



Exhibit 10.1
                                                    




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of December 5, 2018
among
THE PARTIES LISTED ON SCHEDULE 1.01 ATTACHED HERETO
as Borrowers,
CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent, Sole Lead Arranger, Sole Bookrunner,
a Lender and Swingline Lender,
and
THE OTHER FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER
BECOME PARTIES TO THIS CREDIT AGREEMENT,
as Lenders
                                                    





--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article and Section
Page
 
 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
3
1.01
Defined Terms.
3
1.02
Interpretive Provisions.
43
1.03
Accounting Terms.
43
1.04
Rounding.
44
1.05
References to Agreements and Laws.
44
1.06
Times of Day.
44
 
 
 
ARTICLE II
COMMITMENTS AND ADVANCES
44
2.01
Loan Commitments.:
44
2.02
Advances of the Revolving Loan.
51
2.03
Calculation of Availability Amount.
52
2.04
Swing Loans.
52
2.05
Mandatory Scheduled Payments of Loan.
53
2.06
Prepayments.
54
2.07
Interest.
54
2.08
Fees and Expenses.
55
2.09
Computation of Interest.
56
2.10
Payments Generally.
56
2.11
Sharing of Payments.
58
2.12
Evidence of Debt.
59
2.13
Joint and Several Liability of the Borrowers.
59
2.14
Appointment of Parent as Legal Representative for Credit Parties.
63
2.15
Establishment of Impounds.
64
2.16
Defaulting Lenders.
65
 
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
67
3.01
Taxes.
67
3.02
Illegality or Unavailability.
68
3.03
Reserved.
68
3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves.
69
3.05
Funding Losses.
70
3.06
Matters Applicable to all Requests for Compensation.
70
3.07
Survival.
71
 
 
 
ARTICLE IV
CONDITIONS PRECEDENT TO ADVANCES
71
4.01
Conditions to Initial Loans.
71
4.02
Conditions to Advances and Swing Loans.
75
 
 
 



FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page i

--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES
76
5.01
Financial Statements; No Material Adverse Effect; No Internal Control Event.
76
5.02
Corporate Existence and Power.
76
5.03
Corporate and Governmental Authorization; No Contravention.
77
5.04
Binding Effect.
77
5.05
Litigation.
77
5.06
Compliance with ERISA.
77
5.07
Environmental Matters.
78
5.08
Margin Regulations; Investment Company Act.
79
5.09
Compliance with Laws.
79
5.10
Ownership of Property; Liens.
79
5.11
Corporate Structure; Capital Stock, Etc.
79
5.12
Real Property Assets; Leases.
80
5.13
Material Contracts; Additional Contractual Obligations.
81
5.14
Investments.
81
5.15
Solvency.
81
5.16
Taxes.
82
5.17
Foreign Assets Control Regulations and Anti-Money Laundering.
82
5.18
Insurance.
82
5.19
Healthcare; Facility Representations and Warranties.
82
5.20
Disclosure.
83
5.21
Collateral Documents.
84
5.22
Patriot Act; Anti-Corruption Laws.
84
 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
84
6.01
Financial Statements.
84
6.02
Certificates; Other Information.
85
6.03
Preservation of Existence and Franchises.
87
6.04
Books and Records.
87
6.05
Compliance with Law.
88
6.06
Payment of Taxes and Other Indebtedness.
88
6.07
Insurance.
88
6.08
Maintenance of Property.
89
6.09
Performance of Obligations.
89
6.10
Visits and Inspections.
89
6.11
Use of Proceeds/Purpose of Loan.
89
6.12
Financial Covenants.
90
6.13
Environmental Matters.
90
6.14
Single Purpose Entity/Separateness.
90
6.15
New Borrowers.
93
6.16
Pledged Assets.
94
6.17
Appraisals.
94



FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page ii

--------------------------------------------------------------------------------





6.18
Anti-Terrorism Laws.
95
6.19
Compliance With Material Contracts.
95
6.20
Health Care Covenants.
96
6.21
Public Company Status.
96
6.22
Use and Application of Insurance Proceeds.
97
6.23
Condemnation Awards.
98
6.24
Cash Management System.
98
6.25
Keepwell.
99
6.26
Post-Closing Requirements.
100
 
 
 
ARTICLE VII
NEGATIVE COVENANTS
100
7.01
Liens.
100
7.02
Indebtedness.
100
7.03
Fundamental Changes.
100
7.04
Dispositions; Acquisitions.
101
7.05
Business Activities.
101
7.06
Transactions with Affiliates and Insiders; Distributions following Default.
101
7.07
Organization Documents; Fiscal Year.
102
7.08
Modifications to Other Documents.
102
7.09
Ownership of Subsidiaries.
102
7.10
No Further Negative Pledges.
103
7.11
Limitation on Restricted Actions.
103
7.12
Addition/Replacement of Borrowing Base Assets.
103
7.13
Limitation of Borrowing Base Assets in Metropolitan Statistical Area.
104
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
105
8.01
Events of Default.
105
8.02
Remedies Upon Event of Default.
107
8.03
Application of Funds.
108
8.04
Administrative Agent’s Right to Perform the Obligations.
108
8.05
Special Cure Right.
109
 
 
 
ARTICLE IX
ADMINISTRATIVE AGENT
110
9.01
Appointment and Authorization of Administrative Agent.
110
9.02
Delegation of Duties.
110
9.03
Liability of Administrative Agent.
110
9.04
Reliance by Administrative Agent.
111
9.05
Notice of Default.
111
9.06
Credit Decision; Disclosure of Confidential Information by Administrative Agent.
112
9.07
Indemnification of Administrative Agent.
112
9.08
Administrative Agent in its Individual Capacity.
113
9.09
Successor Administrative Agent.
113



FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page iii

--------------------------------------------------------------------------------





9.10
Administrative Agent May File Proofs of Claim.
114
9.11
Removal of Administrative Agent.
114
 
 
 
ARTICLE X
MISCELLANEOUS
115
10.01
Amendments, Etc.
115
10.02
Notices and Other Communications; Facsimile Copies.
116
10.03
No Waiver; Cumulative Remedies.
117
10.04
Attorney Costs, Expenses and Taxes.
118
10.05
Indemnification by the Borrowers.
119
10.06
Payments Set Aside.
120
10.07
Successors and Assigns.
120
10.08
Confidentiality.
123
10.09
Set off.
124
10.10
Interest Rate Limitation.
124
10.11
Counterparts.
125
10.12
Integration.
125
10.13
Survival of Representations and Warranties.
125
10.14
Severability.
125
10.15
Tax Forms.
126
10.16
Replacement of Lenders.
127
10.17
No Advisory or Fiduciary Responsibility.
128
10.18
Source of Funds.
129
10.19
GOVERNING LAW.
130
10.20
WAIVER OF RIGHT TO TRIAL BY JURY.
130
10.21
No Conflict.
131
10.22
USA Patriot Act Notice.
131
10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
131
10.24
Entire Agreement.
132
10.25
California Real Property Assets.
132
10.26
Amendment, Restatement and Consolidation.
132



SCHEDULES
1.01    List of Borrowers
2.01(a)    Lenders and Revolving Loan Commitments
2.01(c)    Form of Request for Issuance of Letter of Credit
2.13    Allocable Amounts of Loan
5.05    Disclosures Regarding Litigation
5.11     Corporate Structure; Capital Stock
5.12    Real Property Asset Matters
Part I    Borrowing Base Assets
Part II     Property Management Agreements
Part III    Delinquent Tenants
Part IV    Facility Operating Leases
Part V    Material Subleases


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page iv

--------------------------------------------------------------------------------





5.13     Material Contracts; Contracts Subject to Assignment of Claims Act
5.18    Insurance Requirements
5.19    Covered Entities Under HIPAA
6.26    Immediate Repairs
7.02    Borrowers’ Indebtedness
10.02    Notice Addresses
EXHIBITS
A-1    Form of Loan Borrowing Notice
A-2    Form of Swing Loan Request
B-1    Form of Revolving Note
B-2    Form of Swingline Note
C-1    Form of Compliance Certificate
C-2    Form of Borrowing Base Certificate
D    Form of Assignment and Assumption
E    Form of Borrower Joinder Agreement
F    Form of Lender Joinder Agreement
G    Form of Guaranty
H    Form of Partial Release Letter
I    Form of Negative Pledge Instrument
J    Form of Pledge Agreement




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page v

--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified, restated
or supplemented from time to time, this “Credit Agreement” or this “Agreement”)
is entered into as of December 5, 2018, by and among CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association (in its individual capacity, “CONA”
and in its capacity as agent for the Lenders, together with its successors,
“Administrative Agent”), the lender parties other than CONA who are or hereafter
become parties to this Agreement (together with CONA, individually, a “Lender”,
and collectively, the “Lenders”, as the context may require), and THE PARTIES
LISTED ON SCHEDULE 1.01 ATTACHED HERETO (each of the foregoing entities and each
of the entities from time to time executing a Joinder Agreement pursuant to
Section 6.15 hereof shall be hereinafter referred to individually as “Borrower”
and collectively as the “Borrowers”).
RECITALS:
A.    General Electric Capital Corporation, as administrative agent and a lender
(“GECC”) and certain of the Lenders (such lenders, together with GECC,
individually or collectively as the context may require the “Original Lenders”)
agreed, subject to the terms and conditions of that certain Credit Agreement
dated as of February 23, 2010, by and among certain of the entities identified
on Schedule 1.01 attached hereto (collectively, the “Original Borrowers”),
Administrative Agent and the Original Lenders thereto, as amended by that
certain First Amendment to Credit Agreement and Other Credit Documents, dated as
of May 5, 2010 (as amended, the “2010 Credit Agreement”), to make a revolving
credit facility to Original Borrowers in the maximum principal amount of
$120,000,000.00 (the “Original Loan”).
B.    BLC Wellington-Colonial Heights, LLC, a Delaware limited liability company
(“Colonial Heights”), became a Borrower under the 2010 Credit Agreement pursuant
to that certain Joinder Agreement dated June 24, 2010 (Colonial Heights,
together with those of the Original Borrowers not released pursuant to the terms
of the 2010 Credit Agreement, the “2011 Borrowers”).
C.    Certain of the Lenders (collectively, the “2011 Lenders”) and the 2011
Borrowers executed that certain Amended and Restated Credit Agreement dated as
of January 31, 2011 (the “2011 Original Credit Agreement”), pursuant to which
the 2011 Lenders and the 2011 Borrowers agreed to extend the maturity date and
increase the revolving credit facility under the 2010 Credit Agreement as more
fully set forth therein (as increased and extended, the “2011 Credit Facility”)
for the purposes of refinancing certain existing debt, which 2011 Credit
Agreement amended, restated and consolidated in its entirety the 2010 Credit
Agreement and was executed in full replacement of the 2010 Credit Agreement.
D.    BKD Sterling House of Waxahachie, LLC, a Delaware limited liability
company (“BKD Waxahachie”), became a “Borrower” under the 2011 Original Credit
Agreement pursuant to that certain Joinder Agreement dated as of March 4, 2011,
among Administrative Agent, BKD Waxahachie and the other parties named therein.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 1
70099572v.5 0535130/00170

--------------------------------------------------------------------------------





E.    The 2011 Original Credit Agreement was amended by (a) First Amendment to
Amended and Restated Credit Agreement and Other Credit Documents dated as of
February 23, 2011, (b) Second Amendment to Amended and Restated Credit Agreement
and Other Credit Documents dated as of October 27, 2011, and (c) Third Amendment
to Amended and Restated Credit Agreement and Other Credit Documents dated as of
December 17, 2012 (the 2011 Original Credit Agreement, as so amended, herein
called the “2011 Credit Agreement”).
F.    The 2011 Borrowers and BKD Waxahachie (collectively, the “2012
Borrowers”), Administrative Agent and the Lenders named therein executed that
certain Second Amended and Restated Credit Agreement dated as of March 28, 2013,
pursuant to which the parties agreed to, among other things, extend the maturity
date of the revolving credit facility under the 2011 Credit Agreement and to
grant the 2012 Borrowers the right upon satisfaction of certain conditions to
increase the amount of the revolving credit facility for the purposes of
refinancing certain existing debt and for the purposes set forth therein (the
“March 2013 Credit Agreement”).
G.    By Joinder Agreement dated as of July 12, 2013 (the “July 2013 Joinder
Agreement”), BKD Sterling House of Bowling Green, LLC, and Brookdale Place at
Kenwood, LLC, each a Delaware limited liability company, became “Borrowers”
under the March 2013 Credit Agreement (collectively, the “2013 Joined
Borrowers”).
H.    The March 2013 Credit Agreement was amended and restated in its entirety
pursuant to the Third Amended and Restated Credit Agreement dated as of
September 20, 2013 (the “September 2013 Credit Agreement”).
I.    The September 2013 Credit Agreement was amended and restated in its
entirety pursuant to the Fourth Amended and Restated Credit Agreement dated as
of December 19, 2014, among Administrative Agent, the Lenders named therein, and
the Borrowers named therein, whereby such Lenders agreed to increase the amount
of the credit facility and make certain other modifications to the credit
facility as described therein (the “2014 Credit Agreement”).
J.    By Joinder Agreement dated as of March 31, 2016 (the “2016 Joinder
Agreement”), Summerville I LLC, a Delaware limited liability company, became a
“Borrower” under the 2014 Credit Agreement.
K.    Pursuant to (i) that certain Assignment and Assumption Agreement dated as
of October 21, 2015, GECC assigned to Healthcare Financial Solutions, LLC, a
Delaware limited liability company (“HFS”), all of its interest as lender under
the Credit Facility and Credit Documents (each as defined in the 2014 Credit
Agreement), and (ii) that certain Omnibus Agency Transfer Agreement dated as of
October 21, 2015, GECC resigned as Administrative Agent under the Credit
Facility and HFS was appointed as the successor Administrative Agent under the
Credit Facility. HFS became the wholly-owned subsidiary of CONA as of December
1, 2015.
L.    Pursuant to (i) that certain Assignment and Assumption Agreement dated as
of November 30, 2018, HFS assigned to CONA all of its interest as lender under
the 2014 Credit Agreement and Credit Facility described therein, and (ii) that
certain Agency Transfer Agreement dated as of November 30, 2018, HFS transferred
its role as Administrative Agent under the 2014


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 2

--------------------------------------------------------------------------------





Credit Facility and Credit Facility described therein to CONA, and CONA was
appointed as the successor Administrative Agent under the 2014 Credit Agreement
and Credit Facility described therein.
M.    The Borrowers have requested Lenders to extend the maturity date of the
credit facility and make other modifications to the credit facility (as amended
hereby, the “Credit Facility”) and to execute and deliver this Credit Agreement
pursuant to which the 2014 Credit Agreement will be amended, restated and
consolidated in its entirety in full replacement of the 2014 Credit Agreement.
N.    Lenders have agreed to provide the Credit Facility to the Borrowers, and
amend and restate the 2014 Credit Agreement in its entirety, subject to the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree the 2014 Credit Agreement is
amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Credit Agreement, the following terms have the meanings set
forth below:
“Administrative Agent” means Capital One, National Association, in its capacity
as administrative agent for the Lenders under any of the Credit Documents, or
any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.
“Adjusted Expenses” means actual operating expenses related to the Borrowing
Base Assets, excluding any rent and interest paid by Operating Tenants and
depreciation recorded by the Operating Tenants or Borrowers on a stabilized
accrual basis for the previous twelve (12) month period (as reasonably adjusted
by Administrative Agent), including: (i) recurring expenses (e.g., tenant
improvements, leasing commissions, carpeting replacement, appliance and drapery
replacement and such others as determined by Administrative Agent), (ii) real
estate taxes, (iii) management fees (whether paid or not) in an amount not less
than five percent (5%) of effective gross income (or the actual management fee
paid, if higher), and (iv) a replacement reserve (whether reserved or not) of
not less than Three Hundred Fifty and No/100 Dollars ($350.00) per Senior
Housing Unit.
“Adjusted Net Operating Income” or “ANOI” means annualized Adjusted Revenue less
Adjusted Expenses, based upon the financial reports provided by Borrowers under
Section 6.01 and approved by Administrative Agent in its reasonable discretion;
provided, however, if the actual


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 3

--------------------------------------------------------------------------------





Occupancy Rate of any Borrowing Base Asset exceeds 95%, ANOI for such Borrowing
Base Asset shall be proportionately reduced assuming an Occupancy Rate of 95%.
“Adjusted Revenue” means revenues (excluding revenues from therapy and home
health services to independent and assisted living residents of the Borrowing
Base Assets, other than the Included Therapy Revenue) from the Borrowing Base
Assets for the period in question (and if none specified, then for the most
current twelve (12) months), as determined under GAAP, as adjusted based upon
definitive changes (federal or state) in the Medicare and/or Medicaid
reimbursement rates, but excluding (a) nonrecurring income and non-property
related income (as determined by Administrative Agent in its sole discretion)
and income from tenants and/or residents that is classified as “bad debt” under
generally accepted accounting principles, and (b) other revenue for such period
not to exceed ten percent (10%) of the amounts included in clause (a) above for
laundry, vending, parking and other occupancy payments (but excluding late fees
and interest income) based upon collections for such period.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” or “Advances” have the meanings provided in Section 2.01(a).
“Affected Lender” has the meaning provided in Section 10.16.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Revolving Loan Commitment Amount” means the sum of Two Hundred Fifty
Million Dollars ($250,000,000), as increased pursuant to Section 2.01(a)(ii) or
reduced pursuant to Section 2.01(a)(iii).
“Agreement” has the meaning provided in the introductory paragraph hereof.
“Allocable Amount” has the meaning provided in Section 2.13(i).
“Alternate Rate” has the meaning provided in Section 3.02.
“Alternate Rate Amendment” has the meaning provided in Section 3.02.
“Alternate Rate Event” has the meaning provided in Section 3.02.




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 4

--------------------------------------------------------------------------------





“Applicable Percentage” means each of the following percentages per annum, as
applicable, based upon the Outstanding Amount Percentage:
Outstanding Amount
Percentage
Applicable Percentage
≤35%
2.25%
>35%, but ≤50%
2.75%
>50, but ≤100%
3.25%



Any increase or decrease in the Applicable Percentage resulting from a change in
the Outstanding Amount Percentage shall become effective as of the first
Business Day immediately following the change in the Outstanding Amount
Percentage.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent and, if such assignment and assumption requires their
consent, the Borrowers.
“Assignment of Leases” means an assignment of leases, rents and profits to the
Administrative Agent with respect to the applicable Borrower’s interests in a
Mortgaged Borrowing Base Asset (which assignment may be contained within the
related Mortgage Instrument); provided that each such Assignment of Leases
shall, subject to the terms and conditions of the applicable underlying lease,
directly assign to the Administrative Agent the following: (a) all existing and
future leases, subleases, tenancies, licenses, occupancy agreements or
agreements to lease all or any portion of such Borrowing Base Asset (including,
without limitation, any applicable Facility Operating Lease), whether written or
oral or for a definite period or month-to-month, together with any extensions,
renewals, amendments, modifications or replacements thereof, and any options,
rights of first refusal, pledges, security agreements and guarantees of any
tenant’s obligations under any lease or sublease now or hereafter in effect with
respect to the Borrowing Base Asset (individually, for the purposes of this
definition, a “Lease” and collectively, the “Leases”); and (b) all rents
(including, without limitation, base rents, minimum rents, additional rents,
percentage rents, parking, maintenance and deficiency rents and payments which
are characterized under the terms of the applicable Lease as payments of
interest and/or principal with respect to the applicable Borrowing Base Asset),
security deposits (in whatever form, including cash and letters of credit),
tenant escrows, income, receipts, revenues, reserves, issues and profits of the
Borrowing Base Asset from time to time accruing, including, without limitation,
(i) all rights to receive payments arising under, derived from or relating to
any Lease, (ii) all lump sum payments for the cancellation or termination of any
Lease, the waiver of any term thereof, or the exercise of any right of first
refusal,


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 5

--------------------------------------------------------------------------------





call option, put option or option to purchase, and (iii) the return of any
insurance premiums or ad valorem tax payments made in advance and subsequently
refunded. In furtherance (and not limitation) of the foregoing, each Assignment
of Leases shall assign to the Administrative Agent any and all of the applicable
Borrower’s rights to collect or receive any payments with respect to the
applicable Borrowing Base Asset. Finally, each Assignment of Leases shall, in
any case, be in form and substance satisfactory to the Administrative Agent in
its discretion and suitable for recording in the applicable jurisdiction; and
“Assignments of Leases” means a collective reference to all such Assignments of
Leases.
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated reasonable and documented cost of internal legal
services and all expenses and disbursements of internal counsel.
“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ended
December 31, 2017, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of the Parent and its
consolidated Subsidiaries, including the notes thereto.
“Availability Amount” means, as of any Determination Date, the sum of the
following amounts: (a) the annualized ANOI (based on the trailing six (6) month
period prior to the Determination Date) for the Performing Assets that are not
skilled nursing facilities or Entrance Fee Facilities, divided by 10%, (b) the
annualized ANOI (based on the trailing six (6) month period prior to the
Determination Date) for the Performing Assets that are skilled nursing
facilities, but not Entrance Fee Facilities, divided by 14%, and (c) the sum of
(i) annualized ANOI (based on the trailing six (6) month period prior to the
Determination Date) for Performing Assets that are Entrance Fee Facilities,
divided by 11.75% and (ii) the amount of any Net Entrance Fees recorded or
earned during the trailing 12-month period prior to the Determination Date,
times 5.0; provided in no event may the Availability Amount derived from
Entrance Fee Facilities exceed thirty percent (30%) of the total Availability
Amount.
“Award” has the meaning provided in Section 6.23.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 6

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within sixty (60)
days of its filing (or, if such order cannot be reasonably vacated or discharged
within such period, ninety (90) days, so long as the applicable Person has
diligently commenced the actions necessary to discharge or vacate such order and
is diligently pursuing completion thereof); or (b) the commencement against such
Person of an involuntary case under any applicable Debtor Relief Law or any
other bankruptcy, insolvency or other similar law now or hereafter in effect, or
of any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed for a period of sixty (60) consecutive
days (or, if such proceeding cannot be reasonably dismissed within such period,
ninety (90) consecutive days, so long as the applicable Person has diligently
commenced the actions necessary to obtain such dismissal and is diligently
pursuing completion thereof), or the repossession or seizure by a creditor of
such Person of a substantial part of its Property; or (c) such Person shall
commence a voluntary case under any applicable Debtor Relief Law or any other
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment of or the taking possession by a
receiver, liquidator, assignee, creditor in possession, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or make any general assignment for the benefit of creditors; or
(d) the filing of a petition by such Person seeking to take advantage of any
Debtor Relief Law or any other applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; or (e) such Person shall fail to contest in a timely and appropriate
manner (and if not dismissed within sixty (60) days [unless such dismissal
cannot be reasonably obtained within such period, ninety (90) days, so long as
the applicable Person has diligently commenced the actions necessary to dismiss
such filing and is diligently pursuing completion thereof]) or shall consent to
any petition filed against it in an involuntary case under such bankruptcy laws
or other applicable Law or consent to any proceeding or action relating to any
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts with respect to its assets or existence; or (f) such Person shall admit
in writing, or such Person’s financial statements shall reflect, an inability to
pay its debts generally as they become due.
“Base Rate” means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by the
Base Rate Bank as its “prime


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 7

--------------------------------------------------------------------------------





rate,” The “prime rate” is a rate set by the Base Rate Bank based upon various
factors including Base Rate Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the prime rate announced by Base Rate Bank shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Bank” means Capital One, National Association.
“Blocked Account Agreements” means, collectively and as amended, restated,
supplemented, or otherwise modified from time to time, the Deposit Account
Control Agreement executed with respect to the Portfolio General Receivables
Account and the Collection Account Agreement executed with respect to the Third
Party Payor Receivables Accounts, in each case executed by Borrower
Representative, as agent for Borrowers, Administrative Agent and the bank named
therein (the “Blocked Account Bank”).
“Borrower” and “Borrowers” shall have the meanings given to such terms in the
introductory paragraph hereof.
“Borrower Joinder Agreement” means a joinder agreement in the form of Exhibit E
hereto, to be executed by each new Person who becomes a Borrower in accordance
with Section 6.15 hereof.
“Borrower Representative” has the meaning provided in Section 2.14 hereof.
“Borrowing” means a borrowing hereunder consisting of (a) Advances under the
Revolving Loan, and/or (b) the Swing Loans, each made to or for the benefit of
Borrowers by Lenders pursuant to Article 2 of this Agreement.
“Borrowing Base Amount” means, as of any Determination Date, an amount equal to
the lesser of (a) the sum of the Mortgaged Assets Borrowing Base Amount and the
Pledged Assets Borrowing Base Amount, and (b) the Availability Amount for all
Borrowing Base Assets that are Performing Assets as of such date; provided,
however, that in no event may the Borrowing Base Amount derived from Pledged
Borrowing Base Assets, as of any date, exceed an amount equal to (i) the
Mortgaged Assets Borrowing Base Amount as of such date multiplied by (ii) ten
percent (10%).
“Borrowing Base Asset” means a Real Property Asset which, as of any date of
determination, satisfies all of the following requirements: (a) such Real
Property Asset is 100% owned by a Borrower in fee simple or pursuant to the
terms of an Eligible Ground Lease; (b) the Administrative Agent, on behalf of
the Lenders, shall have received each of the Borrowing Base Asset Deliverables
with respect to such Real Property Asset, in each case in form and substance
acceptable to the Administrative Agent in its discretion (provided, that with
respect to any Flood Hazard Property, the Flood Deliverables shall have been
delivered to Lenders for review, and Administrative Agent shall have received
written confirmation from the Lenders that such Flood Deliverables are
acceptable for such Lenders’ review in compliance with applicable Laws, such
confirmation not to be unreasonably withheld, conditioned or delayed, and
provided further that if Administrative Agent


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 8

--------------------------------------------------------------------------------





has not received any Lender’s confirmation within thirty (30) days following
delivery of such Flood Deliverables, such Real Property Asset may become a
Borrowing Base Asset so long as all other applicable requirements hereunder are
met; (c) such Real Property Asset is not subject to any Lien (other than a
Permitted Lien) or any Negative Pledge (other than any Negative Pledge
Instrument); (d) such Real Property Asset is free of all material mechanical and
structural defects, environmental conditions (as evidenced by environmental
reports acceptable to Administrative Agent) or other adverse matters except for
defects, conditions or matters individually or collectively which are not
material to the profitable operation of such Real Property Asset and the most
recently‑delivered FIRREA‑compliant MAI appraisal with respect to such Real
Property Asset is acceptable to the Administrative Agent in its discretion; (e)
such Real Property Asset has been fully developed for use as a skilled nursing
facility, domestic assisted living facility, independent living facility,
rehabilitation hospital or other healthcare facility acceptable to the
Administrative Agent and Required Lenders; (f) such Real Property Asset is
operated by the Borrower-owner or is leased to and operated by an Eligible
Tenant pursuant to a Facility Operating Lease reasonably acceptable to the
Administrative Agent; (g) no required rental payment, principal or interest
payment, payments of real property taxes or payments of premiums on insurance
policies payable to the applicable Borrower-owner with respect to such Real
Property Asset is past due beyond the earlier of the applicable grace period
with respect thereto, if any, and sixty (60) days; (h) no event of default has
occurred and is then continuing under any Material Contract applicable to such
Borrowing Base Asset; (i) no Material Contract applicable to such Borrowing Base
Asset shall have been terminated without the prior written consent of the
Required Lenders; (j) no condemnation or condemnation proceeding shall have been
instituted (and remain undismissed for a period of ninety (90) consecutive
days), in each case, with respect to a material portion of the Real Property
Asset; (k) no material casualty event shall have occurred with respect to the
improvements located on such Real Property Asset which is not able to be fully
remediated with available insurance proceeds; (l) no Hazardous Substances are
located on or under such Real Property Asset and no other environmental
conditions exist in connection with such Real Property Asset which constitute a
violation of any Environmental Law; and (m) is located in the United States.
“Borrowing Base Assets” means a collective reference to all Borrowing Base
Assets in existence at any given time.
“Borrowing Base Asset Deliverables” means, with respect to any Real Property
Asset which is proposed for qualification as a “Borrowing Base Asset” hereunder,
a collective reference to each of the following (with each such item to be in
form and substance acceptable to the Administrative Agent except as otherwise
noted):
(a)    with respect to any Mortgaged Real Property Asset, a fully executed and
notarized Mortgage Instrument and Assignment of Leases with respect to such Real
Property Asset and a related legal opinion from special local counsel to the
Borrowers opining as to the propriety of the form of such documents for
recording in the applicable jurisdiction and such other matters as may be
required by the Administrative Agent;
(b)    with respect to any Pledged Real Property Asset, a fully executed
Negative Pledge Instrument with respect to such Real Property Asset;


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 9

--------------------------------------------------------------------------------





(c)    a fully executed Pledge Agreement with respect to the Equity Interests in
the Borrower owning such Real Property Asset;
(d)    a fully executed copy of any Facility Operating Lease applicable to such
Real Property Asset, together with an estoppel certificate from the applicable
Eligible Tenant and a subordination agreement with respect to such Facility
Operating Lease on any Mortgaged Real Property Asset (the “Facility Operating
Lease Subordination”);
(e)    in the case of a Real Property Asset which constitutes a leasehold
interest, evidence that (i) the applicable lease, a memorandum of lease with
respect thereto, or other evidence of such lease in form and substance
reasonably satisfactory to the Administrative Agent, and which, with respect to
any Mortgaged Real Property Asset, has been properly recorded in all places to
the extent necessary or desirable, in the reasonable judgment of the
Administrative Agent, so as to enable the Mortgage Instrument encumbering such
leasehold interest to effectively create a valid and enforceable first priority
lien (subject to Permitted Liens and required landlord consents) on such
leasehold interest in favor of the Administrative Agent (or such other Person as
may be required or desired under local law) for the benefit of Lenders, and (ii)
that such lease qualifies as an Eligible Ground Lease hereunder, together with
such estoppels, waivers and/or consents from the lessor under such Eligible
Ground Lease as are required by the terms thereof or otherwise reasonably
requested by the Administrative Agent;
(f)    maps or plats of an as‑built survey of the site constituting the Real
Property Asset sufficient in all cases to delete the standard survey exception
from the applicable Mortgage Policy;
(g)    a FIRREA‑compliant MAI appraisal, commissioned, reviewed and approved by
the Administrative Agent (or otherwise acceptable to the Administrative Agent,
in its discretion) with respect to such Real Property Asset;
(h)    evidence as to the compliance of such Real Property Asset and the
improvements related thereto with applicable zoning and use requirements;
(i)    with respect to any Mortgaged Real Property Asset, an ALTA mortgagee
title insurance policy (or its equivalent in non-ALTA jurisdictions) with
respect to the applicable Real Property Asset (each, a “Mortgage Policy” and
collectively, the “Mortgage Policies”), assuring the Lender that the Mortgage
Instrument creates a valid and enforceable first priority mortgage lien on the
applicable Real Property Asset, free and clear of all defects and encumbrances
except Permitted Liens, which Mortgage Policy shall (i) be in an amount
acceptable to the Administrative Agent, (ii) be issued by an insurance company
reasonably acceptable to the Administrative Agent, (iii) include such available
endorsements and reinsurance as the Administrative Agent may reasonably require,
and (iv) otherwise satisfy the reasonable title insurance requirements of the
Administrative Agent;
(j)    evidence as to whether the applicable Real Property Asset is located in a
Special Flood Hazard Area pursuant to a standard flood hazard determination form
ordered


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 10

--------------------------------------------------------------------------------





and received by Administrative Agent (a “Flood Hazard Property”), and if such
Real Property Asset is a Flood Hazard Property, (i) evidence as to whether the
community in which such Flood Hazard Property is located is participating in the
National Flood Insurance Program, (ii) the applicable Borrower’s written
acknowledgment of receipt of written notification from the Administrative Agent
(A) as to the fact that such Real Property Asset is a Flood Hazard Property and
(B) as to whether the community in which such Flood Hazard Property is located
is participating in the National Flood Insurance Program, and (iii) copies of
the application for a Federal Flood Insurance policy, proof of premium payment,
a declaration page confirming that Federal Flood Insurance has been issued, and
such other evidence of Federal Flood Insurance and compliance with applicable
Laws satisfactory to Administrative Agent and Lenders, in all cases naming
Administrative Agent as sole loss payee on behalf of the Lenders under a
standard mortgagee endorsement (clauses (i) through (iii), collectively, the
“Flood Deliverables”);
(k)    copies of any material subleases which would be required to be disclosed
on Part V of Schedule 5.12 hereof with respect to such Real Property Asset if
approved as a Borrowing Base Asset;
(l)    evidence that the Operating Tenant under the applicable Facility
Operating Lease is an Eligible Tenant;
(m)    a Phase I environmental assessment from an environmental consultant
acceptable to the Administrative Agent, dated as of a date acceptable to the
Administrative Agent and indicating that, as of such date, no Hazardous
Substances or other conditions on, under or with respect to the applicable Real
Property Asset constitute a violation of any Environmental Laws and that, in any
case, no commercially unreasonable amount of any Hazardous Substances are
located on or under such Real Property Asset;
(n)    a current engineering report or architect’s certificate, covering, among
other matters, inspection of heating and cooling systems, roof and structural
details and showing no failure of compliance with building plans and
specifications, applicable Laws (including requirements of the Americans with
Disabilities Act), and fire, safety and health standards, and (as requested by
Administrative Agent) an assessment of such Real Property Asset’s tolerance for
earthquake and seismic activity; and
(o)    evidence of insurance coverage with respect to such Real Property Asset
meeting the requirements set forth herein and establishing the Administrative
Agent as loss payee, as required pursuant to the terms hereof.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C‑2 hereto delivered to the Administrative Agent pursuant to
Section 6.02(b) or more frequently at the option of the Borrower Representative
and (a) setting forth each Real Property Asset of the Borrowers, identifying
which such Real Property Assets are Borrowing Base Assets, and certifying the
Collateral Value with respect to each such Borrowing Base Asset, (b) certifying
(based upon its own information and the information made available to the Parent
by the applicable Operating Tenants, which information the Parent believes in
good faith to be true and correct in all material


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 11

--------------------------------------------------------------------------------





respects) (i) as to the calculation of the Borrowing Base Amount as of the date
of such certificate and (ii) that each Real Property Asset used in the
calculation of the Borrowing Base Amount meets each of the criteria for
qualification as a Borrowing Base Asset and (c) providing such other information
with respect to the Real Property Assets and/or Borrowing Base Assets as the
Administrative Agent may reasonably require.
“Business” or “Businesses” means, at any time, a collective reference to the
businesses operated by the respective Borrowers or Parent, as applicable, at
such time.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Illinois or the state where the Administrative Agent’s
Office is located and, if such day relates to determining the Eurodollar Rate
hereunder, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank Eurodollar market.
“Capitalized Loan Fees” means, with respect to the Parent and its Subsidiaries,
and with respect to any period, (a) any up-front, closing or similar fees paid
by such Person in connection with the incurrence or refinancing of Indebtedness
during such period and (b) all other costs incurred in connection with the
incurrence or refinancing of Indebtedness during such period, including, without
limitation, appraisal fees paid to lenders, costs and expenses incurred in
connection with Swap Contracts, engineering reports, phase I environmental
report and other report review fees paid to lenders and legal fees, in each of
the foregoing cases, that are capitalized on the balance sheet of such Person in
accordance with GAAP and amortized over the term of such Indebtedness.
“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.
“Capital Lease Obligation” means, with respect to a Capital Lease, the amount of
rental and other obligations of the lessee thereunder which would, in accordance
with GAAP, appear on a balance sheet of such lessee in respect of such Capital
Lease.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short‑term commercial
paper rating from S&P is at least A‑1 or the equivalent thereof or from Moody’s
is at least P‑1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 12

--------------------------------------------------------------------------------





date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A‑1 (or
the equivalent thereof) or better by S&P or P‑1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations, and (e) Investments (classified in accordance with
GAAP as current assets) in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof.
“Cash Lease Expense” means for any period, the aggregate amount of fixed and
contingent rentals payable (on a cash basis) by the Parent and its Subsidiaries
for such period with respect to leases of real and personal property, determined
on a consolidated basis, provided that payments in respect of Capital Lease
Obligations shall not constitute Cash Lease Expense.
“Cash Management Agreement” means any agreement existing as of the date hereof,
including the Blocked Account Agreements, or from time to time during the term
of the Loan among Administrative Agent, Borrowers, Borrower Representative on
behalf of the Borrowers and/or Operators and a bank approved by Administrative
Agent regarding the establishment and operation of a lockbox account, blocked
account or similar account into which rents and other revenue from the Borrowing
Base Assets are to be deposited.
"Cash Management Obligations" shall mean any and all obligations arising under
any agreement relating to credit cards, purchasing cards, treasury, depositary
or cash management services or automated clearinghouse transfer of funds entered
into with a Lender or an Affiliate of a Lender.
“Casualty” has the meaning specified in Section 6.22.
“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert, shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, control over, voting stock of the Parent (or other securities
convertible into such voting stock) representing thirty-five percent (35%) or
more of the combined voting power of all voting stock of the Parent, (b) during
any period of up to twenty-four (24) consecutive months, commencing after the
Closing Date, individuals who at the beginning of such twenty-four (24) month
period were directors of the Parent (together with any new director whose
election by the Parent’s Board of Directors or whose nomination for election by
the Parent’s shareholders was approved by a vote of at least fifty percent (50%)
of the directors then still in office who either were directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors of the
Parent then in office, or (c) the Parent shall fail to own (directly or
indirectly)


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 13

--------------------------------------------------------------------------------





100% of the Capital Stock of the Borrowers. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d‑3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934.
“Closing Date” means the date hereof.
“CMS” means the Centers for Medicare & Medicaid Services, the federal agency
responsible for administering the Medicare, Medicaid, SCHIP (State Children’s
Health Insurance), HIPAA, CLIA (Clinical Laboratory Improvement Amendments), and
any other federal health-related programs affecting the operation of the
Borrowing Base Assets.
“Collateral” means a collective reference to all real and personal Property
(including without limitation, the Borrowing Base Assets) with respect to which
Liens in favor of the Administrative Agent are either executed, identified or
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents but excluding (a) revenues from therapy and home health
services to independent and assisted living residents of the Borrowing Base
Assets until such time as all or a portion of such revenue is deposited to an
account subject to a Cash Management Agreement and (b) any other personal
property specifically excluded pursuant to the terms of another Credit Document.
“Collateral Documents” means a collective reference to the Mortgage Instruments,
the Security Agreement, the Assignments of Leases, the Pledge Agreements, the
Negative Pledge Instruments and any UCC financing statements securing payment
hereunder, or any other documents securing the Obligations under this Credit
Agreement or any other Credit Document.
“Collateral Value” means, with respect to any Borrowing Base Asset or Real
Property Asset, an amount equal to the “as‑is” appraised value of such Real
Property Asset (on an individual, as opposed to portfolio values, basis), as
determined by the most recently delivered FIRREA‑compliant MAI appraisals
commissioned, reviewed and approved by the Administrative Agent or otherwise
acceptable to the Administrative Agent in its discretion.
“Commitment” means, for each Lender, its Revolving Loan Commitment.
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment Amount divided by the Aggregate
Revolving Loan Commitment Amount.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compensation Period” has the meaning provided in Section 2.10(c).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C‑1; provided, that each such Compliance Certificate shall, in any case,
include (without limitation): (a) a Borrowing Base Certificate in the form of
Exhibit C‑2; (b) an updated version of Schedules 5.11, 5.12, 5.13 and 5.18,
along with a summary of changes made to such schedules since the previous
delivery thereof; provided, further, that upon the delivery of such updated
schedules,


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 14

--------------------------------------------------------------------------------





then Schedule 5.11, Schedule 5.12, Schedule 5.13 and Schedule 5.18 shall each be
deemed to have been amended and restated to read in accordance with the
applicable updated schedule and the representations and warranties with respect
thereto shall apply to such amended and restated schedules, and (c) supporting
documents and materials reasonably required by the Administrative Agent for the
evidencing of the calculations and certifications made in connection therewith.
“CON” has the meaning provided in Section 6.20.
“CONA” has the meaning provided in the introductory paragraph hereof.
“Condemnation” has the meaning provided in Section 6.23.
“Confidential Information” has the meaning provided in Section 10.08.
“Consolidated EBITDA” means, for any period, for any Person, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense of such Person and its Subsidiaries, amortization or write-off
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness whether paid, accrued or
capitalized and including, without limitation, the interest component of Capital
Lease Obligations, (c) depreciation and amortization expense, (d) net entrance
fees received, (e) non-cash compensation expense, (f) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(g) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
consolidated net income for such period, losses on sales of assets outside of
the ordinary course of business), (h) such Person’s share of distributions from
Unconsolidated Joint Ventures and (i) any other non-cash charges (such as loss
on extinguishment of debt, equity in loss of unconsolidated ventures, change in
fair value of derivatives and amortization, straight line rent, etc.), and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such consolidated net income for such period, gains on
the sales of assets outside of the ordinary course of business), (b) any other
non-cash income (including, without limitation, any GAAP income related to
entrance fees), (c) any cash payments made during such period in respect of
items described in clause (e) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income and (d) straight line rental revenue that
is non-cash.
“Consolidated EBITDAR” means for any period, Consolidated EBITDA of the Parent
and its Subsidiaries for such period plus Cash Lease Expense of the Parent and
its Subsidiaries for such period.
“Consolidated Fixed Charge Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDAR of the Parent and its Subsidiaries for such period to
(b) Consolidated Fixed Charges for such period, including any pro forma
adjustments for Interest Expense and


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 15

--------------------------------------------------------------------------------





scheduled principal payments of Indebtedness in connection with the pro forma
calculations under subsections (i), (ii) and (iii) below, plus Cash Lease
Expense for such period provided:
(i)    the Consolidated EBITDA of any Person acquired by the Parent or its
Subsidiaries during the last quarter of such four quarter period shall be
included on a pro forma basis (assuming the consummation of such acquisition and
the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such quarter) determined on an annualized basis
based on the most recent fiscal quarter of such Person for which financial
statements are available if the consolidated balance sheet of such acquired
Person and its consolidated Subsidiaries as at the end of the period preceding
the acquisition of such Person and the related consolidated statements of income
and stockholders’ equity and of cash flows for the period, in each case, to the
extent available, in respect of which Consolidated EBITDA is to be calculated
(x) have been previously provided to the Administrative Agent and the Lenders
and (y) either (1) have been reported on without a qualification arising out of
the scope of the audit by independent certified public accountants of nationally
recognized standing or (2) have been found reasonably acceptable by the
Administrative Agent;
(ii)    the Consolidated EBITDA of any Person acquired during the first, second
or third quarters of such four quarter period shall be deemed to be equal to
Consolidated EBITDA of such Person for the number of fiscal quarters elapsed
since the date of acquisition (after giving effect to any pro forma adjustment
made pursuant to clause (i) above) multiplied by 4, 2 and 4/3, respectively; and
(iii)    the Consolidated EBITDA of any Person Disposed of by the Parent or its
Subsidiaries during such period shall be excluded for such four quarter period
(as if the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period).
“Consolidated Fixed Charges” means for any period, the sum (without duplication)
of (a) Consolidated Interest Expense of the Parent and its Subsidiaries for such
period, (b) cash income taxes actually paid by the Parent or any of its
Subsidiaries on a consolidated basis during such period, (c) scheduled payments
made during such period on account of principal of Indebtedness of the Parent or
any of its Subsidiaries, (d) dividends accrued (whether or not declared or
payable) on the common and preferred stock of the Parent and its Subsidiaries
during such period, and (e) maintenance capital expenditures in an amount equal
to the product of (i) $575 per Senior Living Unit per annum, and (ii) the number
of Senior Living Units owned or leased by the Parent and its Subsidiaries during
such period measured at the end of the most recent calendar quarter ending prior
to such date of determination.
“Consolidated Interest Expense” means with respect to any Person for any period,
total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Subsidiaries for such period with respect to
all outstanding Indebtedness of such Person and its Subsidiaries (including,
without limitation, all commissions, discounts and other fees and charges owed
by such Person with respect to letters of credit and bankers’ acceptance
financing and net costs of such Person under Swap Contracts (but only to the
extent included in interest expense in


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 16

--------------------------------------------------------------------------------





such Person’s financial statement and to the extent actually paid) in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).
“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Parent and its Consolidated
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of the Parent or
is merged into or consolidated with the Parent or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary of the Parent) in
which the Parent or any of its Subsidiaries has an ownership interest, except to
the extent that any such income is actually received by the Parent or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Parent to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligations (other
than under any Credit Document) or requirement of Law applicable to such
Subsidiary.
“Consolidated Parties” means the Parent and its Consolidated Subsidiaries, as
determined in accordance with GAAP.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Parent in its
consolidated financial statements if such statements were prepared as of such
date.
“Consolidated Tangible Net Worth” means (i) Stockholders’ Equity plus or minus
(ii) Minority Interests plus (iii) accumulated Depreciation and Amortization
Expense reflected on Parent’s balance sheet, plus (iv) non-cash deferred gains
from sale-leaseback transactions and deferred entrance fee revenue, minus (v)
Intangible Assets, in each case, for the most recent fiscal quarter ending prior
to such date for which financial statements are available.
“Contract Rate” means, (a) prior to an Alternate Rate Event, a floating rate of
interest equal to the Eurodollar Rate, plus the Applicable Percentage, and (b)
following an Alternate Rate Event and in accordance with Section 3.02(b), a
floating rate of interest equal to either (i) the Base Rate, plus the Applicable
Percentage, or (ii) the Alternate Rate, plus the Applicable Percentage, as
applicable.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 17

--------------------------------------------------------------------------------





percent (25%) or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.
“Control Investment Affiliates” means, as to any Person that (a) directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person and (b) is organized by such Person primarily for the purpose of
making equity or debt investments in one or more companies. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
“COSO” means the Committee of Sponsoring Organizations of the Treadway
Commission.
“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.
“Credit Documents” means this Credit Agreement, the Collateral Documents, the
Notes, the Guaranty, the Proposal, the Lender Joinder Agreements, the Borrower
Joinder Agreements, the Borrowing Base Certificates, the Hazardous Materials
Indemnity Agreement and the Compliance Certificates.
“Credit Party” means, as of any date, the Borrowers, Pledgors or Guarantor; and
“Credit Parties” means a collective reference to each of them.
“Daily Unused Fee” means, for any day during the Revolving Loan Commitment
Period, (a) when the balance of the Outstanding Amount of Obligations (including
Swing Loans and Letter of Credit Obligations) is less than an amount equal to
fifty percent (50%) of the then Aggregate Commitments, an amount equal to (i)
thirty-five hundredths percent (0.35%) multiplied by (ii) the amount by which
the Aggregate Commitments exceed the sum of the Outstanding Amount of
Obligations (including Swing Loans and Letter of Credit Obligations) as of the
end of such day, divided by (iii) 360, and (b) when the balance of the
Outstanding Amount of Obligations (including Swing Loans and Letter of Credit
Obligations) is equal to or greater than an amount equal to fifty percent (50%)
of the then Aggregate Commitments, an amount equal to (i) twenty-five hundredths
percent (0.25%) multiplied by, (ii) the amount by which the Aggregate
Commitments exceed the sum of the Outstanding Amount of Obligations (including
Swing Loans and Letter of Credit Obligations) as of the end of such day, divided
by (iii) 360.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Yield” means the ratio, expressed as a percentage, as of the date of
determination of (a) Adjusted Net Operating Income from Performing Assets as
determined by the Administrative Agent for a particular period, to (b) the
outstanding principal balance of the Loan as of such date.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 18

--------------------------------------------------------------------------------





“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to the Contract Rate plus five
percent (5%) per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Advances required to be funded by it hereunder within two (2) Business Days
of the date required to be funded by it hereunder unless such Lender notifies
the Administrative Agent and Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrowers, the Administrative Agent or any
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by the
Administrative Agent or the Borrowers, to confirm in writing satisfactory to the
Administrative Agent and Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), (d) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, unless the subject of a good faith dispute, and has not cured
such failure prior to the date of determination, or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Depreciation and Amortization Expense” means for any period, without
duplication, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Parent and its Subsidiaries during such
period, plus (ii) the Parent’s and its Subsidiaries’ pro rata share of
depreciation and amortization expenses of Unconsolidated Joint Ventures for such
period. For purposes of this definition, the Parent’s and its Subsidiaries’ pro
rata share of depreciation and amortization expense of any Unconsolidated Joint
Venture shall be deemed equal to the product of (i) the depreciation and
amortization expense of such Unconsolidated Joint Venture, multiplied by (ii)
the percentage of the total outstanding Equity Interests of such Unconsolidated
Joint Venture held by the Parent or such Subsidiary, expressed as a decimal.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 19

--------------------------------------------------------------------------------





“Determination Date” has the meaning specified in Section 2.03.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Assignee” means (i) the Parent or any of Parent’s Affiliates or
Subsidiaries or (ii) any readily identifiable competitor of a Borrower or its
Affiliates that owns or operates 10,000 or more senior housing units, including
any healthcare real estate investment trust.
“Disqualified Stock” means any capital stock, warrants, options or other rights
to acquire capital stock (but excluding any debt security which is convertible,
or exchangeable, for capital stock), which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, matures or is mandatorily redeemable prior to the
Maturity Date, pursuant to a sinking fund obligation or otherwise, or is or may
be redeemable at the option of the holder thereof, in whole or in part, prior to
the Maturity Date.
“Division” means, with respect to any Person which is an entity, the division of
such Person into two (2) or more separate persons with the dividing person
either continuing or terminating its existence as part of the division,
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law or any analogous
action taken pursuant to any applicable Law with respect to any corporation,
limited liability company, partnership or other entity. The word “Divide”, when
capitalized shall have correlative meaning. For purposes of this Agreement and
the other Credit Documents, in connection with any Division: (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
“Dollar” or “$” means the lawful currency of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 20

--------------------------------------------------------------------------------





“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and (c) an
Approved Fund.
“Eligible Ground Lease” means, at any time, either (a) a ground lease (i) under
which a Borrower is the lessee or holds equivalent rights and is the fee owner
of the improvements located thereon, (ii) that has a remaining term of not less
than thirty (30) years, (iii) under which any required rental payment, principal
or interest payment or other payment due under such lease from such Borrower to
the ground lessor is not more than sixty (60) days past due and any required
rental payment, principal or interest payment or other payment due to such
Borrower under any sublease of the applicable real property lessor is not more
than sixty (60) days past due, (iv) where no party to such lease is subject to a
then‑continuing Bankruptcy Event, (v) such ground lease (or a related document
executed by the applicable ground lessor) contains customary provisions
protective of any lender to the lessee, and (vi) where the Borrower’s interest
in the underlying Real Property Asset or the lease is not subject to (1) any
Lien other than Permitted Liens and other encumbrances acceptable to the
Administrative Agent and the Required Lenders, in their discretion, or (2) any
Negative Pledge, or (b) the Woodward Facility Ground Lease.
“Eligible Tenant” means an Operating Tenant which (a) is not in arrears on any
required rental payment, principal or interest payment, payments of real
property taxes or payments of premiums on insurance policies with respect to its
lease or sublease beyond the later of (i) the applicable grace period with
respect thereto, if any, and (ii) forty-five (45) days; (b) is not subject to a
then‑continuing Bankruptcy Event; and (c) is reasonably acceptable in all
material respects to the Administrative Agent and the Required Lenders (it being
understood that for purposes of this clause (c), each Operating Tenant set forth
on Schedule 5.12 hereto on the Closing Date [as updated pursuant to any Borrower
Joinder Agreement], is deemed acceptable).
“Entrance Fee Facilities” means such Borrowing Base Assets that are approved by
Administrative Agent from time to time to be included in the Collateral that
provide for the payment of entrance payments and/or fees.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 21

--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Base Rate” means for any Interest Period, the rate determined by the
Administrative Agent to be the offered rate for deposits of Dollars for the
applicable Interest Period that appears on Reuters Screen LIBOR01 Page as of
11:00 a.m. (London, England time) on the second full Business Day next preceding
the first day of each Interest Period, but in no event less than zero (0).  In
the event that such rate does not appear on the Reuters Screen LIBOR01 page at
such time, the “Eurodollar Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying the offered rate for
deposit in Dollars in the London interbank market as may be selected by the
Administrative Agent and, in the absence of availability, such other method to
determine such offered rate as may be selected by the Administrative Agent in
its sole discretion.
“Eurodollar Rate” means for any Interest Period, a rate per annum determined by
the Administrative Agent pursuant to the following formula:
Eurodollar Rate =
Eurodollar Base Rate
1.00 ‑ Eurodollar Reserve Percentage



“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 22

--------------------------------------------------------------------------------





marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.
“Event of Acceleration” means any of the events or conditions set forth in
Sections 8.01(f), (g) or (j) with respect to the Parent or any Borrower.
“Event of Default” has the meaning provided in Section 8.01.
“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligations under a Secured Rate Contract (or any guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
“Existing Letters of Credit” means, collectively, (i) one or more Letters of
Credit in the aggregate face amount as of the Closing Date of $38,035,990.20,
issued by Wells Fargo Bank, National Association; and (ii) one or more Letters
of Credit in the aggregate face amount as of the Closing Date of $3,666,450.00,
issued by Capital One, National Association.
“Extension of Credit” means with respect to (a) any Lender, collectively, all
Advances and any Letters of Credit or participations therein made, Issued or
purchased by such Lender pursuant to this Agreement, and (b) the Swingline
Lender, collectively, all Swing Loans made by Swingline Lender pursuant to this
Agreement.
“Facility Operating Lease Subordination” shall have the meaning provided in the
definition of “Borrowing Base Asset Deliverables” contained in this
Section 1.01.
“Facility Operating Leases” means each lease or master lease with respect to any
Borrowing Base Asset from the applicable Borrower as lessor, to an Eligible
Tenant, which, in the reasonable judgment of the Administrative Agent, is a
triple net lease such that such Eligible Tenant is required to pay all taxes,
utilities, insurance, maintenance, casualty insurance payments and other
expenses with respect to the subject Borrowing Base Asset (whether in the form
of reimbursements or additional rent) in addition to the base rental payments
required thereunder such that net operating income for such Borrowing Base Asset
(before non-cash items) equals the base rent paid thereunder; provided, that
each such lease or master lease shall be in form and substance reasonably
satisfactory to the Administrative Agent; as the foregoing may be amended and
extended from time to time after


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 23

--------------------------------------------------------------------------------





the Closing Date in accordance with and subject to the terms of this Agreement
and the Facility Operating Lease Subordination applicable thereto.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.
“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to Capital One, National Association on such day on such transactions as
determined by the Administrative Agent.
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
“Final Availability Date” means the earlier of the (a) expiration of the
Revolving Loan Commitment Period and (b) five (5) Business Days prior to the
Maturity Date.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
and the regulations promulgated pursuant to such act.
“Flood Deliverables” has the meaning provided in the definition of “Borrowing
Base Asset Deliverables” contained in this Section 1.01.
“Flood Hazard Property” has the meaning provided in the definition of “Borrowing
Base Asset Deliverables” contained in this Section 1.01.
“Flood Insurance” means, for any improvements located on a Real Property Asset
(including any personal property Collateral located on such Real Property Asset)
located in a Special Flood Hazard Area, Federal Flood Insurance or private
insurance reasonably satisfactory to Administrative Agent and Lenders that (a)
meets the requirements of FEMA and any other applicable federal agencies, and
(b) is in compliance with the requirements set forth on Schedule 5.18.
“Foreign Lender” has the meaning provided in Section 10.15(a)(i).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 24

--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:
(a)    all obligations for borrowed money, whether current or long‑term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
(b)    all purchase money indebtedness (including indebtedness and obligations
in respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms);
(c)    all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep‑well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
(d)    the Attributable Principal Amount of Capital Leases and Synthetic Leases;
(e)    the Attributable Principal Amount of Securitization Transactions;
(f)    all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;
(g)    Support Obligations in respect of Funded Debt of another Person (other
than Persons in such group, if applicable); and
(h)    Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.
For purposes hereof, the amount of Funded Debt shall be determined based on (i)
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a), (ii) the outstanding purchase money indebtedness and the
deferred purchase obligations under clause (b), (iii) the maximum amount
available to be drawn in the case of letter of credit obligations and the other
obligations under clause (c), and (iv) the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g). For purposes of


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 25

--------------------------------------------------------------------------------





clarification, “Funded Debt” of Persons constituting a consolidated group shall
not include inter‑company indebtedness of such Persons, general accounts payable
of such Persons which arise in the ordinary course of business, accrued expenses
of such Persons incurred in the ordinary course of business or minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (h) above).
“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantor” means the Parent.
“Guaranty” means the Guaranty in the form of Exhibit G dated as of the date
hereof executed by the Parent, as amended, supplemented or otherwise modified
from time to time.
“Hazardous Materials Indemnity Agreement” means the Hazardous Materials
Indemnity Agreement dated as of the date hereof executed by the Parent and
Borrowers, as amended, supplemented or otherwise modified from time to time.
“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives regulated under the Environmental Laws.
“Healthcare Facilities” means any skilled nursing facilities, mentally retarded
and developmentally disabled facilities, rehab hospitals, long term acute care
facilities, intermediate care facilities for the mentally disabled, medical
office buildings, domestic assisted living facilities, independent living
facilities or Alzheimer’s care facilities and any ancillary businesses that are
incidental to the foregoing.
“Healthcare Laws” has the meaning provided in Section 5.19(a).
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and the related regulations set forth at 45 CFR Parts 160 and 164.
“HMO” means any health maintenance organization, managed care organization, any
Person doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state law (including, without limitation, HMO Regulations).


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 26

--------------------------------------------------------------------------------





“Included Therapy Revenue” means revenues from therapy and home health services
to independent and assisted living residents of the Borrowing Base Assets which
are deposited to an account subject to a Cash Management Agreement.
“Increase Option” has the meaning provided in Section 2.01(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all Funded Debt;
(b)    all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep‑well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
(c)    net obligations under any Swap Contract;
(d)    Support Obligations in respect of Indebtedness of another Person; and
(e)    Indebtedness of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.
For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).
“Indemnified Liabilities” has the meaning provided in Section 10.05.
“Indemnitees” has the meaning provided in Section 10.05.
“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents and Capitalized Loan Fees.
“Interest Period” means each period commencing on the first day of a calendar
month and ending on the date one (1) month thereafter, provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 27

--------------------------------------------------------------------------------





(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
“Joint Commission” has the meaning provided in Section 5.19(b).
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Issuance Fee” means the customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of each L/C Issuer or prospective L/C Issuer in respect of
the application for, and the Issuance, negotiation, acceptance, amendment,
transfer and payment of, each Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
Issued,


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 28

--------------------------------------------------------------------------------





provided, if the L/C Issuer is CONA or an Affiliate thereof, such fee will not
exceed 25 bps (0.25%) times the face amount of the Letter of Credit.
“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Administrative Agent,
which elects to be an issuer of Letters of Credit pursuant to the terms of
Section 2.01(b) hereof.
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof or to Administrative Agent, as and
when matured, to pay all amounts drawn under such Letter of Credit.
“L/C Request” has the meaning provided in Section 2.01(b).
“L/C Sublimit” has the meaning provided in Section 2.01(b).
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.
“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F,
executed and delivered in accordance with the provisions of Section 2.01(a).
“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
“Letter of Credit” means any documentary or standby letter of credit Issued for
the account of a Borrower or Guarantor by an L/C Issuer, and any bankers’
acceptance issued by a Borrower or Guarantor, for which Administrative Agent and
Lenders have incurred Letter of Credit Obligations.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Administrative Agent and Lenders at the request of the Borrowers or Guarantor,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the Issuance of Letters of Credit by L/C Issuers or the purchase
of a participation as set forth in Section 2.01(b) with respect to any Letter of
Credit. The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by Administrative Agent and Lenders thereupon or
pursuant thereto.
“Licenses” has the meaning provided in Section 5.19(b)(i).
“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 29

--------------------------------------------------------------------------------





“Loan” means, collectively, the Revolving Loan and any Swing Loan to be made
pursuant to the terms of this Credit Agreement.
“Loan Borrowing Notice” means a notice of a Borrowing, which, if in writing,
shall be substantially in the form of Exhibit A-1 or otherwise acceptable to
Administrative Agent.
“Management Agreements” means, collectively, those certain agreements between
Borrowers and the Property Managers or between Operating Tenants and the
Property Managers for the management of certain of the Borrowing Base Assets,
and as described on Part II of Schedule 5.12.
“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have any Borrower or any Credit Party be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against any Borrower or any Credit Party,
to file a petition seeking, or consent to, reorganization or relief with respect
to any Borrower or any Credit Party under any applicable federal or state law
relating to bankruptcy or insolvency, to seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for any Borrower or any Credit Party or a substantial part of its
respective property, to make any assignment for the benefit of creditors of any
Borrower or any Credit Party, the admission in writing by any Borrower or any
Credit Party of such Person’s inability to pay its debts generally as they
become due, or to take action in furtherance of any of the foregoing.
“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of (A) the Parent and its Consolidated Subsidiaries taken as a whole or (B) the
Borrowers taken as a whole, (ii) the ability of the Parent or the Borrowers to
perform any material obligation under the Credit Documents, or (iii) the rights
and remedies of the Administrative Agent and the Lenders under the Credit
Documents.
“Material Contract” means, collectively, any Facility Operating Lease, any
property management agreement, any cash management agreement, or any similar
agreement with respect to any Borrowing Base Asset.
“Maturity Date” means, as applicable, the earlier of (a) January 3, 2024, or (b)
any earlier date on which the all of the Obligations are required to be paid in
full, by acceleration or otherwise, under this Agreement or any of the other
Credit Documents.
“Maximum Rate” has the meaning provided in Section 10.10.
“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.
“Medical Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 30

--------------------------------------------------------------------------------





policy of insurance, and includes physician services, nurse and therapist
services, dental services, hospital services, skilled nursing facility services,
comprehensive outpatient rehabilitation services, home health care services,
residential and out-patient behavioral healthcare services, and medicine or
health care equipment provided to a Person for a necessary or specifically
requested valid and proper medical or health purpose.
“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.
“Minority Interests” means that portion of “minority interests” as set forth in
the Parent’s financial statements.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Instrument” means, for any Mortgaged Real Property Asset, a first lien
priority mortgage, deed of trust or deed to secure debt in favor of the
Administrative Agent (for the benefit of the Lenders) with respect to such
Mortgaged Real Property Asset. Each Mortgage Instrument shall be in form and
substance satisfactory to the Administrative Agent and suitable for recording in
the applicable jurisdiction.
“Mortgage Policies” shall have the meaning assigned to such term in the
definition of “Borrowing Base Asset Deliverables” contained in this
Section 1.01.
“Mortgaged Assets Borrowing Base Amount” means, as of any Determination Date,
the Mortgaged Assets Collateral Value as of such date for the Mortgaged
Borrowing Base Assets that are Performing Assets.
“Mortgaged Assets Collateral Value” means, as applicable, an amount equal to (a)
the Collateral Value as of such date for each Mortgaged Borrowing Base Asset,
multiplied by (b) the applicable percentage set forth below, determined in
accordance with the Consolidated Fixed Charge Coverage Ratio set forth in the
Compliance Certificate most recently delivered to Administrative Agent in
accordance with Section 6.02(a):
If Consolidated Fixed Charge Coverage Ratio is:
Then multiplier for calculation of Mortgaged Assets Collateral Value is:
>=1.20x
70%
>=1.15x but <1.20x
62%
>=1.10x but <1.15x
55%

“Mortgaged Borrowing Base Asset” means a Borrowing Base Asset that is subject to
a Mortgage Instrument and Assignment of Leases.
“Mortgaged Real Property Asset” means a Real Property Asset that is subject to a
Mortgage Instrument and Assignment of Leases.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 31

--------------------------------------------------------------------------------





“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder, that, among other
things, mandates the purchase of flood insurance to cover real property
improvements and contents located in Special Flood Hazard Areas in participating
communities and may provide protection to property owners through a federal
insurance program.
“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.
“Negative Pledge Instrument” means, for any Pledged Borrowing Base Asset, a
negative pledge agreement pursuant to which the owner of the Pledged Borrowing
Base Asset is prohibited from the creation of a Lien on such Pledged Borrowing
Base Asset. Each Negative Pledge Instrument shall be in form of Exhibit I
attached hereto, with such modifications as are necessary to render it suitable
for recording in the applicable jurisdiction in which the Pledged Borrowing Base
Asset is located.
“Net Entrance Fees” means the entrance fee sales at the Entrance Fee Facilities,
less any refunds paid, during the period in question.
“Notes” or “Notes” means (a) the note or notes in the form of Exhibit B-1
attached hereto given to the Lenders to evidence the Revolving Loan, as amended,
restated, modified, supplemented, extended, renewed or replaced, and (b) the
Swingline Notes.
“Obligations” means, without duplication, all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to the Loan, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Occupancy Rate” means, with respect to any Real Property Asset, the percentage
of (a) total patient days relating to such Real Property Asset for any reporting
period divided by (b) the product


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 32

--------------------------------------------------------------------------------





of (i) total number of  in-service beds  (as determined as of the date such Real
Property Asset qualifies as a Borrowing Base Asset) at such Real Property Asset
and (ii) the total days in such reporting period.
“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.
“Operating Tenant” means any Person who is a lessee with respect to the Facility
Operating Leases or any other lease of an entire Borrowing Base Asset held by
any Borrower as lessor or as an assignee of the lessor thereunder.
“Operator”, individually, and “Operators”, collectively, means the applicable
Property Manager, Operating Tenant and any successor to such Operator approved
by Administrative Agent. If there exists a Property Manager, Operating Tenant,
or any combination thereof, with respect to any Borrowing Base Asset, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.
“Ordinary Course of Business” or “ordinary course of business” means, in respect
of any transaction involving any Person, the ordinary course of such Person’s
business, as conducted by any such Person in accordance with past practice and
undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Credit Document.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” has the meaning provided in Section 3.01.
“Outstanding Amount” means the aggregate outstanding principal amount of the
Loan plus the outstanding Letter of Credit Obligations after giving effect to
any Borrowings, Issuance and prepayments or repayments of the Loan or Letter of
Credit Obligations, as the case may be, occurring on such date.
“Outstanding Amount Percentage” means a fraction, stated as a percentage, the
numerator of which is the Outstanding Amount and the denominator of which is the
Aggregate Commitments.
“Overpaying Borrower” has the meaning provided in Section 2.13(j).
“Overpayment Amount” has the meaning provided in Section 2.13(j).
“Parent” means Brookdale Senior Living Inc., a Delaware corporation.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 33

--------------------------------------------------------------------------------





“Parent Cash Management System” has the meaning provided in Section 6.24.
“Parent Sweep Account” means the account established at Bank of America, N.A.,
or another national bank or other financial institution approved by
Administrative Agent into which deposits from the Portfolio General Receivables
Account will be swept on a daily basis, all as more fully described in Section
6.24.
“Participant” has the meaning provided in Section 10.07(d).
“Participant Register” has the meaning provided in Section 10.07(e).
“Patriot Act” has the meaning set forth in Section 10.22.
“Payment Date” means the first (1st) Business Day of each calendar month during
the term of the Loan, and is the date that a regularly scheduled payment of
interest is due.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Performing Assets” means Borrowing Base Assets that as of any Determination
Date have positive ANOI.
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA), in each case, which
are not yet due and payable; (b) Liens evidencing the claims of materialmen,
mechanics, carders, warehousemen or landlords for labor, materials, supplies or
rentals, in each case, incurred in the ordinary course of business and which are
not at the time required to be paid or discharged; provided, that with respect
to any Borrowing Base Asset, no exception is taken therefor in the related
Mortgage Policy or such Mortgage Policy otherwise affirmatively insures over
such Liens in form and substance satisfactory to the Administrative Agent; (c)
Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or similar applicable Laws; (d)
zoning restrictions, easements, rights‑of‑way, covenants, reservations and other
rights, restrictions or encumbrances of record on the use of Real Property
Assets, which do not materially detract from the value of such property or
materially impair the use thereof for the business of such Person; (e) Liens
described on Schedule 7.02 and, with respect to the Borrowing Base Assets, as
set forth on the Mortgage Policies (or updates thereto) delivered in connection
herewith; (f) Liens securing Indebtedness permitted under Section 7.02(d); and
(g) Liens, if any, in favor of the Administrative Agent for the benefit of the
Lenders.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 34

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
“Pledge Agreement” means a pledge agreement in the form of Exhibit J hereto, to
be executed by each Pledgor.
“Pledged Assets Borrowing Base Amount” means an amount equal to the Pledged
Asset Collateral Value as of such date for the Pledged Borrowing Base Assets
that are Performing Assets; provided, however, that in no event may the Pledged
Assets Borrowing Base Amount, as of any date, exceed an amount equal to (i) the
Mortgaged Assets Borrowing Base Amount as of such date multiplied by (ii) ten
percent (10%).
“Pledged Asset Collateral Value” means, as applicable, an amount equal to (a)
the Collateral Value as of such date for each Pledged Borrowing Base Asset,
multiplied by (b) the applicable percentage set forth below, determined in
accordance with the Consolidated Fixed Charge Coverage Ratio set forth in the
Compliance Certificate most recently delivered to Administrative Agent in
accordance with Section 6.02(a):
If Consolidated Fixed Charge Coverage Ratio is:
Then multiplier for calculation of Pledged Asset Collateral Value is:
>=1.20x
60%
>=1.15x but <1.20x
53%
>=1.10x but <1.15x
47%



“Pledged Borrowing Base Asset” means a Borrowing Base Asset that is subject to a
Negative Pledge Instrument.
“Pledged Real Property Asset” means a Real Property Asset that is to be subject
to a Negative Pledge Instrument.
“Pledgor” means each holder of the Equity Interests in a Borrower.
“Portfolio General Receivables Account” means an account established at Wells
Fargo Bank, National Association, or another national bank or other financial
institution approved by Administrative Agent into which the Borrowers will
deposit, or cause to be deposited, all general receivables and other income
generated from the operations of the Borrowing Base Assets and proceeds of the
Third Party Payor Receivables Accounts, and which account will be (a) in the
name of Borrower Representative, as agent for all Borrowers, and (b) subject to
a Blocked Account Agreement in form satisfactory to Administrative Agent.
“Principal Obligations” has the meaning provided in Section 2.06(b).


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 35

--------------------------------------------------------------------------------





“Prior Closing Date” means any of January 31, 2011, March 28, 2013, July 12,
2013, September 20, 2013, December 19, 2014 and March 31, 2016.
“Prohibited Person” means any Person (i) listed in the annex to, or who is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”); (ii) that is owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the annex to,
or is otherwise subject to the provisions, of the Executive Order; (iii) with
whom a Person is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering Law, including the Executive
Order; (iv) who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; (v) that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website or at any replacement website or other replacement official publication
of such list; or who is an Affiliate of a Person listed in clauses (i) - (v)
above.
“Property Manager” means any manager under the Management Agreements listed on
Part II of Schedule 5.12 and any successor property manager approved by
Administrative Agent.
“Proposal” means the Proposal from CONA to the Parent, dated September 21, 2018,
and accepted by the Parent on September 21, 2018, with respect to this Credit
Agreement.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate Taxes” means any real estate taxes and assessments, franchise taxes
and charges, and other governmental charges that may become a Lien upon the
Borrowing Base Assets or become payable during the term of the Loan.
“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to all Real Property Assets.
“Register” has the meaning provided in Section 10.07(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrowers as prescribed by the Securities
Laws.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 36

--------------------------------------------------------------------------------





“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
representatives, attorneys, accountants and advisors of such Person and of such
Person’s Affiliates.
“Release Price” has the meaning provided in Section 7.12.
“Replacement Escrow Fund” has the meaning provided in Section 2.15(b).
“Replacement Lender” has the meaning provided in Section 10.16.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty‑day notice period has been waived.
“Required Lenders” means, as of any date of determination, three or more
unaffiliated Lenders (except to the extent less than three Lenders exists as of
such date in which event it shall mean two Lenders) having at least (i) 51% of
the Aggregate Commitments or, (ii) if the commitments of each Lender to make
Advances have been terminated pursuant to Article VIII, unaffiliated Lenders
holding in the aggregate at least 51% of the Obligations (other than the Swing
Loans); provided that the Commitment of, and the portion of the Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, the president, a
co-president, an executive vice-president, the chief operating officer and the
chief financial officer of any Credit Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.
“Restoration Threshold” means on a per Borrowing Base Asset basis, the lesser of
(a) $1,000,000 or (b) an amount equal to 20% times the pre-casualty value of the
affected Borrowing Base Asset, as determined by Administrative Agent.
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who holds Revolving Loans or
participations in Swing Loans or Letter of Credit Obligations).
“Revolving Loan” means the Advances to be made by the Lenders from time to time
pursuant to the terms of Section 2.01(a).
“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Advances under the Revolving Loan, to Issue and/or
purchase participations


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 37

--------------------------------------------------------------------------------





in Letters of Credit and to share in the Obligations with respect to Revolving
Loans and Letters of Credit hereunder up to such Lender’s Revolving Loan
Commitment Percentage thereof.
“Revolving Loan Commitment Amount” means, with respect to each Lender, the
amount of such Lender’s Revolving Loan Commitment. The initial Revolving Loan
Commitment Amounts are set forth on Schedule 2.01(a).
“Revolving Loan Commitment Percentage” means, at any time for each Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Lender’s Revolving Loan Commitment Amount and the
denominator of which is the Aggregate Revolving Loan Commitment Amount. The
initial Revolving Loan Commitment Percentages are set forth on Schedule 2.01(a).
“Revolving Loan Commitment Period” means the period from and including the
Closing Date to the earlier of (a) the Maturity Date or (b) the date on which
the Revolving Loan Commitments shall have been terminated as provided herein.
“Revolving Loan Termination Date” has the meaning provided in Section
2.01(a)(iv).
“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC, and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to the Parent or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Parent or such Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
“Sanctions” means all U.S. economic sanctions laws, Executive Orders and
implementing regulations as administered by OFAC and the U.S. State Department.
“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Rate Contract” means any Swap Contract between the Borrowers and the
counterparty thereto, which (i) has been provided or arranged by CONA or any
Lender hereunder or an Affiliate of CONA or any Lender (or any Person that was a
Lender or an Affiliate of a Lender at the time of entry into such Swap
Contract), or (ii) Administrative Agent has acknowledged in writing constitutes
a “Secured Rate Contract” hereunder.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes‑Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 38

--------------------------------------------------------------------------------





“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment (the “Securitization Receivables”) to a special
purpose subsidiary or affiliate (a “Securitization Subsidiary”) or any other
Person.
“Security Agreement” means the Fourth Amended and Restated Security Agreement
dated as of the date hereof, as amended, supplemented, restated or otherwise
modified from time to time.
“Senior Housing Units” means, collectively, each skilled nursing bed, assisted
living unit, memory care unit and independent living unit located on and
comprising the Borrowing Base Assets.
“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood hazards, the current standard for which is at least a
one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year as per the applicable flood maps.
“State Regulator” means the applicable state department of health or other
applicable state regulatory agency with jurisdiction over the Borrowers, the
Operators or the Real Property Assets with respect to the Healthcare Laws
affecting the maintenance, use or operation of the Real Property Assets or the
provision of services to the occupants of the Real Property Assets.
“Stockholders’ Equity” means, as of any date of determination, the consolidated
Stockholders’ Equity of the Parent as at such date determined in accordance with
GAAP and shown in the financial consolidated statements of the Parent and its
Subsidiaries, provided that, there shall be excluded from Stockholders’ Equity
any amount attributable to Disqualified Stock.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 39

--------------------------------------------------------------------------------





securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise provided, “Subsidiary”
shall refer to a Subsidiary of the Parent and shall include all of the
Borrowers.
“Super Majority Required Lenders” means, as of any date of determination, three
or more unaffiliated Lenders (except to the extent less than three Lenders
exists as of such date in which event it shall mean two Lenders) having at least
(i) 75% of the Aggregate Commitments or, (ii) if the commitments of each Lender
to make Advances have been terminated pursuant to Article VIII, unaffiliated
Lenders holding in the aggregate at least 75% of the Obligations (other than the
Swing Loans); provided that the Commitment of, and the portion of the
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 40

--------------------------------------------------------------------------------





Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark‑to‑market
values for such Swap Contracts, as determined based upon one or more mid‑market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
“Swing Loan” has the meaning provided in Section 2.05.
“Swingline Commitment” means the amount of up to $50,000,000.00.
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
CONA or, upon the resignation of CONA as Administrative Agent hereunder, any
Lender (or Affiliate or Approved Fund of any Lender) that agrees, with the
approval of Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrowers, to act as the
Swingline Lender hereunder.
“Swingline Notes” means the note or notes executed by Borrowers and payable to
the Swingline Lender, in substantially the form of Exhibit B-2 hereto,
evidencing the Indebtedness of the Borrowers to the Swingline Lender under the
Swing Loans.
“Swingline Request” has the meaning provided in Section 2.05.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
“Tax Impound” has the meaning provided in Section 2.15(a).
“Taxes” has the meaning provided in Section 3.01.
“Third Party Payor Programs” means any participation or provider agreement with
any third-party payor, including Medicare, Medicaid, Blue Cross and/or Blue
Shield, Tricare and any other private commercial insurance managed care and
employee assistance program.
“Third Party Payor Receivables Accounts” means the accounts established at Wells
Fargo Bank, National Association, or another national bank or other financial
institution approved by


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 41

--------------------------------------------------------------------------------





Administrative Agent for each Borrowing Base Asset that is a skilled nursing
facility and into which the Borrowers will deposit, or cause to be deposited,
all Medicaid, Medicare and Tricare receivables generated from the operations at
such Borrowing Base Assets, and which accounts will be (a) in the name of the
Borrower Representative, as agent for Borrowers, to which such receivables are
payable and (b) subject to a Blocked Account Agreement in form satisfactory to
Administrative Agent.
“Threshold Amount” means for any provision relating to (a) the Borrowers as a
whole, the Parent or the Consolidated Parties as a whole, $20,000,000 and (b)
any Borrower or Pledgor, individually, $500,000.
“Treasury Rate” means, as of any date of determination, (a) the yield reported,
as of 10:00 a.m. (New York City time) on such date (or to the extent such date
is not a Business Day, the Business Day immediately preceding such date) on the
display designated as page “PX‑1” of the Bloomberg Financial Markets Services
Screen (or such other display as may replace page “PX‑1” of the Bloomberg
Financial Markets Services Screen) for actively traded U.S. Treasury securities
having a ten (10) year maturity as of such date, or (b) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of such day in Federal
Reserve Statistical Release H.15(519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
ten (10) years.
“Tricare” means the health care program of the United States Department of
Defense Military Health System.
“Unconsolidated Joint Venture” means any joint venture of the Parent or any of
its Subsidiaries in which the parent or such Subsidiary holds any Equity
Interest but which would not be combined with the Parent in the consolidated
financial statements of the Parent in accordance with GAAP.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
“United States” or “U.S.” means the United States of America.
“Unused Fee” shall have the meaning provided in Section 2.08(a).
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.
“Woodward Facility Ground Lease” means that certain Ground Sublease dated as of
December 1, 1997, between Dimensions Health Corporation, a Maryland non-profit
corporation,


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 42

--------------------------------------------------------------------------------





as sublessor, and Bowie Assisted Living, L.L.C., a Maryland limited liability
company, as sublessee, as recorded in Liber 13925, folio 91 of the Land Records
of Prince George’s County, Maryland (the “Land Records”), as amended by: (i)
First Amendment to Ground Sublease dated June 30, 2000, and recorded in Liber
13925, folio 163 of the Land Records; and (ii) Second Amendment to Ground
Sublease dated October 6, 2004, and recorded in Liber 20450, folio 554 of the
Land Records, and as assigned to Summerville 1 LLC, a Delaware limited liability
company, pursuant to Assignment and Assumption of Ground Sublease dated March
31, 2016, and recorded in Liber 38083, folio 452 of the Land Records.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Interpretive Provisions.
With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(ii)    Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(d)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(e)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.
1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations)


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 43

--------------------------------------------------------------------------------





required to be submitted pursuant to this Credit Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements for the fiscal year ended December 31, 2017, except as
otherwise specifically prescribed herein.
(b)    The Parent will provide a written summary of material changes in GAAP or
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 6.02(a). If at any time any
change in GAAP or in the consistent application thereof would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Parent or the Required Lenders shall object in writing
to determining compliance based on such change, then such computations shall
continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.
1.04    Rounding.
Any financial ratios required to be maintained by the Parent pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding‑up if there is no nearest number).
1.05    References to Agreements and Laws.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
1.06    Times of Day.
Unless otherwise provided, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
ARTICLE II
COMMITMENTS AND ADVANCES
2.01    Loan Commitments. Subject to the terms and conditions set forth herein:
(a)    Revolving Loan Commitments.
(i)    Revolving Loan Advances. During the Revolving Loan Commitment Period,
each Lender severally agrees to make revolving credit advances in Dollars (each
an


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 44

--------------------------------------------------------------------------------





“Advance” and collectively, the “Advances”) to the Borrowers (at the request and
direction of the Borrower Representative) on any Business Day; provided that
after giving effect to any such Advance, (A) with regard to the Lenders
collectively, the aggregate outstanding principal amount of the Obligations that
are Revolving Loans, plus the outstanding Obligations under the Swing Loans, the
outstanding Letter of Credit Obligations and any unreimbursed L/C Reimbursement
Obligations that have not been converted to a Revolving Loan, shall not exceed
the lesser of (x) the Aggregate Revolving Loan Commitment Amount and (y) the
Borrowing Base Amount, and (B) with regard to each Lender individually, such
Lender’s Revolving Loan Commitment Percentage of the outstanding principal
balance of Obligations that are Revolving Loans, plus the outstanding
Obligations under the Swing Loans, the outstanding Letter of Credit Obligations
and any unreimbursed L/C Reimbursement Obligations that have not been converted
to a Revolving Loan, shall not exceed its respective Revolving Loan Commitment
Amount. The Loan may be repaid and reborrowed in accordance with the provisions
hereof.
(ii)    Increase in Revolving Loan Commitments. Subject to the terms and
conditions set forth herein, the Borrower Representative shall have the one-time
right, to be exercised at any time prior to the exercise of its option to
decrease or terminate the Revolving Loan Aggregate Commitment Amount under
Section 2.01(a)(iii) or (iv) below, to cause an increase in the Aggregate
Revolving Loan Commitment Amount by up to One Hundred Million Dollars
($100,000,000) (to an aggregate amount of not more than Three Hundred Fifty
Million Dollars ($350,000,000) (the “Increase Option”). The exercise of the
Increase Option shall be conditioned and effective upon the satisfaction of the
following conditions:
(A)    the Borrowers shall obtain commitments for the amount of the Increase
Option exercised from existing Lenders or other commercial banks or financial
institutions reasonably acceptable to the Administrative Agent, which other
commercial banks and financial institutions shall join in this Credit Agreement
as Lenders by a Lender Joinder Agreement substantially in the form of Exhibit F
attached hereto or other arrangement reasonably acceptable to the Administrative
Agent (it being understood that in no case shall any Lender be required to
increase its Revolving Loan Commitment without its written consent);
(B)    if any Advances are outstanding at the time of any such increase, the
Borrowers shall make such payments and adjustments on the Advances (including
payment of any break‑funding amounts owing under Section 3.05) as may be
necessary to give effect to the revised commitment percentages and commitment
amounts;
(C)    the Borrowers shall have executed any new or amended and restated Notes
(to the extent requested by the Lenders) to reflect the revised commitment
amounts;
(D)    the conditions to the making of an Advance set forth in Section 4.02
shall be satisfied; and


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 45

--------------------------------------------------------------------------------





(E)    Guarantor shall provide a resolution of its Board of Directors
authorizing the increase of the Loan contemplated by the Increase Option and
upon Administrative Agent’s request, Guarantor shall execute a confirmation of
the Guaranty.
In connection with any such increase in the Revolving Loan Commitments,
Schedule 2.01(a) shall be revised to reflect the modified Revolving Loan
Commitments and Revolving Loan Commitment Percentages of the Lenders, and the
Borrowers shall provide supporting corporate resolutions, legal opinions,
promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders in connection therewith.
(iii)    Reduction of Commitments. Subject to the terms and conditions set forth
herein, the Borrower Representative shall have the one-time right, at any time
during the term hereof, upon written notice to the Administrative Agent, to
permanently reduce the Aggregate Revolving Loan Commitment Amount. Once
decreased, the Aggregate Revolving Loan Commitment Amount may no longer be
increased under Section 2.01(a)(ii). Any such decrease shall be conditioned and
effective upon the satisfaction of each of the following conditions:
(A)    any such notice thereof must be received by 11:00 a.m. at least five (5)
Business Days prior to the date of reduction. The Administrative Agent will give
prompt notice to the Lenders of any such reduction of the Credit Facility and
Revolving Loan Commitments;
(B)    the Revolving Loan Commitments may not be reduced to an amount less than
the principal amount of the Revolving Loans, Swingline Loans and any Letter of
Credit Obligations then outstanding. Any reduction of the Aggregate Revolving
Loan Commitments shall be applied ratably to the Revolving Loan Commitment of
each Lender according to its Revolving Loan Commitment Percentage thereof. All
commitment or other fees accrued until the effective date of any reduction of
the Aggregate Revolving Loan Commitments shall be paid on the effective date of
such reduction; and
(C)    effective upon such reduction, the Borrowing Base Amount shall not be
less than the reduced Aggregate Revolving Loan Commitment Amount.
In connection with any such decrease in the Commitments, Schedule 2.01(a) shall
be revised to reflect the modified Revolving Loan Commitments and Revolving Loan
Commitment Percentages of the Lenders, and the Borrowers shall provide
supporting corporate resolutions, legal opinions, promissory notes and other
items as may be reasonably requested by the Administrative Agent and the Lenders
in connection therewith.
(iv)    Special Right to Terminate Revolving Loan Commitments. Subject to the
terms and conditions set forth herein, the Borrower Representative shall have
the one-time right, at any time during the term hereof, upon written notice to
the Administrative Agent,


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 46

--------------------------------------------------------------------------------





to terminate the Revolving Loan Commitments. Any such termination shall be
conditioned and effective upon the satisfaction of the following conditions:
A.    any such notice of termination must be received by 11:00 a.m. at least
thirty (30) days prior to the effective date of termination (the “Revolving Loan
Termination Date”); provided that if any Letters of Credit are outstanding, the
Revolving Loan Termination Date may be no earlier than the latest expiration
date of any such Letters of Credit, unless such Letter of Credit is secured
pursuant to the provisions of Section 2.01(b)(viii) below. The Administrative
Agent will give prompt notice to the Lenders of any such termination of the
Revolving Loan Commitments.
B.    Borrowers shall pay to Administrative Agent on the Revolving Loan
Termination Date all amounts outstanding under the Revolving Loan, including all
commitment or other fees accrued through and including the Revolving Loan
Termination Date and any L/C Reimbursement Obligations then outstanding,
provided that no termination fee or penalty shall be payable upon such
termination of the Revolving Loan Commitments.
(b)    Letters of Credit.
(i)    Existing Letters of Credit. Administrative Agent, L/C Issuers and
Borrowers acknowledge and agree that the Existing Letters of Credit were issued
pursuant to the 2014 Credit Agreement, remain outstanding as of the Closing
Date, and the Letter of Credit Obligations with respect to the Existing Letters
of Credit shall continue to be Letter of Credit Obligations under the terms and
conditions of this Agreement.
(ii)    Conditions. On the terms and subject to the conditions contained herein,
upon the request of the Borrower Representative, CONA will Issue, or one or more
L/C Issuers may Issue, in accordance with each such L/C Issuer’s usual and
customary business practices, and for the account of any Borrower, Letters of
Credit (denominated in Dollars) from time to time on any Business Day during the
Revolving Loan Commitment Period; provided, however, that no L/C Issuer shall be
obligated to Issue any Letter of Credit upon the occurrence of any of the
following or, if after giving effect to such Issuance:
(A)    (i) the aggregate outstanding principal amount of the Revolving Loans and
Swing Loans plus the outstanding Letter of Credit Obligations and any
unreimbursed L/C Reimbursement Obligations that have not been converted to a
Revolving Loan would exceed the lesser of (x) the Aggregate Revolving Loan
Commitment Amount and (y) the Borrowing Base Amount, or (ii) the Letter of
Credit Obligations for all Letters of Credit would exceed $60,000,000.00 (the
“L/C Sublimit”);


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 47

--------------------------------------------------------------------------------





(B)    the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii) is later
than the Maturity Date; provided, however, that any Letter of Credit with a term
not exceeding one year may provide for its renewal for additional periods not
exceeding one year as long as (x) each of the Borrowers and such L/C Issuer have
the option to prevent such renewal before the expiration of such term or any
such period and (y) neither such L/C Issuer nor the Borrowers shall permit any
such renewal to extend such expiration date beyond the date set forth in clause
(iii) above; or
(C)    (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, including, without limitation, the L/C Issuance Fee, (ii) such
Letter of Credit is requested to be Issued in a form that is not acceptable to
such L/C Issuer or (iii) such L/C Issuer shall not have received, each in form
and substance reasonably acceptable to it and duly executed by the Borrower
Representative on behalf of the Credit Parties, the documents that such L/C
Issuer generally uses in the Ordinary Course of Business for the Issuance of
letters of credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).
Furthermore, CONA as an L/C Issuer may elect only to Issue Letters of Credit in
its own name and may only Issue Letters of Credit to the extent permitted by
applicable Laws, and such Letters of Credit may not be accepted by certain
beneficiaries such as insurance companies. For each Issuance, the applicable L/C
Issuer may, but shall not be required to, determine that, or take notice
whether, the conditions precedent set forth in Section 4.02 have been satisfied
or waived in connection with the Issuance of any Letter of Credit; provided,
however, that no Letters of Credit shall be Issued during the period starting on
the first Business Day after the receipt by such L/C Issuer of notice from
Administrative Agent that any condition precedent contained in Section 4.02 is
not satisfied and ending on the date all such conditions are satisfied or duly
waived.
Notwithstanding anything else to the contrary herein, if any Lender is a
Defaulting Lender, no L/C Issuer shall be obligated to Issue any Letter of
Credit unless (w) the Defaulting Lender has been replaced in accordance with
Section 2.16, (x) the Letter of Credit Obligations of such Defaulting Lender
have been cash collateralized, (y) the Revolving Loan Commitments of the other
Lenders have been increased by an amount sufficient to satisfy Administrative
Agent that all future Letter of Credit Obligations will be covered by all
Revolving Lenders that are not Defaulting Lenders, or (z) the Letter of Credit
Obligations of such Defaulting Lender have been reallocated to other Revolving
Lenders in a manner consistent with Section 2.16.
(iii)    Notice of Issuance. The Borrowers shall give the relevant L/C Issuer
and Administrative Agent a notice of any requested Issuance of any Letter of
Credit, which shall be effective only if received by such L/C Issuer and
Administrative Agent


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 48

--------------------------------------------------------------------------------





not later than 1:00 p.m. on the third Business Day prior to the date of such
requested Issuance. Such notice shall be made in a writing or Electronic
Transmission in form and substance acceptable to such L/C Issuer (each, an “L/C
Request”).
(iv)    Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Administrative Agent, in form and substance satisfactory to Administrative
Agent, each of the following on the following dates: (A) (i) on or prior to any
Issuance of any Letter of Credit by such L/C Issuer, (ii) immediately after any
drawing under any such Letter of Credit or (iii) immediately after any payment
(or failure to pay when due) by the Borrowers of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment and Administrative Agent shall
provide copies of such notices to each Revolving Lender reasonably promptly
after receipt thereof; (B) upon the request of Administrative Agent (or any
Revolving Lender through Administrative Agent), copies of any Letter of Credit
Issued by such L/C Issuer and any related L/C Reimbursement Agreement and such
other documents and information as may reasonably be requested by Administrative
Agent on its own behalf or on behalf of any Revolving Lender; and (C) on the
first Business Day of each calendar quarter, a schedule of the Letters of Credit
Issued by such L/C Issuer, in form and substance reasonably satisfactory to
Administrative Agent, setting forth the Letter of Credit Obligations for such
Letters of Credit outstanding on the last Business Day of the previous calendar
quarter.
(v)    Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Revolving Loan Commitment Percentage of such Letter of
Credit Obligations.
(vi)    Reimbursement Obligations of Borrowers. The Borrowers agree to pay to
the L/C Issuer of any Letter of Credit, or to Administrative Agent for the
benefit of such L/C Issuer, each L/C Reimbursement Obligation owing with respect
to such Letter of Credit no later than the first Business Day after the Borrower
receives notice from such L/C Issuer or from Administrative Agent that payment
has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by the Borrowers as provided in this
clause (v) (or any such payment by the Borrowers is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify Administrative Agent of such
failure (and, upon receipt of such notice, Administrative Agent shall notify
each Revolving Lender) and, irrespective of whether such notice is given, such
L/C Reimbursement Obligation shall be payable on demand by the Borrowers with
interest thereon computed (A) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date,


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 49

--------------------------------------------------------------------------------





at the interest rate applicable during such period to Revolving Loans and (B)
thereafter until payment in full, at the Default Rate.
(vii)    Reimbursement Obligations of the Revolving Lenders.
(A)    Upon receipt of the notice described in clause (v) above from
Administrative Agent, each Revolving Lender shall pay to Administrative Agent
for the account of such L/C Issuer its Commitment Percentage of such Letter of
Credit Obligations (as such amount may be increased pursuant to Section
2.01(a)).
(B)    By making any payment described in clause (A) above (other than during
the continuation of an Event of Default under Section 8.01(f) or 8.01(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrowers, which,
upon receipt thereof by Administrative Agent for the benefit of such L/C Issuer,
the Borrowers shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation. Any such payment that is not deemed a Revolving Loan
shall be deemed a funding by such Lender of its participation in the applicable
Letter of Credit and the Letter of Credit Obligation in respect of the related
L/C Reimbursement Obligations. Such participation shall not otherwise be
required to be funded. Following receipt by any L/C Issuer of any payment from
any Lender pursuant to this clause (vi) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay to Administrative
Agent, for the benefit of such Lender, all amounts received by such L/C Issuer
(or to the extent such amounts shall have been received by Administrative Agent
for the benefit of such L/C Issuer, Administrative Agent shall promptly pay to
such Lender all amounts received by Administrative Agent for the benefit of such
L/C Issuer) with respect to such portion.
(viii)    Obligations Absolute. The obligations of the Borrowers and the
Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Credit Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (iii)
any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Credit
Document or any other contractual obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 50

--------------------------------------------------------------------------------





obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 4.02 to be satisfied (each of which conditions precedent
the Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in
the condition (financial or otherwise) of any Credit Party and (D) any other act
or omission to act or delay of any kind of Administrative Agent, any Lender or
any other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of the
Borrowers or any Revolving Lender hereunder. No provision hereof shall be deemed
to waive or limit the Borrowers’ right to seek repayment of any payment of any
L/C Reimbursement Obligations from the L/C Issuer under the terms of the
applicable L/C Reimbursement Agreement or applicable law.
(ix)    Cash Collateral Pledge. Upon request of Administrative Agent (a) to the
extent not paid by Borrowers in accordance with the terms of this Agreement, on
demand, at any time, if Administrative Agent or any Lender has honored any
drawing request on any Letter of Credit issued hereunder, (b) if as of the
Maturity Date or Termination Date any Letters of Credit may remain outstanding
and partially or wholly drawn, (c) with respect to Letters of Credit with an
expiry date after the Maturity Date or Termination Date, fifteen (15) Business
Days prior to the Maturity Date or Termination Date, or (d) upon the occurrence
of an Event of Default (and automatically without any requirement for notice or
request), the Borrowers shall immediately cash collateralize the Letters of
Credit in an amount equal to one hundred five percent (105%) of the amounts
available to be drawn under the Letters of Credit according to the records of
the Administrative Agent. Such cash collateral shall be pledged to
Administrative Agent, for the benefit of the Lenders, as a first and prior
perfected security interest in favor of Administrative Agent, for the benefit of
the Lenders, and Borrowers shall execute such further documents as required by
Administrative Agent to perfect the lien on such cash collateral.
(x)    Letter of Credit Fee. The Borrowers agrees to pay to Administrative Agent
for the ratable benefit of the Revolving Lenders, as compensation to such
Lenders for Letter of Credit Obligations incurred hereunder, for each calendar
month during which any Letter of Credit Obligation shall remain outstanding, a
fee (the “Letter of Credit Fee”) in an amount equal to the product of the daily
undrawn face amount of all Letters of Credit Issued, guarantied or supported by
risk participation agreements multiplied by a per annum rate equal to the
Applicable Percentage; provided, however, at Administrative Agent’s or Required
Lenders’ option, while an Event of Default exists, such rate shall be increased
by two percent (2%). Such fee shall be paid to Administrative Agent for the
benefit of the Revolving Lenders in arrears, on the first day of each calendar
month and on the date on which all L/C Reimbursement Obligations have been
discharged. In addition, the Borrower shall pay to Administrative Agent, any L/C
Issuer or any prospective L/C Issuer, as appropriate, on demand, such L/C
Issuer’s L/C Issuance Fee.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 51

--------------------------------------------------------------------------------





2.02    Advances of the Revolving Loan.
(a)    Each Advance of the Revolving Loan shall be made upon the Borrower
Representative’s irrevocable Loan Borrowing Notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 2:00 p.m., on the date that is two (2)
Business Days prior to the requested date of any Advance. Each telephonic notice
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Borrowing Notice, appropriately completed
and signed by a Responsible Officer of the Parent. Each Borrowing shall be in a
principal amount of not less than $500,000. Each Loan Borrowing Notice (whether
telephonic or written) shall specify (i) the requested date of such Borrowing
(which shall be a Business Day) (ii) the principal amount of Advances to be
borrowed, and (iii) the account to which such Borrowing is to be funded.
(b)    Following receipt of a Loan Borrowing Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Commitment Percentage of
the applicable Advance. Each Lender shall make the amount of its Advance
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Borrowing Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Advance, Section 4.01), the Administrative Agent shall make all funds so
received available to the party referenced in the applicable Loan Borrowing
Notice in like funds as received by the Administrative Agent either by (i)
crediting the account of the applicable party on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower Representative.
2.03    Calculation of Availability Amount.
The Availability Amount shall be calculated as of (a) the end of each calendar
quarter, and (b) one (1) Business Day immediately following the release or
addition of a Borrowing Base Asset pursuant to the terms hereof (the
“Determination Date”).
2.04    Swing Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Credit Parties
contained herein, the Swingline Lender may, in its sole discretion, make loans
(each a “Swing Loan”) available to the Borrowers under the Swingline Commitment
from time to time on any Business Day during the period from the Closing Date
through the end of the Revolving Loan Commitment Period in an aggregate
principal amount at any time outstanding not to exceed the Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swing Loan (x) to
the extent that after giving effect to such Swing Loan, the aggregate principal
amount of the Swing Loan and all Revolving Loans, Letter of Credit Obligations
and any unreimbursed L/C Reimbursement Obligations that have not been converted
to a Revolving Loan would exceed the Borrowing Base Amount and (y) during the
period commencing on the first Business Day after it receives notice from
Administrative Agent or the Required Lenders that one or more of the conditions
precedent set forth in Section 4.02 have not


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 52

--------------------------------------------------------------------------------





been satisfied or duly waived. In connection with the making of any Swing Loan,
the Swingline Lender may but shall not be required to determine that, or take
notice whether, the conditions precedent set forth in Section 4.02 have been
satisfied or waived. Each Swing Loan must be repaid as provided herein, but in
any event must be repaid in full on the last day of the Revolving Loan
Commitment Period. Within the limits set forth in the first sentence of this
clause (a), amounts of Swing Loans repaid may be reborrowed under this clause
(a).
(b)    Borrowing Procedures. In order to request a Swing Loan or to pay off a
Swing Loan, the Borrower Representative shall give to Administrative Agent a
notice to be received not later than 11:00 a.m. (Chicago time) on the day of the
proposed Borrowing or payment, which request for a Swing Loan shall be made in a
writing substantially in the form of Exhibit A-2 or in a writing in any other
form acceptable to Administrative Agent duly completed (a “Swingline Request”).
Administrative Agent shall promptly notify the Swingline Lender of the details
of the requested Swing Loan or payment. Upon receipt of such notice requesting a
Swing Loan and subject to the terms of this Agreement, the Swingline Lender may
make a Swing Loan available to the Borrower Representative by making the
proceeds thereof available to Administrative Agent and, in turn, Administrative
Agent shall make such proceeds available to the Borrowers on the date set forth
in the relevant Swingline Request.
(c)    Refinancing Swing Loans.
(i)    The Swingline Lender may at any time after making a Swing Loan forward a
demand to Administrative Agent (which Administrative Agent shall, upon receipt,
forward to each Revolving Lender) that each Revolving Lender pay to
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Commitment Percentage of the outstanding Swing Loans.
(ii)    Each Revolving Lender shall pay the amount owing by it to Administrative
Agent for the account of the Swingline Lender on the Second Business Day
following receipt of the notice or demand therefor. Payments received by
Administrative Agent after 1:00 p.m. (Chicago time) may, in Administrative
Agent’s discretion, be deemed to be received on the next Business Day. Upon
receipt by Administrative Agent of such payment (other than during the
continuation of any Event of Default), such Revolving Lender shall be deemed to
have made a Revolving Loan to the Borrowers, which, upon receipt of such payment
by the Swingline Lender from Administrative Agent, the Borrowers shall be deemed
to have used in whole to refinance such Swing Loan. In addition, regardless of
whether any such demand is made, upon the occurrence of any Event of Default,
each Revolving Lender shall be deemed to have acquired, without recourse or
warranty, an undivided interest and participation in each Swing Loan in an
amount equal to such Revolving Lender’s Commitment Percentage of such Swing
Loan. If any payment made by any Revolving Lender as a result of any such demand
is not deemed a Revolving Loan, such payment shall be deemed a funding by such
Revolving Lender of such participation. Such participation shall not be
otherwise required to be funded. Upon receipt by the Swingline Lender of any
payment from any Revolving Lender pursuant to this clause (c) with respect to
any portion of any Swing Loan, the Swingline Lender shall promptly pay


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 53

--------------------------------------------------------------------------------





over to such Revolving Lender all payments of principal (to the extent received
after such payment by such Lender) and interest (to the extent received after
such payment by such Lender) and interest (to the extent accrued with respect to
the periods after such payment) on account of such Swing Loan received by the
Swingline Lender with respect to such portion.
(d)    Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (c) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Revolving Lender,
Administrative Agent, any other Revolving Lender or any other Person may have
against the Swingline Lender, Administrative Agent, any other Lender or any
other Person, (B) the failure of any condition precedent set forth in
Section 4.02 to be satisfied or the failure of the Borrowers to deliver a
Swingline Request (each of which requirements the Revolving Lenders hereby
irrevocably waive), and (C) any adverse change in the condition (financial or
otherwise) of any Credit Party.
2.05    Mandatory Scheduled Payments of Loan.
(a)    Interest Payments. Commencing on January 1, 2019, and continuing on each
Payment Date thereafter, the Borrowers shall pay interest only in arrears
computed at the Contract Rate (A) on the outstanding principal balance of the
Revolving Loan, and (B) on the outstanding principal balance of any Swing Loan.
(b)    Maturity. On the earlier of the Maturity Date or the Revolving Loan
Termination Date, the Borrowers shall pay all outstanding principal, accrued and
unpaid interest, default interest, late charges and any and all other
Obligations due under the Credit Documents with respect to the Revolving Loan.
2.06    Prepayments.
(a)    Voluntary Prepayments of Revolving Loan. The Revolving Loan may be repaid
in whole or in part without premium or penalty (except amounts payable pursuant
to Section 3.05); provided that notice thereof must be received by 11:00 a.m. by
the Administrative Agent at least three (3) Business Days prior to the date of
prepayment. Each such notice of voluntary prepayment hereunder shall be
irrevocable and shall specify the date and amount of prepayment. The
Administrative Agent will give prompt notice to the applicable Lenders of any
prepayment on the Revolving Loan and the Lender’s interest therein. Prepayments
hereunder shall be accompanied by accrued interest thereon and breakage amounts,
if any, under Section 3.05.
(b)    Mandatory Prepayments of Revolving Loan.
(i)    If at any Determination Date, the aggregate principal amount of the
Obligations that are Revolving Loans and Swing Loans, plus the Letter of Credit
Obligations (collectively, the “Principal Obligations”) shall exceed the lesser
of (x) the Aggregate Revolving Loan Commitment Amount and (y) the Borrowing Base
Amount, Borrowers


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 54

--------------------------------------------------------------------------------





shall within thirty (30) days after such determination, make a prepayment on the
Revolving Loan in an amount equal to such excess, or provide additional
Borrowing Base Collateral with a Borrowing Base Amount equal to or greater than
such excess.
(ii)    If at any Determination Date, the Debt Yield is less than ten percent
(10%), Borrowers shall, within thirty (30) days following the Determination
Date, reduce the Principal Obligations by an amount necessary to achieve a Debt
Yield of not less than 10.0% .
(c)    Application. Prepayments on the Obligations will be paid by the
Administrative Agent to the Lenders ratably in accordance with their respective
interests therein.
2.07    Interest.
(a)    Subject to the provisions of subsection (b) below, the Loan and all
Advances thereunder shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Contract Rate.
(b)    If any amount payable by the Borrowers under any Credit Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(c)    In addition to the application of the Default Rate of interest to past
due amounts hereunder, if Borrowers fail to pay any installment of interest or
principal within five (5) days after the date on which the same is due,
Borrowers shall pay to Administrative Agent a late charge on such past due
amount, as liquidated damages and not as a penalty, equal to five percent (5%)
of such amount, but not in excess of the maximum amount of interest allowed by
applicable Law. The foregoing late charge is intended to compensate
Administrative Agent and Lenders for the expenses incident to handling any such
delinquent payment and for the losses incurred by Administrative Agent and
Lenders as a result of such delinquent payment. Borrowers agree that,
considering all of the circumstances existing on the date this Agreement is
executed, the late charge represents a reasonable estimate of the costs and
losses Administrative Agent and Lenders will incur by reason of late payment.
Borrowers, Administrative Agent and Lenders further agree that proof of actual
losses would be costly, inconvenient, impracticable and extremely difficult to
fix. Acceptance of the late charge shall not constitute a waiver of the Default
or Event of Default arising from the past due installment, and shall not prevent
Administrative Agent from exercising any other rights or remedies available to
Administrative Agent with respect to such Default or Event of Default.
(d)    Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 55

--------------------------------------------------------------------------------





(e)    Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by
Administrative Agent, on behalf of Lenders is equal to the total interest that
would have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
otherwise provided in this Agreement.
2.08    Fees and Expenses.
(a)    Unused Fee. During the term of the Loan, the Borrowers agree to pay the
Administrative Agent for the ratable benefit of the Lenders an unused fee (the
“Unused Fee”) for each calendar quarter (or portion thereof) in an amount equal
to the sum of the Daily Unused Fees incurred during such period. The Unused Fee
shall accrue at all times during the Revolving Loan Commitment Period (and
thereafter so long as Obligations shall remain outstanding), including periods
during which the conditions to Advances in Section 4.02 may not be met, and
shall be payable quarterly in arrears on each Payment Date in April, July,
October and January for the immediately preceding calendar quarter, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date (and, if applicable, thereafter on demand); provided, that (i) no Unused
Fee shall accrue on the Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (ii) any Unused Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender. The
Administrative Agent shall distribute the Unused Fee to the Lenders (other than
Defaulting Lenders) pro rata in accordance with the respective Commitments of
the Lenders.
(b)    Collateral Monitoring Fee. The Borrowers shall pay to the Administrative
Agent, for its sole benefit, on the first (1st) day of each month during the
term of the Loan, in addition to all other amounts due under the Credit
Documents, the sum of One Hundred Fifty and No/100 Dollars ($150.00) per
Borrowing Base Asset as a collateral monitoring fee.
2.09    Computation of Interest.
All computations of fees and interest shall be made on the basis of a 360‑day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year).


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 56

--------------------------------------------------------------------------------





2.10    Payments Generally.
(a)    All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Commitment Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue.
(b)    Subject to the definition of “Interest Period,” if any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(c)    Unless the Borrowers or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:
(i)    if the Borrowers fail to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Advance included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 57

--------------------------------------------------------------------------------





any Lender from its obligation to fulfill its Commitment or to prejudice any
rights that the Administrative Agent or the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Advance to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Advance set forth
in Section 4.02 are not satisfied or waived in accordance with the terms hereof
or for any other reason, the Administrative Agent shall return such funds (in
like funds as received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Advances are several and
not joint. The failure of any Lender to make any Advance or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, nor relieve Borrowers
from any obligations hereunder to the Lenders which fulfill such obligations and
no Lender shall be responsible for the failure of any other Lender to so make
its Loan or purchase its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Advance in any particular place or manner.
(g)    If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward costs and
expenses (including Attorney Costs and amounts payable under Article III)
incurred by the Administrative Agent and each Lender, (ii) second, toward
repayment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (iii) third, toward repayment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(h)    Each Credit Party hereby irrevocably waives the right to direct the
application during the continuance of an Event of Default of any and all
payments in respect of any Obligation and any proceeds of Collateral and agrees
that the Administrative Agent may, and, upon either (A) the direction of the
Required Lenders or (B) the termination of any Commitment or the acceleration of
any Obligation pursuant to Section 8.02, shall, apply all payments in respect of
any Obligation and all proceeds of Collateral in accordance with Section 8.03.
2.11    Sharing of Payments.
If any Lender shall obtain on account of the Loan made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise, but excluding any payments made to a Lender in error by the
Administrative Agent (which such payments shall be returned by


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 58

--------------------------------------------------------------------------------





the Lender to the Administrative Agent immediately upon such Lender’s obtaining
knowledge that such payment was made in error)) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loan or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set‑off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Credit
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.
2.12    Evidence of Debt.
The Loan made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loan made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. The Borrowers shall execute and deliver to the
Administrative Agent a Note for each Lender requesting a Note, which Note shall
evidence the Loan made by any such Lender under its Commitment and/or the Swing
Loan made by Swingline Lender under its Swingline Commitment, in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, amount and maturity of its Extension of Credit and
payments with respect thereto.
2.13    Joint and Several Liability of the Borrowers.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 59

--------------------------------------------------------------------------------





(a)    Each of the Borrowers is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Lenders
under this Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.
(b)    Each Borrower hereby agrees such Borrower is, and each such Borrower’s
heirs, personal representatives, successors and assigns are, jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
Administrative Agent and Lenders and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all of the Obligations arising under this Credit
Agreement and the other Credit Documents, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction among them. Each
Borrower agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Section 2.13 shall not be discharged until payment and performance, in
full, of the Obligations has occurred, and that its obligations under this
Section 2.13 shall be absolute and unconditional.
(c)    If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations hereunder as and when due or to
perform any of such Obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such Obligation.
(d)    The guaranty obligations of each Borrower under the provisions of this
Section 2.13 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Credit Agreement or any other
circumstances whatsoever, including without limitation, the following:
(i)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Credit Agreement, any other Credit Document or
any other agreement, document or instrument to which any other Borrower is or
may become a party;
(ii)    the absence of any action to enforce this Credit Agreement (including
this Section 2.13) or any other Credit Document or the waiver or consent by
Administrative Agent and Lenders with respect to any of the provisions thereof;
(iii)    the existence, value or condition of, or failure to perfect any Lien or
any security for the Obligations or any action, or the absence of any action, by
Administrative Agent and Lenders in respect thereof (including the release of
any such security);
(iv)    the insolvency of any other Borrower;
(v)    the institution of any proceeding under the Federal Bankruptcy Code, or
any similar proceeding, by or against a Borrower or Administrative Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Federal Bankruptcy Code;


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 60

--------------------------------------------------------------------------------





(vi)    any borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Federal Bankruptcy Code;
(vii)    the disallowance, under Section 502 of the Federal Bankruptcy Code, of
all or any portion of Administrative Agent’s claim(s) for repayment of any of
the Obligations; or
(viii)    any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor other than the
payment and performance, in full, of the Obligations.
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
(e)    Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Credit Agreement),
or of any demand for any payment under this Credit Agreement (except to the
extent demand is expressly required to be given pursuant to the terms of this
Credit Agreement), notice of any action at any time taken or omitted by the
Administrative Agent or any Lender under or in respect of any of the Obligations
hereunder, any requirement of diligence and, generally, all demands, notices and
other formalities of every kind in connection with this Credit Agreement. Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations hereunder, the acceptance
of any partial payment thereon, any waiver, consent or other action or
acquiescence by the Lenders at any time or times in respect of any default by
any Borrower in the performance or satisfaction of any term, covenant, condition
or provision of this Credit Agreement, any and all other indulgences whatsoever
by the Lenders in respect of any of the Obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Obligations or the addition, substitution or
release, in whole or in part, of any Borrower. Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or any failure to act on the part of the Lenders, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder which might,
but for the provisions of this Section 2.13, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
obligations under this Section 2.13, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
obligations of such Borrower under this Section 2.13 shall not be discharged
except by performance and then only to the extent of such performance. The
obligations of each Borrower under this Section 2.13 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
or any Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation, Division or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 61

--------------------------------------------------------------------------------





(f)    Notwithstanding anything to the contrary in this Agreement or in any
other Credit Document, and except as set forth in Section 2.13(j), each Borrower
hereby expressly and irrevocably subordinates to payment of the Obligations any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Obligations are
indefeasibly paid in full in cash. Each Borrower acknowledges and agrees that
this subordination is intended to benefit Administrative Agent and Lenders and
shall not limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 2.13, and that Administrative Agent, Lenders and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 2.13.
(g)    If Administrative Agent or any Lender may, under applicable Law, proceed
to realize its benefits under any of the Credit Documents giving Administrative
Agent or such Lender a Lien upon any Collateral, whether owned by any Borrower
or by any other Person, either by judicial foreclosure or by non-judicial sale
or enforcement, Administrative Agent or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Section 2.13. If, in the exercise of any of
its rights and remedies, Administrative Agent or any Lender shall forfeit any of
its rights or remedies, including its right to enter a deficiency judgment
against any Borrower or any other Person, whether because of any applicable Laws
pertaining to “election of remedies” or the like, each Borrower hereby consents
to such action by Administrative Agent or such Lender and waives any claim based
upon such action, even if such action by Administrative Agent or such Lender
shall result in a full or partial loss of any rights of subrogation that each
Borrower might otherwise have had but for such action by Administrative Agent or
such Lender. Any election of remedies that results in the denial or impairment
of the right of Administrative Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Administrative Agent or any Lender
shall bid at any foreclosure or trustee’s sale or at any private sale permitted
by law or the Credit Documents, Administrative Agent or such Lender may bid all
or less than the amount of the Obligations and the amount of such bid need not
be paid by Administrative Agent or such Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether
Administrative Agent, Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 2.13, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Administrative Agent or any Lenders might otherwise be entitled
but for such bidding at any such sale.
(h)    The provisions of this Section 2.13 are made for the benefit of the
Administrative Agent, the Lenders and their respective successors and assigns,
and may be enforced by any such Person from time to time against any of the
Borrowers as often as occasion therefor may arise and without requirement on the
part of any Lender first to marshal any of its claims or to exercise any of its
rights against any of the other Borrowers or to exhaust any remedies available
to it against any of the other Borrowers or to resort to any other source or
means of obtaining payment of any of the Obligations or to elect any other
remedy. The provisions of this Section 2.13 shall remain


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 62

--------------------------------------------------------------------------------





in effect until all the Obligations hereunder shall have been paid in full or
otherwise fully satisfied. If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 2.13 will forthwith be reinstated and in effect as though such payment
had not been made.
(i)    Each Borrower’s liability under this Section 2.13 shall be limited to an
amount not to exceed as of any date of determination the greater of the
following:
(i)    the amount of the Loan allocated to each Borrower as set forth on
Schedule 2.13 hereto (the “Allocable Amount”); and
(ii)    the amount that could be claimed by Administrative Agent and any Lender
from such Borrower under this Section 2.13 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 2.13(j) below.
(j)    Contribution with Respect to Guaranty Obligations.
(i)    To the extent that any Borrower (the “Overpaying Borrower”) incurs
(i) any payment in excess of its Allocable Amount, or (ii) a loss of its
Collateral due to the foreclosure (or other realization by lenders) of, or the
delivery of deeds in lieu of foreclosure relating to its Collateral, and the
value of such Collateral exceeded its Allocable Amount (the “Overpayment
Amount”), then such Overpaying Borrower shall be entitled, after indefeasible
payment in full and the satisfaction of all Obligations to Lenders under the
Credit Agreement, to contribution from each of the benefited Borrowers, on a pro
rata basis, for the amounts so paid, advanced or benefited, in an amount equal
to the difference between the Overpayment Amount and such benefited Borrower’s
then current Allocable Amount. Any such contribution payments shall be made
within ten (10) Business Days after demand therefor.
(ii)    This Section 2.13(j) is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 2.13(j) is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 2.13(a) above. Nothing contained in this
Section 2.13(j) shall limit the liability of any Borrower to pay all or any part
of the Loan made directly or indirectly to that Borrower and accrued interest,
fees and expenses with respect thereto for which such Borrower shall be
primarily liable.
(iii)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 63

--------------------------------------------------------------------------------





(iv)    The rights of the indemnifying Borrowers against other Borrowers under
this Section 2.13(j) shall be exercisable only upon the full and indefeasible
payment of the Obligations.
(k)    The liability of Borrowers under this Section 2.13 is in addition to and
shall be cumulative with all liabilities of each Borrower to Administrative
Agent and Lender under this Agreement and the other Credit Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
2.14    Appointment of Parent as Legal Representative for Credit Parties.
Each of the Credit Parties hereby appoints the Parent to act as its exclusive
legal representative for all purposes under this Credit Agreement and the other
Credit Documents (including, without limitation, with respect to all matters
related to Borrowings and the repayment of the Loan as described in Article II
and Article III hereof) (in such capacity, the “Borrower Representative”). Each
of the Credit Parties acknowledges and agrees that (a) the Borrower
Representative may execute such documents on behalf of all the Credit Parties
(whether as Borrowers or Guarantor) as the Borrower Representative deems
appropriate in its reasonable discretion and each Credit Party shall be bound by
and obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Administrative Agent or any Lender hereunder to the Borrower Representative
shall be deemed to have been delivered to each of the Credit Parties and (c) the
Administrative Agent and each of the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrower
Representative on behalf of the Credit Parties (or any of them). The Borrowers
must act through the Borrower Representative for all purposes under this Credit
Agreement and the other Credit Documents. Notwithstanding anything contained
herein to the contrary, to the extent any provision in this Credit Agreement
requires any Credit Party to interact in any manner with the Administrative
Agent or the Lenders, such Credit Party shall do so through the Borrower
Representative.
2.15    Establishment of Impounds.
(a)    Real Estate Tax Impounds. Borrowers shall deposit with Administrative
Agent, monthly on each Payment Date, a sum of money (the “Tax Impound”) equal to
one-twelfth (1/12th) of the annual Real Estate Taxes. At or before the initial
Advance of the Loan, Borrowers shall deposit with Administrative Agent a sum of
money which together with the monthly installments will be sufficient to make
each of such payments thirty (30) days prior to the date any delinquency or
penalty becomes due with respect to such payments. Deposits shall be made on the
basis of Administrative Agent’s estimate from time to time of the Real Estate
Taxes for the current year (after giving effect to any reassessment or, at
Administrative Agent’s election, on the basis of the Real Estate Taxes for the
prior year, with adjustments when the Real Estate Taxes are fixed for the then
current year). All funds so deposited shall be held by Administrative Agent or
its servicer. So long as no Default or Event of Default exists hereunder,
Administrative Agent shall credit for Borrowers’ account interest at the
interest rate actually available to Administrative Agent’s or its


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 64

--------------------------------------------------------------------------------





servicer on the funds held in such account, as determined by Administrative
Agent in its sole discretion. These sums may be commingled with Administrative
Agent’s general funds and shall not be deemed to be held in trust for the
benefit of Borrowers. Borrowers hereby grant to Administrative Agent for the
benefit of the Lenders a security interest in all funds so deposited with
Administrative Agent for the purpose of securing the Loan. Until an Event of
Default exists, Administrative Agent shall apply the funds deposited to pay the
Real Estate Taxes as provided herein. While an Event of Default exists, the
funds deposited may be applied in payment of the charges for which such funds
have been deposited, or to the payment of the Loan or any other charges
affecting the security of Lenders, as Administrative Agent may elect, but no
such application shall be deemed to have been made by operation of law or
otherwise until actually made by Administrative Agent. Borrowers shall furnish
Administrative Agent with bills for the Real Estate Taxes for which such
deposits are required at least thirty (30) days prior to the date on which the
Real Estate Taxes first become payable. If at any time the amount on deposit
with Administrative Agent, together with amounts to be deposited by Borrowers
before such Real Estate Taxes are payable, is insufficient to pay such Real
Estate Taxes, Borrowers shall deposit any deficiency with Administrative Agent
immediately upon demand. Administrative Agent shall pay such Real Estate Taxes
when the amount on deposit with Administrative Agent is sufficient to pay such
Real Estate Taxes and Administrative Agent has received a bill for such Real
Estate Taxes. The obligation of Borrowers to pay the Real Estate Taxes, as set
forth in the Credit Documents, is not affected or modified by the provision of
this paragraph; provided, however, that Borrowers shall not be in default under
the Loan for failure to pay Real Estate Taxes if and to the extent there are
sufficient funds on deposit in the Tax Impound to timely pay such Real Estate
Taxes. On the Maturity Date, the monies then remaining on deposit with
Administrative Agent under this Section 2.15(a) shall, at Administrative Agent’s
option, be applied against the Obligations or if no Event of Default exists
hereunder, returned to Borrowers.
(b)    Replacement Reserve. Borrowers shall deposit with Administrative Agent on
each Payment Date the product of Twenty-Five Dollars ($25.00) multiplied by the
number of Senior Housing Units in the Borrowing Base Assets, which shall be held
by Administrative Agent or its servicer for replacements and repairs required to
be made to the Borrowing Base Assets during the term of the Loan (the
“Replacement Escrow Fund”). Borrowers hereby pledge to Administrative Agent for
the benefit of the Lenders, and grant a security interest in, any and all monies
now or hereafter deposited in the Replacement Escrow Fund as additional security
for the payment of the Loan. Administrative Agent may reasonably reassess its
estimate of the amount necessary for the Replacement Escrow Fund from time to
time and may adjust the monthly amounts required to be deposited into the
Replacement Escrow Fund upon thirty (30) days’ notice to Borrowers.
Administrative Agent shall make disbursements from the Replacement Escrow Fund
as requested by Borrowers, and approved by Administrative Agent in its
reasonable discretion, on a quarterly basis in increments of no less than
$5,000.00 upon delivery by Borrowers of Administrative Agent’s standard form of
draw request accompanied by copies of paid invoices for the amounts requested
and, if required by Administrative Agent for any draw request for an invoice
exceeding $15,000.00, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment.
Administrative Agent may require an inspection of the Borrowing Base Assets at
Borrowers’ expense prior to making a quarterly disbursement in order to verify
completion of replacements and repairs for which reimbursement is sought. The
Replacement Escrow Fund


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 65

--------------------------------------------------------------------------------





shall be held without interest in Administrative Agent’s name and may be
commingled with Administrative Agent’s general funds at financial institutions
selected by Administrative Agent in its reasonable discretion. Upon the
occurrence of an Event of Default, Administrative Agent may apply any sums then
present in the Replacement Escrow Fund to the payment of the Loan in any order
in its reasonable discretion. Until expended or applied as above provided, the
Replacement Escrow Fund shall constitute additional security for the Loan.
Administrative Agent shall have no obligation to release any of the Replacement
Escrow Fund while any Event of Default or Default exists. All costs and expenses
incurred by Administrative Agent in the disbursement of any of the Replacement
Escrow Fund shall be paid by Borrowers promptly upon demand or, at
Administrative Agent’s sole discretion, deducted from the Replacement Escrow
Fund.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.06), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; fourth, to the payment of any amounts owing
to the Lenders, as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Advances were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Advances all non-


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 66

--------------------------------------------------------------------------------





Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Advances owed to that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.  
(b)    Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Advances of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances (in the aggregate) to be held on
a pro rata basis by the Lenders in accordance with their applicable Commitment
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Any and all payments by any Credit Party to or for the account of the
Administrative Agent or any Lender under any Credit Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise and excise taxes imposed on it (in lieu of net
income taxes), as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent’s or such Lender’s having executed, delivered or performed
its obligations or received a payment under, or enforced, this Credit Agreement
or any other Credit Document) (all such non‑excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If any Credit Party shall
be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Credit Document to the Administrative Agent or any Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Credit Party shall make such deductions, (iii) such Credit Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30)


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 67

--------------------------------------------------------------------------------





days after the date of such payment, such Credit Party shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.
(b)    In addition, the Borrowers agree to pay any and all present or future
stamp, court or documentary taxes or charges or similar levies which arise from
any payment made under any Credit Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Credit Document (hereinafter referred to as “Other Taxes”). For the avoidance of
doubt, “Other Taxes” shall not include any taxes assessed on the net or gross
income of a taxpayer, regardless of whether such taxes are designated excise or
property taxes.
(c)    If the Borrowers shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Credit Document to the
Administrative Agent or any Lender, the Borrowers shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after‑tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
(d)    The Borrowers agree to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) that are paid by the Administrative Agent and such Lender and that are
the responsibility of the Borrowers, (ii) amounts payable under Section 3.01(c),
and (iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (d) shall be made
within thirty (30) days after the date the Lender or the Administrative Agent
makes a written demand therefor.
3.02    Illegality or Unavailability.
(a)    Notwithstanding anything to the contrary contained herein, if after the
Closing Date (each herein called an “Alternate Rate Event”) (i) any change in
Law shall make it unlawful, or any central bank or other Governmental Authority
shall assert that it is unlawful, for any Lender or its applicable Lending
Office to agree to make or to make or to continue to maintain or fund its
Extension of Credit using the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, (ii) the Eurodollar Rate is
discontinued or is otherwise no longer available, or (iii) Administrative Agent
determines in good faith (which determination shall be conclusive absent
manifest error) that (A) for any reason adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate or that the Eurodollar Rate does not
adequately and fairly reflect the cost to Lenders of funding or maintaining
their respective Extensions of Credit under the Loan, or (B) comparable loans
are currently being executed and/or amended to include or adopt a new benchmark
rate or rates (including, without limitation, credit or similar adjustments, in
each case, to such rate or rates), Administrative Agent will give prompt notice
thereof to Borrowers and Lenders.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 68

--------------------------------------------------------------------------------





(b)    If an Alternate Rate Event occurs, Administrative Agent and Borrowers
shall negotiate in good faith to establish an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time; provided, that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement (such alternate rate, the “Alternate Rate”). Once the Alternate Rate
has been established, Administrative Agent and Borrowers shall negotiate in good
faith to enter into an amendment to this Agreement reflecting the Alternate Rate
and such other related changes (including the addition or subtraction of such
margin as may be required to approximate the Contract Rate in effect prior to
the Alternate Rate Event) as may be reasonably required by Administrative Agent
and Borrowers (each, an “Alternate Rate Amendment”). Administrative Agent shall
promptly deliver any proposed Alternate Rate Amendment to Lenders in writing,
and such proposed Alternate Rate Amendment shall be effective without any
further action or consent of any other Lenders so long as Administrative Agent
shall not have received written notice from any Lender objecting to such
Alternate Rate Amendment within five (5) Business Days. From the occurrence of
an Alternate Rate Event until an Alternate Rate Amendment is effective, the
Contract Rate shall be the Base Rate, plus the Applicable Percentage.
3.03    Reserved.
3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves.
(a)    If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining the Loan, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (which are governed
by Section 3.01), (ii) changes in the basis of taxation of overall net income or
overall gross income by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or has its Lending Office, and (iii) reserve requirements contemplated
by Section 3.04(c)), then from time to time upon demand of such Lender (with a
copy of such demand to the Administrative Agent), the Borrowers shall pay to
such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction; provided that notwithstanding anything herein to
the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a change in a requirement of Law, regardless of
the date enacted, adopted or issued.
(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and liquidity and such Lender’s desired return on capital),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrowers shall pay to such Lender such


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 69

--------------------------------------------------------------------------------





additional amounts as will compensate such Lender for such reduction; provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a requirement of Law, regardless of the date enacted, adopted or
issued.
(c)    The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of the
Advances made by such Lender under the Loan equal to the actual costs of such
reserves allocated to such portion of the Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on the Loan,
provided the Borrowers shall have received at least fifteen (15) days’ prior
written notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Payment Date, such additional interest shall be due and
payable fifteen (15) days from receipt of such notice.
(d)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a change in a requirement
of Law under subsection (a) above and/or a change in capital adequacy or
liquidity requirements under subsection (b) above, as applicable, regardless of
the date enacted, adopted or issued.
3.05    Funding Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any payment or prepayment of all or any portion of the Loan (other than a
Swing Loan) on a day other than the last day of the Interest Period for the Loan
or portion thereof (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make an Advance) to prepay or borrow any Advance on the date or in the
amount notified by the Borrowers; or
(c)    any assignment of any portion of the Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 10.16;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain the Loan or
portion thereof or from fees payable


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 70

--------------------------------------------------------------------------------





to terminate the deposits from which such funds were obtained. The Borrowers
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Advance
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the London
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such Advance was in fact so funded.
3.06    Matters Applicable to all Requests for Compensation.
(a)    A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
(b)    Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrowers may replace such Lender in accordance with Section 10.16.
(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Article III shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Article III for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender notifies
the Borrowers of the change in Law or other matter giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefore (except that, if the change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
3.07    Survival.
All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO ADVANCES
The obligation of each Lender to make Advances hereunder is subject to
satisfaction of the following conditions precedent:
4.01    Conditions to Initial Loans.
The obligation of the Lenders to make the initial Advance of the Revolving Loan
hereunder is subject to the satisfaction of such of the following conditions in
all material respects on or prior to the Closing Date to the extent not
previously satisfied in connection with the 2011 Credit Agreement, the March
2013 Credit Agreement, the July 2013 Joinder Agreement, September 2013


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 71

--------------------------------------------------------------------------------





Credit Agreement, the 2014 Credit Agreement, or the 2016 Joinder Agreement or
expressly waived in writing by the Administrative Agent and Lenders.
(a)    Credit Documents, Organization Documents, Etc. The Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:
(i)    executed counterparts of this Credit Agreement and the other Credit
Documents;
(ii)    a Revolving Note executed by the Borrowers in favor of each Lender
requesting a Note;
(iii)    copies of the Organization Documents of each of Parent, Borrowers and
Pledgors certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of Parent, Borrowers and Pledgors, as applicable, to be true
and correct as of the Closing Date;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Credit Agreement and the other
Credit Documents to which such Credit Party is a party;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in (A) the jurisdiction of its incorporation or organization and (B)
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; and
(vi)    a fee letter from Borrowers to Administrative Agent pursuant to which
Borrowers agree to pay certain fees to Administrative Agent in connection with
the funding of the Loan.
(b)    Opinions of Counsel. The Administrative Agent shall have received, in
each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    a legal opinion of counsel for the Credit Parties;
(ii)    a legal opinion of special local counsel for the Borrowers for the
states in which each Borrowing Base Asset is located with respect to licensing
matters and, with


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 72

--------------------------------------------------------------------------------





respect to Mortgaged Borrowing Base Assets, local real estate finance matters
and for any other state in which the Parent or any Borrower is organized, in
each case addressed to the Administrative Agent, its counsel and the Lenders,
but excluding those Borrowing Base Assets for which such legal opinions have
been previously delivered to Administrative Agent in connection with the 2011
Credit Agreement, the March 2013 Credit Agreement, the July 2013 Joinder
Agreement, the September 2013 Credit Agreement, the 2014 Credit Agreement or the
2016 Joinder Agreement.
(c)    Personal Property Collateral. The Administrative Agent shall have
received (in each case in form and substance reasonably satisfactory to the
Administrative Agent):
(i)    searches of Uniform Commercial Code filings in the state of organization
of each Borrower or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the tangible personal property
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;
(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    duly executed notices of grant of security interest as are necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;
(iv)    all instruments and chattel paper in the possession of any of the
Borrowers, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral;
(v)    duly executed consents as are necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral;
(vi)    in the case of any tangible personal property Collateral located at a
premises leased by a Borrower, such estoppel letters, consents and waivers from
the landlords on such real property as may be required by the Administrative
Agent; and
(vii)    a copy of each Material Contract.
(d)    Real Property Collateral (Borrowing Base Assets). The Administrative
Agent shall have received, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, each of the Borrowing Base Asset
Deliverables with respect to each Real Property Asset set forth on Schedule 5.12
attached hereto and shall have approved each such Real Property Asset as a
Borrowing Base Asset hereunder.
(e)    Property and Liability Insurance. The Administrative Agent shall have
received copies of all insurance policies held by (or for the benefit of) the
Parent, Borrowers and Operators


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 73

--------------------------------------------------------------------------------





with respect to the Real Property Assets of the Borrowers, each such policy
shall name the Administrative Agent (on behalf of the Lenders) as an additional
insured or sole loss payee under a standard mortgagee endorsement, as applicable
and each provider of any such insurance shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent (i) thirty (30)
days prior written notice before any such policy or policies shall be canceled
and (ii) fifteen (15) days prior written notice before any such policy or
policies shall be altered.
(f)    Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Parent as
of the Closing Date, in a form satisfactory to the Administrative Agent, stating
that (i) each Borrower is in compliance with all existing financial obligations
(whether pursuant to the terms and conditions of this Credit Agreement or
otherwise) and Parent is in compliance with all financial obligations except
when the failure to so comply would not reasonably be expected to have a
Material Adverse Effect, (ii) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any
Consolidated Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could reasonably be expected to
have a Material Adverse Effect, (iv) immediately prior to and following the
transactions contemplated herein, each of the Credit Parties shall be Solvent,
and (v) immediately after the execution of this Credit Agreement and the other
Credit Documents, (A) no Default or Event of Default exists and (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects.
(g)    Opening Borrowing Base Certificate. Receipt by the Administrative Agent
of a Borrowing Base Certificate as of the Closing Date, substantially in the
form of Exhibit C-2, duly completed and executed by a Responsible Officer of the
Parent.
(h)    Financial Statements. Receipt by the Administrative Agent and the Lenders
of (i) pro forma projections of financial statements (balance sheet, income and
cash flows) for each of the fiscal years of the Consolidated Parties through
December 31, 2018, and (ii) such other information relating to the Consolidated
Parties as the Administrative Agent may reasonably require in connection with
the structuring and syndication of credit facilities of the type described
herein.
(i)    Opening Compliance Certificate. Receipt by the Administrative Agent of a
Compliance Certificate as of the Closing Date signed by a Responsible Officer of
the Parent and including (i) calculations for the third fiscal quarter of 2018,
taking into account any Advances made or requested hereunder as of the Closing
Date, and (ii) pro forma calculations of all financial covenants contained
herein for each of the next succeeding four (4) fiscal quarters (based on the
projections set forth in the materials delivered pursuant to clause (h) of this
Section 4.01).
(j)    Consents/Approvals. The Credit Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of (i)
any applicable Law or (ii) any agreement, document or instrument


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 74

--------------------------------------------------------------------------------





to which any Credit Party is a party or by which any of them or their respective
properties is bound, except for such approvals, consents, waivers, filings and
notices the receipt, making or giving of which would not reasonably be likely to
(A) have a Material Adverse Effect, or (B) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of any Borrower or any other Credit Party to fulfill its respective
obligations under the Credit Documents to which it is a party.
(k)    Material Adverse Change. No material adverse change shall have occurred
since December 31, 2017 in the condition (financial or otherwise), business,
assets, operations, management or prospects of (i) the Parent, (ii) the Parent
and its Consolidated Subsidiaries taken as a whole, or (iii) the Borrowers taken
as a whole.
(l)    Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding against any Credit Party that could reasonably be
expected to have a Material Adverse Effect or could otherwise materially and
adversely affect the transactions set forth herein or contemplated hereby.
(m)    Fees and Expenses. Payment by the Credit Parties to the Administrative
Agent of all fees and expenses relating to the preparation, execution and
delivery of this Credit Agreement and the other Credit Documents which are due
and payable on the Closing Date, including, without limitation, payment to the
Administrative Agent of the fees set forth in the Proposal not previously paid,
and reasonable and documented Attorney Costs, consultants’ fees, travel expenses
and all fees and expenses associated with the due diligence done in connection
with and the preparation of documentation with respect to the Borrowing Base
Assets or other Collateral.
(n)    Other. Receipt by the Lenders or the Administrative Agent of such other
documents, instruments, agreements or information as reasonably requested by any
Lender or the Administrative Agent, including, but not limited to, additional
legal opinions, contribution agreements, corporate resolutions,
indemnifications, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of the Credit Parties.
4.02    Conditions to Advances and Swing Loans.
The obligation of (a) any Lender to (i) make any Advance under the Revolving
Loan after the initial Advance thereof or (ii) incur any Letter of Credit
Obligations and (b) the Swingline Lender to make any Swing Loan, as applicable
hereunder, is subject to the satisfaction of such of the following conditions on
or prior to the proposed date of the making of such Advance of the Revolving
Loan or Swing Loan and the incurring of any Letter of Credit Obligation, as
applicable:
(a)    The Administrative Agent shall receive the applicable Loan Borrowing
Notice and the conditions set forth in Section 4.01 for the initial Advance
shall have been met as of the Closing Date or a Prior Closing Date, as
applicable;


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 75

--------------------------------------------------------------------------------





(b)    No Default or Event of Default shall have occurred and be continuing
immediately before the making of such Advance and no Default or Event of Default
shall exist immediately thereafter;
(c)    The representations and warranties of the Borrowers made in or pursuant
to the Credit Documents shall be true in all material respects on and as of the
date of such Extension of Credit, except for those (i) which expressly relate to
an earlier date and (ii) relating to a Real Property Asset or a Borrower or an
Operator of a Real Property Asset that is no longer qualified as a Borrowing
Base Asset and is not included in the Borrowing Base Amount; and
(d)    Immediately following the making of such Advance or the incurrence of
such Letter of Credit Obligations, the sum of the outstanding principal balance
of the Loan plus the Letter of Credit Obligations shall not exceed the lesser of
(i) the Aggregate Commitment Amount and (ii) the Borrowing Base Amount.
The making of such Advance hereunder shall be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the facts specified in
clauses (b), (c), and (d) of this Section.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrowers hereby represent and warrant (on behalf of themselves, the Parent
or the Credit Parties as a whole, as applicable) that:
5.01    Financial Statements; No Material Adverse Effect; No Internal Control
Event.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
(b)    During the period from December 31, 2017, to and including the Closing
Date, there has been no sale, transfer or other disposition by any Consolidated
Party of any material part of the business or Property of the Consolidated
Parties, taken as a whole, and no purchase or other acquisition by any of them
of any business or property (including any Capital Stock of any other Person)
material in relation to the consolidated financial condition of the Consolidated
Parties, taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.
(c)    The financial statements delivered pursuant to Section 6.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 76

--------------------------------------------------------------------------------





consolidated financial condition, results of operations and cash flows of the
Consolidated Parties as of such date and for such periods.
(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(e)    Since the date of the Audited Financial Statements, no Internal Control
Event has occurred.
5.02    Corporate Existence and Power.
Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification.
5.03    Corporate and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law (including Regulation U or Regulation X issued by the FRB).
5.04    Binding Effect.
This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
5.05    Litigation.
Except as set forth on Schedule 5.05, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Responsible Officers of
the Credit Parties, threatened at law, in equity, in arbitration or before any
Governmental Authority, by or against any Credit Party or against any of its
properties or revenues that (a) purport to affect or pertain to this Credit
Agreement


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 77

--------------------------------------------------------------------------------





or any other Credit Document, or any of the transactions contemplated hereby or
(b) either individually or in the aggregate, if determined adversely, would
reasonably be expected to have a Material Adverse Effect.
5.06    Compliance with ERISA.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Responsible Officers of the Credit Parties, nothing has occurred which
would prevent, or cause the loss of, such qualification. The Parent and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
(b)    There are no pending or, to the knowledge of the Responsible Officers of
the Credit Parties, threatened claims (other than routine claims for benefits),
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
Neither the Parent nor any ERISA Affiliate or, to the knowledge of the
Responsible Officers of the Credit Parties, any other Person has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules under
ERISA or the Code with respect to any Plan that has resulted or could reasonably
be expected to result in a Material Adverse Effect.
(c)    No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability except any such that would not
reasonably be expected to have a Material Adverse Effect; (iii) neither the
Parent nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither the
Parent nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) the Parent nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
5.07    Environmental Matters.
(a)    Each of the Borrowing Base Assets and all operations with respect to each
of the Borrowing Base Assets and the Real Property Assets owned by the Borrowers
are in compliance with all applicable Environmental Laws in all material
respects and there are no conditions relating to the Borrowing Base Assets, the
other Real Property Assets owned by the Borrowers or the Businesses of the
Borrowers that are likely to give rise to liability under any applicable
Environmental Laws.
(b)    None of the Borrowing Base Assets or other Real Property Assets owned by
the Borrowers contains, or, to the knowledge of the Responsible Officers of the
Parent and the


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 78

--------------------------------------------------------------------------------





Borrowers, has previously contained, any Hazardous Substances at, on or under
such property in amounts or concentrations that constitute a violation of, or
could give rise to liability under, applicable Environmental Laws.
(c)    Neither the Parent nor any Borrower has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non‑compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Borrowing Base Assets, any of the other Real Property Assets owned by the
Borrowers or the Businesses of the Borrowers, nor does any Responsible Officer
of the Parent or any Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened.
(d)    Neither the Parent nor any Borrower has generated, treated, stored or
disposed of Hazardous Substances at, on or under any of the Borrowing Base
Assets or any of the other Real Property Assets owned by the Borrowers in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law. No Hazardous Substances have been transported or
disposed of from the Borrowing Base Assets or the other Real Property Assets
owned by the Borrowers, in each case by or on behalf of any Borrower, in
violation of, or in a manner that is likely to give rise to liability under, any
applicable Environmental Law.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Parent and the
Borrowers, threatened, under any Environmental Law to which any Borrower is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrowers, the Borrowing Base Assets, the other Real Property Assets owned
by the Borrowers or the Businesses of the Borrowers.
5.08    Margin Regulations; Investment Company Act.
(a)    No Credit Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no part of the proceeds
of the Loan will be used, directly or indirectly, for the purpose of purchasing
or carrying any margin stock.
(b)    None of the Parent or any Borrower (i) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940 or (ii) is
subject to regulation under any other Law which limits its ability to incur the
Obligations.
5.09    Compliance with Laws.
(a)    Each Borrower and Guarantor is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 79

--------------------------------------------------------------------------------





(b)    Each of the Borrowing Base Assets, and the uses of the Borrowing Base
Assets, are in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to the Borrowing
Base Assets (including, without limitation, building and zoning laws and
Healthcare Laws), except in such instances in which such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted.
5.10    Ownership of Property; Liens.
Each Borrower has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business (including, in any case, each of the Borrowing Base
Assets). Each Borrowing Base Asset is subject to no Liens, other than Permitted
Liens. No Borrower owns any material intellectual property.
5.11    Corporate Structure; Capital Stock, Etc.
As of the Closing Date and as of each date on which such schedule is
subsequently updated pursuant to the terms hereof through the delivery of a
Compliance Certificate, Schedule 5.11 correctly sets forth the corporate
structure of Parent and the entity and ownership structure of the Borrowers and
the correct legal name and the jurisdiction of formation of the Parent and each
of the Borrowers. Also included on Schedule 5.11 is a listing of the number of
shares of each class of Capital Stock outstanding with respect to each Borrower,
the Persons holding equity interests in such Borrowers, their percentage equity
or voting interest in the Borrowers and the number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto. Except as set forth on Schedule 5.11,
as of the Closing Date: (i) no Borrower has issued to any third party any
securities convertible into any equity interest in such Borrower, or any
options, warrants or other rights to acquire any securities convertible into any
such equity interest, and (ii) the outstanding Capital Stock of each Borrower is
owned by the Persons indicated on Schedule 5.11, is validly issued, fully paid
and non‑assessable, and is free and clear of all Liens, warrants, options and
rights of others of any kind whatsoever. Each Borrower is a Wholly Owned
Subsidiary of the Parent. No Borrower holds or otherwise has any interest in any
Capital Stock of any other Person.
5.12    Real Property Assets; Leases.
(a)    Schedule 5.12 (as updated pursuant to the terms hereof through the
delivery of a Compliance Certificate) is a true and complete list as of the
Closing Date of (i) the street address of each Borrowing Base Asset, (ii) the
Borrower which owns each such Borrowing Base Asset, (iii) the facility type of
each such Borrowing Base Asset, (iv) the number of Senior Housing Units at such
Borrowing Base Asset, (v) the Facility Operating Leases to which each such
Borrowing Base Asset is subject, and (vi) the name and address of the applicable
Operating Tenant. The applicable Borrower has a fee simple title to or holds a
ground lease interest pursuant to an Eligible Ground Lease in each Borrowing
Base Asset listed on Schedule 5.12 hereto and such schedule correctly sets forth
the type of interest (fee or leasehold) held by each Borrower in each Borrowing
Base Asset. Each parcel of real property identified on Part I of Schedule 5.12
is a Real Property Asset that qualifies as a Borrowing Base Asset pursuant to
the terms hereof and which, if such Real


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 80

--------------------------------------------------------------------------------





Property Asset is a Mortgaged Borrowing Base Asset, is subject to a first
priority lien (subject to Permitted Liens) in favor of the Administrative Agent
(for the benefit of the Lenders) pursuant to a properly‑recorded Mortgage
Instrument and Assignment of Leases.
(b)    Part II of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly sets forth all Management
Agreements in existence as of the date hereof with respect to the Borrowing Base
Assets, together with the applicable Property Manager. There are no other
Management Agreements affecting the Borrowing Base Assets.
(c)    Part III of Schedule 5.12 (as updated pursuant to the terms hereof
through the delivery of a Compliance Certificate) properly sets forth the names
and addresses of all Operating Tenants with respect to the Real Property Assets
who are (i) delinquent in paying any franchise, business, intangible, personal
property taxes or real estate taxes due beyond the later of the applicable grace
period with respect thereto, if any, and forty five (45) days and/or (ii) the
subject of any Bankruptcy Event.
(d)    Part IV of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly identifies all Facility
Operating Leases in existence as of the date hereof with respect to the
Borrowing Base Assets, together with the applicable Operating Tenant and the
remaining term of each such Facility Operating Lease. There are no other
Facility Operating Leases affecting the Borrowing Base Assets.
(e)    Part V of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly sets forth all subleases
relating to any of the Borrowing Base Assets, the termination of which could
result in a Material Adverse Effect on the operation of the Borrowing Base
Assets, together with the applicable subtenant with respect thereto, the
remaining term of such sublease and whether or not such subtenant is current on
payments due thereunder. There are no other subleases the termination of which
could result in a Material Adverse Effect on the operation of the Borrowing Base
Assets affecting the Borrowing Base Assets.
(f)    Each of the facilities located on the Borrowing Base Assets owned by the
Borrowers is currently in good repair, working order and condition without any
material structural or engineering defects or conditions. No Condemnation has
been instituted and remained undismissed for a period in excess of ninety (90)
consecutive days, in each case, with respect to a material portion of any Real
Property Asset listed as a Borrowing Base Asset on Part I of Schedule 5.12. No
material casualty event has occurred with respect to the improvements located on
any Real Property Asset listed as a Borrowing Base Asset on Part I of Schedule
5.12 which has not been (or, if applicable, will not be able to be) fully
remediated with available insurance proceeds.
(g)    No required rental payment, principal or interest payment, payments of
real property taxes or payments of premiums on insurance policies payable to the
Borrowers with respect to each Real Property Asset is past due beyond the
earlier of the applicable grace period with respect thereto, if any, and sixty
(60) days.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 81

--------------------------------------------------------------------------------





5.13    Material Contracts; Additional Contractual Obligations.
Schedule 5.13 (as updated pursuant to the terms hereof through the delivery of a
Compliance Certificate) is a true, correct and complete listing of all Material
Contracts with respect to the Borrowing Base Assets (other than those set forth
on Part V of Schedule 5.12). No event of default, or event or condition which
with the giving of notice, the lapse of time, a determination of materiality,
the satisfaction of any other condition or any combination of the foregoing,
would constitute such an event of default, exists with respect to any such
Material Contract. Except as set forth on Schedule 5.13, no Borrower is a party
to any contract or agreement that is subject to the Federal Assignment of Claims
Act, as amended (31 U.S.C. Section 3727), or any similar state or local law.
5.14    Investments.
All Investments of each Borrower are Investments permitted pursuant to Section
7.04(b).
5.15    Solvency.
The Credit Parties are Solvent on a consolidated basis.
5.16    Taxes.
The Credit Parties have filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other material governmental charges levied
or imposed upon them or their properties (including all Real Property Assets),
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been established in accordance with GAAP. To the
knowledge of the Responsible Officers of the Parent and the Borrowers, there is
no proposed tax assessment against any Credit Party that would, if made, have a
Material Adverse Effect.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 82

--------------------------------------------------------------------------------





5.17    Foreign Assets Control Regulations and Anti-Money Laundering.
Each Credit Party and each Subsidiary is in compliance in all material respects
with all Sanctions, and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Credit Party and no Subsidiary (i) is a
Person designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including by virtue of such Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a foreign government that is the target
of U.S. economic sanctions prohibitions such that the entry into, or performance
under, any Credit Document would be prohibited under U.S. law.
5.18    Insurance.
All insurance coverage of the Borrowers and all insurance coverage of the
Operators with respect to the Borrowing Base Assets, in each case, as in
existence as of the Closing Date and as of each date on which such schedule is
subsequently updated pursuant to the terms hereof through the delivery of a
Compliance Certificate, is in compliance with the requirements set forth on
Schedule 5.18.
5.19    Healthcare; Facility Representations and Warranties.
(a)    Compliance With Healthcare Laws. Without limiting the generality of
Section 5.09 hereof or any other representation or warranty made herein, no
Borrower and no Operator with respect to a Borrowing Base Asset is in material
violation of any applicable statutes, laws, ordinances, rules and regulations of
any Governmental Authority governing patient healthcare or the operation of any
Healthcare Facility (including without limitation Section 1128B(b) of the Social
Security Act, as amended, 42 U.S.C. Section 1320a‑7(b) (Criminal Penalties
Involving Medicare or State Health Care Programs), commonly referred to as the
“Federal Anti-Kickback Statute,” and the Social Security Act, as amended,
Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals),
commonly referred to as “Stark Statute” (collectively, “Healthcare Laws”). Each
of the Borrowers (if applicable) and each of the Operators, comply in all
material respects with the applicable requirements of the Joint Commission, the
Food and Drug Administration, Drug Enforcement Agency and State Boards of
Pharmacy and the federal and state Medicare and Medicaid programs as required by
the Healthcare Laws and there are no notices of material violations of the
Healthcare Laws with respect to the Borrowers, any of the Borrowing Base Assets
or the Operators, in their capacity as an operator of a Borrowing Base Asset.
(b)    Licenses, Permits, and Certifications.
(i)    Each Borrower and/or Operator has such permits, licenses, franchises,
certificates and other approvals or authorizations (collectively, the
“Licenses”) of Governmental Authorities as are necessary under applicable law or
regulations to own its


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 83

--------------------------------------------------------------------------------





properties and to conduct its business. Each Borrower and each Operator which
owns or operates a Borrowing Base Asset that is a skilled nursing facility has
such Licenses as are necessary under applicable law or regulations to provide
any Medical Services offered at the Borrowing Base Asset and receive
reimbursement under Medicare, Tricare (if applicable) and Medicaid (including
without limitation such permits as are required under such federal, state and
other health care laws, and under such HMO or similar licensure laws and such
insurance laws and regulations, as are applicable thereto).
(ii)    Each Borrower and/or each Operator which owns or operates a Borrowing
Base Asset that is a skilled nursing facility has all Medicare, Tricare (if
applicable), Medicaid and related provider or supplier billing number(s) and
related documentation necessary to submit reimbursement claims to Medicare,
Tricare and/or Medicaid for any Medical Service furnished by such Person in any
jurisdiction where it conducts business. No such Borrower or Operator is
currently subject to suspension, revocation, renewal or denial of its Medicare,
Tricare and/or Medicaid certification, supplier billing number(s), or Medicare,
Tricare and/or Medicaid participation agreement(s).
(iii)    Each of the facilities located on the Borrowing Base Assets is
currently accredited by The Joint Commission (the “Joint Commission”) or
certified by any required Governmental Authority and is duly licensed to operate
in the manner currently operated, as required under applicable Laws. In
addition, each such facility is in compliance in all material respects with the
applicable provisions of every Law of any Governmental Authority having
jurisdiction over the operation thereof, including, without limitation,
Healthcare Laws and fire safety codes.
(c)    Covered Entities. Each of the Borrowers listed on Schedule 5.19 is a
“covered entity” within the meaning of HIPAA.
(d)    No Investigations or Proceedings. Neither the Parent nor any Borrower nor
any Operator is the subject of any civil or criminal penalty, process, claim,
action or proceeding, investigation or any administrative or other regulatory
review, survey, process or proceeding with respect to a Borrowing Base Asset
(other than routine surveys or reviews conducted by any government health plan
or other accreditation entity) that if determined adversely would reasonably be
expected to have a Material Adverse Effect.
5.20    Disclosure.
Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 84

--------------------------------------------------------------------------------





of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
5.21    Collateral Documents.
The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens which by operation of law or contract would have
priority over the Liens securing the Obligations.
5.22    Patriot Act; Anti-Corruption Laws.
Each Credit Party and each of their Subsidiaries are in compliance with (a) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA or any other
applicable anti-corruption laws.


ARTICLE VI
AFFIRMATIVE COVENANTS
The Borrowers hereby covenant and agree (on their own behalf and on behalf of
the Parent, as applicable) that until the Obligations, together with interest,
fees and other obligations hereunder, have been paid in full and the Commitments
hereunder shall have terminated:
6.01    Financial Statements.
The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Parent (or if earlier, the date that is five (5)
days after the reporting date for such information required by the SEC), a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal year, and the related consolidated statements of earnings, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (i) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) an attestation report of such Registered


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 85

--------------------------------------------------------------------------------





Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes‑Oxley expressing a conclusion that the Parent has
maintained effective internal controls over financial reporting based on COSO
criteria; provided, that the Administrative Agent hereby agrees that a Form 10-K
of the Parent in form similar to that delivered as part of the Audited Financial
Statements shall satisfy the requirements of this Section 6.01(a); and
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Parent (or if earlier, the date that is five (5) days after the reporting
date for such information required by the SEC), a consolidated balance sheet of
the Consolidated Parties as at the end of such fiscal quarter, and the related
consolidated statements of earnings, shareholders’ equity and cash flows for
such fiscal quarter and for the portion of the Parent’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Consolidated Parties in
accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes; provided, that the Administrative Agent hereby agrees that
a Form 10-Q of the Parent in form similar to that delivered to the SEC shall
satisfy the requirements of this Section 6.01(b).
6.02    Certificates; Other Information.
The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent;
(b)    within thirty (30) days after the end of each fiscal quarter, a Borrowing
Base Certificate calculated as of the end of the immediately prior fiscal
quarter, duly completed and executed by a Responsible Officer of the Parent;
provided, however, the Borrower Representative may, at its option, provide an
updated Borrowing Base Certificate more frequently than quarterly;
(c)    within thirty (30) days after the end of each calendar month for each
Borrowing Base Asset, (A) a detailed operating statement (showing monthly
activity and year-to-date) stating operating revenues, operating expenses and
operating income for the calendar month just ended and year-to-date and (B) a
current revenue journal which includes a schedule showing pay or mix in respect
of Third Party Payor Programs and the calculation of the Occupancy Rate;
(d)    within thirty (30) days after the end of each calendar quarter,
internally prepared quarterly income statements prepared for the Borrowers with
respect to the Borrowing Base Assets on a consolidated basis which fairly
present the financial condition for the Borrowers with respect to the Borrowing
Base Assets on a consolidated basis for such period and year-to-date;


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 86

--------------------------------------------------------------------------------





(e)    within thirty (30) days after the end of each fiscal year of the Parent,
beginning with the fiscal year ending December 31, 2018, an annual operating
forecast of the Parent containing, among other things, pro forma financial
statements for the then current fiscal year and updated versions of the pro
forma financial projections delivered in connection with Section 4.01(h) hereof;
(f)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors by the independent accountants of the Parent (or the audit
committee of the board of directors of the Parent) in respect of the Parent
(and, to the extent any such reports, letters or recommendations are prepared
separately for any one or more of the Borrowers, such Borrower(s)) by
independent accountants in connection with the accounts or books of the Parent
(or such Borrower(s)) or any audit of the Parent (or such Borrower(s));
(g)    promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Parent in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;
(h)    promptly upon receipt thereof, a copy of any other report or “management
letter” submitted by independent accountants to the Parent or any Borrower in
connection with any annual, interim or special audit of the books of the Parent
(or any such Borrower(s));
(i)    promptly upon any Responsible Officer of the Parent or the Borrowers
becoming aware thereof, notice of (i) the existence of any contemplated
offering, placement or arrangement which has resulted or could reasonably be
expected to result in an Event of Default under the terms of Section 8.01(k),
(ii) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, (iii) the occurrence of any Internal Control Event and
(iv) any other Default or Event of Default;
(j)    within ten (10) days upon any Responsible Officer of the Parent or the
Borrowers becoming aware thereof, reports detailing income or expenses of any
assets directly owned or operated, or which will be included on the balance
sheet for purposes of FIN 46, other than as previously disclosed in the Parent’s
Form 10-K, 10-Q or any other publicly available information;
(k)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrowers, or compliance with the terms of the
Credit Documents, as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request; and


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 87

--------------------------------------------------------------------------------





(l)    promptly after receipt, copies of all financial statements and other
reports and information required to be delivered by (i) the Operating Tenants
under the Facility Operating Leases and (ii) the Property Managers under the
Management Agreements.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), or (e) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrowers post such documents, or provides a link thereto on the
Parent’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted by the Administrative
Agent (on the Borrowers’ behalf) on IntraLinks or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender (through the Administrative
Agent) that requests the Borrowers to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender (through the Administrative Agent) and (B) the Borrowers shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender (through the Administrative Agent) of the posting of any such
documents (each Lender to which delivery of such documents shall be made by
posting to any such website shall have been given access to such website on or
prior to the date of such posting) and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Parent shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent and each of the Lenders (through the
Administrative Agent). Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent or the Borrowers with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
6.03    Preservation of Existence and Franchises.
Each Credit Party will do all things necessary to preserve and keep in full
force and effect its existence, rights, franchises and authority. Each Credit
Party shall remain qualified and in good standing in each jurisdiction in which
it is required to so qualify.
6.04    Books and Records.
Each Credit Party will keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP.
6.05    Compliance with Law.
Each Borrower will comply with, and cause the Operators to comply in all
material respects with, all Laws, rules, regulations and orders, and all
applicable restrictions imposed by all Governmental Authorities (including,
without limitation, building and zoning laws and all Healthcare Laws),
applicable to each Borrowing Base Asset. Each Borrower will comply in all
material respects with all terms and conditions of all Material Contracts to
which it is a party. Without


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 88

--------------------------------------------------------------------------------





limitation of the foregoing, each Borrower shall cooperate with Administrative
Agent in connection with compliance with laws governing the National Flood
Insurance Program, including by providing any information reasonably required by
Administrative Agent in order to confirm compliance with such laws.
6.06    Payment of Taxes and Other Indebtedness.
Each Credit Party will pay and discharge (or cause to be paid or discharged) (a)
all taxes (including, without limitation, any corporate or franchise taxes),
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties (including, without limitation,
each Borrowing Base Asset), before they shall become delinquent, (b) all lawful
claims (including claims for labor, materials and supplies) which, if unpaid,
might give rise to a Lien (other than a Permitted Lien) upon any of its
properties which are collateral for the Loan, and (c) except as prohibited
hereunder, all of its other Indebtedness as it shall become due; provided,
however, that (i) no Borrower or Pledgor shall be required to pay any such tax,
assessment, charge, levy, claim or Indebtedness which is being contested in good
faith by appropriate proceedings and as to which adequate reserves therefor have
been established in accordance with GAAP, unless the failure to make any such
payment (1) could give rise to an immediate right to foreclose on a Lien
securing such amounts in respect of (A) any Borrowing Base Assets or (B) the
Equity Interests pledged pursuant to a Pledge Agreement, or (2) could be
reasonably expected to have a Material Adverse Effect, and (ii) Parent shall not
be required to pay such tax, assessment, charge, levy, claim or Indebtedness
unless failure to do so could be reasonably expected to have a Material Adverse
Effect.


6.07    Insurance.
In addition to the requirements of any of the other Credit Documents, the Parent
and the Borrowers shall maintain, or with respect to any Borrowing Base Asset
leased by a Borrower to an Eligible Tenant, cause the applicable Eligible
Tenant, to maintain, insurance policies and coverages described on Schedule 5.18
attached hereto, subject to changes in policies and coverages based on the
availability of insurance for Persons engaged in ownership and operation of
similar types of properties in the applicable location, in each case as approved
by the Administrative Agent in its reasonable discretion. The Borrowers will
deliver to the Administrative Agent (a) within ten (10) days of receipt of
notice from any insurer a copy of any notice of cancellation or material change
in coverage from that existing on the date hereof or with respect to the
Borrowing Base Assets and (b) promptly upon receipt, notice of any cancellation
or nonrenewal of coverage by the Parent or any Borrower thereof. The
Administrative Agent shall be named as loss payee or mortgagee, as its interest
may appear, and/or additional insured with respect to any insurance procured
with respect to the Borrowing Base Assets and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent (i) thirty (30) days prior written notice
before any such policy or policies shall be canceled and (ii) fifteen (15) days
prior written notice before any policy or policies shall be altered. All
coverage limits, terms, conditions, carriers and their respective ratings must
be acceptable to Administrative Agent.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 89

--------------------------------------------------------------------------------





6.08    Maintenance of Property.
In addition to the requirements of any of the other Credit Documents, the
Borrowers shall (a) protect and preserve, or cause to be protected and preserved
all Borrowing Base Assets and maintain, or cause to be maintained, in good
repair, working order and condition all Borrowing Base Assets, ordinary wear and
tear excepted, and (b) from time to time make, or cause to be made, all needed
and appropriate repairs, renewals, replacements and additions to such Borrowing
Base Assets, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.
6.09    Performance of Obligations.
The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with GAAP, appropriate reserves for the accrual of any of the same.
6.10    Visits and Inspections.
The Borrowers (subject to applicable Facility Operating Leases and privacy
rights of residents), shall permit representatives or agents of any Lender or
the Administrative Agent, from time to time, and, if no Event of Default shall
have occurred and be continuing, after reasonable prior notice, but not more
than twice annually and only during normal business hours to: (a) visit and
inspect all Borrowing Base Assets to the extent any such right to visit or
inspect is within the control of such Person; (b) inspect and make extracts from
their respective books and records, including but not limited to management
letters prepared by independent accountants but excluding any private records of
residents; and (c) discuss with its principal officers, and its independent
accountants, its business, properties, condition (financial or otherwise),
results of operations and performance. If requested by the Administrative Agent,
the Parent or the Borrowers, as applicable, shall execute an authorization
letter addressed to its accountants authorizing the Administrative Agent or any
Lender to discuss the financial affairs of the Parent or any Borrower with its
accountants.
6.11    Use of Proceeds/Purpose of Loan.
The Borrowers shall use the proceeds of the Loan only for the following
purposes: (i) to refinance existing Indebtedness of the Borrowers and (ii) to
finance general corporate working capital (including asset acquisitions and
capital expenditures) or other corporate purposes of the Borrowers and the other
Credit Parties (to the extent not inconsistent with the Credit Parties’
covenants and obligations under this Credit Agreement and the other Credit
Documents). The proceeds of Loan will only be used for commercial purposes and
no portion of the proceeds will be used for consumer purposes or in violation of
the FCPA or any other applicable anti-corruption law.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 90

--------------------------------------------------------------------------------





6.12    Financial Covenants.
(a)    Consolidated Fixed Charge Coverage Ratio. The Consolidated Fixed Charge
Coverage Ratio for any period of four consecutive calendar quarters ending on
the last day of any calendar quarter, shall be equal to or greater than 1.10 to
1.00.
(b)    Consolidated Tangible Net Worth. The Consolidated Tangible Net Worth as
of the end of any calendar quarter shall be equal to or greater than
$1,000,000,000.
6.13    Environmental Matters.
(a)    The Borrowers shall comply, and cause the Operators to comply, with all
Environmental Laws in respect of the Borrowing Base Assets. The Borrowers shall
promptly take, or cause the Operators to take, all actions necessary to prevent
the imposition of any Liens on any of the Borrowing Base Assets arising out of
or related to any Environmental Laws.
(b)    In respect of any Borrowing Base Asset, if any of the Parent or any
Borrower shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by such Person, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against the Parent or any Borrower alleging violations of
any Environmental Law or requiring any such Person to take any action in
connection with the release of any Hazardous Substance or (c) receive any notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for costs associated with a response to or cleanup of a
release of a Hazardous Substance or any damages caused thereby, the Parent or
the applicable Borrower shall provide the Administrative Agent with a copy of
such notice within ten (10) Business Days after the receipt thereof by the
Parent or any Borrower. To the extent requested by the Administrative Agent, any
Borrower owning any Borrowing Base Asset or any Real Property Asset which is
proposed for qualification as such shall execute and deliver to the
Administrative Agent an environmental indemnity agreement with respect to
thereto in form and substance acceptable to the Administrative Agent.
6.14    Single Purpose Entity/Separateness.
Each Borrower represents, warrants and covenants as follows:
(a)    Limited Purpose. The sole purpose conducted or promoted by each Borrower
is to engage in the following activities:
(i)    to acquire, own, hold, lease, operate, manage, maintain, develop and
improve the Borrowing Base Asset owned or leased by it (or an undivided interest
therein) and to contract for the operation, maintenance, management and
development of such Borrowing Base Asset;
(ii)    to enter into and perform its obligations under the Credit Documents;


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 91

--------------------------------------------------------------------------------





(iii)    to sell, transfer, service, convey, dispose of, pledge, assign, borrow
money against, finance, refinance or otherwise deal with the Borrowing Base
Assets to the extent permitted under the Credit Documents; and
(iv)    to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies, limited partnerships or corporations
organized under the laws of the state in which the applicable Borrower was
formed that are related or incidental to and necessary, convenient or advisable
for the accomplishment of the above mentioned purposes.
(b)    Limitations on Indebtedness, Actions. Notwithstanding anything to the
contrary in the Credit Documents or in any other document governing the
formation, management or operation of each Borrower, each Borrower shall not:
(i)    other than with respect to the Indebtedness permitted under
Section 7.02(d) and the pledge of its assets to secure the Indebtedness of the
other Borrowers hereunder, guarantee any obligation of any Person, including any
Affiliate, or become obligated for the debts of any other Person or hold out its
credit as being available to pay the obligations of any other Person;
(ii)    engage, directly or indirectly, in any business other than as required
or permitted to be performed under this Section;
(iii)    incur, create or assume any Indebtedness other than (A) the Obligations
and (B) unsecured trade payables incurred in the ordinary course of its business
that are related to the ownership and operation of the Borrowing Base Assets and
which shall (1) not be evidenced by a note, and (2) be paid within sixty (60)
days, and (C) Indebtedness described in Section 7.02.
(iv)    make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, other than (A) those investments
permitted under the Credit Documents and (B) the amounts reflected as “due from
Parent” on accounting records in connection with the operation of the Parent
Cash Management System;
(v)    to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, Division, sale or other transfer of any of
its assets outside the ordinary course of each Borrower’s business, except as
permitted under Section 7.03.
(vi)    buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities);
(vii)    form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity;


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 92

--------------------------------------------------------------------------------





(viii)    own any asset or property other than the Borrowing Base Assets (or an
undivided interest therein) and incidental personal property necessary for the
ownership or operation of the Borrowing Base Assets; or
(ix)    take any Material Action without the unanimous written approval of all
members or partners of each Borrower.
(c)    Separateness Covenants. In order to maintain its status as a separate
entity and to avoid any confusion or potential consolidation with any Affiliate,
each Borrower covenants that it will observe the following covenants:
(i)    maintain books and records separate from those of any other Person;
(ii)    maintain its assets in such a manner that it is not costly or difficult
to segregate, identify or ascertain such assets;
(iii)    comply with all organizational formalities necessary to maintain its
separate existence;
(iv)    hold itself out to creditors and the public as a legal entity separate
and distinct from any other entity;
(v)    maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person;
(vi)    other than with respect to the consolidated tax returns of its
Affiliates, prepare and file its own tax returns separate from those of any
Person to the extent required by applicable law, and pay any taxes required to
be paid by applicable law;
(vii)    allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates;
(viii)    not enter into any transaction with Affiliates except as permitted
under Section 7.06 and under the Parent Cash Management System and except on an
arm’s-length basis on terms which are intrinsically fair and no less favorable
than would be available for unaffiliated third parties, and pursuant to written,
enforceable agreements;
(ix)    conduct business in its own name;
(x)    not commingle its assets or funds with those of any other Person, other
than as (A) permitted or required by this Agreement and (B) contemplated by the
Parent Cash Management System;
(xi)    not assume, guarantee or pay the debts or obligations of any other
Person, other than with respect to the pledge of its assets to secure the
indebtedness of the other Borrowers hereunder and as described in
Section 7.02(d).


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 93

--------------------------------------------------------------------------------





(xii)    correct any known misunderstanding as to its separate identity;
(xiii)    not permit any Affiliate to guarantee or pay its obligations (other
than limited guarantees, indemnities and pledge of assets set forth in the
Credit Documents and in the Hazardous Materials Indemnity Agreement) and as
permitted under Section 7.06;
(xiv)    not make loans or advances to any other Person except as contemplated
by the Parent Cash Management System;
(xv)    pay its liabilities and expenses out of and to the extent of its own
funds or from advances permitted under Section 7.06;
(xvi)    maintain a sufficient number of employees in light of its contemplated
business purpose and pay the salaries of its own employees, if any, only from
its own funds or from advances permitted under Section 7.06;
(xvii)    maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall not require any equity owner to make additional capital contributions to
any Borrower; and
(xviii)    cause the managers, officers, employees, agents and other
representatives of each Borrower to act at all times with respect to such
Borrower consistently and in furtherance of the foregoing and in the best
interests of such Borrower.
Failure of any Borrower to comply with any of the foregoing covenants or any
other covenants contained in this Agreement shall not affect the status of such
Borrower as a separate legal entity.
6.15    New Borrowers.
Upon the acquisition, incorporation or other creation of any direct or indirect
domestic Subsidiary of the Parent formed under the laws of the United States and
which owns or is to own a Borrowing Base Asset or the determination that any
Real Property Asset owned by a Subsidiary is to become a Borrowing Base Asset,
the Borrowers shall (i) cause such Subsidiary to become a Borrower hereunder
through the execution and delivery to the Administrative Agent of a Borrower
Joinder Agreement on or before the earlier of (A) the date on which a Real
Property Asset owned by such Subsidiary is included in any calculation (pro
forma or otherwise) of the Borrowing Base Amount and (B) the deadline for the
delivery of the next Compliance Certificate pursuant to Section 6.02(a), and
(ii) cause such Subsidiary to deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary, favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above), all
in form, content and scope reasonably satisfactory to the Administrative Agent.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 94

--------------------------------------------------------------------------------





6.16    Pledged Assets.
The Borrowers shall at all times subject all Mortgaged Borrowing Base Assets and
all of their respective personal property to first priority Liens (subject in
any case to Permitted Liens which by operation of law or contract would have
priority over the Liens securing the Obligations) in favor of the Administrative
Agent to secure the Obligations pursuant to the terms and conditions of the
Credit Documents and such other additional security documents as the
Administrative Agent shall reasonably request, and deliver all Borrowing Base
Asset Deliverables (and any updates to any of the information or materials
delivered as a portion thereof) and such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
all in form, content and scope reasonably satisfactory to the Administrative
Agent. In furtherance of the Borrowers’ obligations under this Section 6.16, the
Borrowers hereby agree that they shall, from time to time, at their own expense,
promptly execute, deliver, file and/or record all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Administrative Agent may reasonably request (including, without
limitation, the procurement of landlord consents with respect to the assignment
of the applicable Borrower’s interests in any Borrowing Base Assets), in order
to (a) properly evidence the Borrowers’ Obligations hereunder or under any
Credit Document or (b) perfect, continue and protect the Liens and security
interests granted or purported to be granted by any Collateral Documents and to
enable the Administrative Agent to exercise and enforce its rights and remedies
hereunder and under any other Credit Document with respect to any Collateral.
The applicable Borrower(s) shall promptly deliver to the Administrative Agent a
copy of each such instrument and evidence of its proper filing or recording, as
necessary or desirable.
6.17    Appraisals.
(a)    At any time following the date which is one year following the Closing
Date (but no more frequently than twice during the term of the Loan), Borrowers
and Administrative Agent (on behalf of the Lenders) shall each have the right to
request new or updated FIRREA-compliant MAI appraisals as follows (with the cost
of such appraisals to be borne by the party requesting same), and Administrative
Agent shall have the right to adjust the Collateral Value of each of the
Borrowing Base Assets based on the then current as-is fair market value of the
Borrowing Base Assets stated in such updated appraisals:
(i)    with respect to any Borrowing Base Asset for which annualized ANOI (based
on the trailing six (6) month period prior to the date of such request) has
either increased or decreased by at least fifteen percent (15%) from the
annualized ANOI for such Borrowing Base Asset as of the Closing Date (based on
the trailing six (6) month period reflected in the Borrowing Base Certificate
delivered on the Closing Date) and has maintained such increase or decrease for
at least two consecutive calendar quarters, provided that such new or updated
appraisals shall be engaged by Administrative Agent and shall be in form and
substance and from appraisers reasonably satisfactory to Administrative Agent;
and
(ii)    with respect to all Borrowing Base Assets, provided that such new or
updated appraisals shall be engaged by Administrative Agent and shall be in form
and substance and from appraisers reasonably satisfactory to Administrative
Agent;


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 95

--------------------------------------------------------------------------------





(b)    From time to time, if any Lender determines that obtaining appraisals is
necessary in order for such Lender to comply with applicable Laws (including any
appraisals required to comply with FIRREA), upon such Lender’s request
Administrative Agent shall obtain FIRREA-compliant appraisal reports in form and
substance and from appraisers reasonably satisfactory to Administrative Agent
stating the then current fair market value of the Borrowing Base Assets;
provided, however, that such reports shall not be required more frequently than
once during the term of the Loan unless (A) a Default or Event of Default exists
or (B) any Lender is required to obtain such report by applicable Laws more
frequently than once during the term of the Loan; and further provided that
Borrowers shall not be required to pay for any such appraisal more frequently
than once during the term of the Loan unless a Default or Event of Default
exists.
(c)     If a Default or Event of Default has occurred and is continuing,
Administrative Agent shall have the right to obtain appraisal reports or updates
to appraisals in form and substance and from appraisers reasonably satisfactory
to Administrative Agent stating the then current as-is fair market value of one
or more of the Borrowing Base Assets for the purposes of establishing an updated
Collateral Value for such Borrowing Base Assets, and Borrowers shall bear the
full cost of any such appraisal or updated appraisals.
6.18    Anti-Terrorism Laws; Sanctions.
None of the Credit Parties nor any of their respective Consolidated Subsidiaries
(i) will conduct any business or will engage in any transaction or dealing with
any Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) will deal
in, or will engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) will engage in or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act. Each Borrower covenants and
agrees to execute and/or deliver to Administrative Agent any certification or
other evidence requested from time to time by Administrative Agent in its sole
discretion, confirming such Borrower’s compliance with this Section including,
without limitation, any documentation which is necessary for ongoing compliance
with any Sanctions, anti-money laundering Laws or anti-corruption Laws
applicable to any Lender.
6.19    Compliance With Material Contracts.
Each Credit Party shall perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by the Administrative Agent and, upon
the reasonable request of the Administrative Agent, make to each other party to
each such Material Contract such demands and requests for information and
reports or for action as any Credit Party is entitled to make under such
Material Contract.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 96

--------------------------------------------------------------------------------





6.20    Health Care Covenants.
Without limiting the generality of the provisions of Section 6.05, each Borrower
hereby represents, covenants and agrees as follows:
(a)    If and to the extent required under applicable Laws, each Borrower shall,
and shall cause each Operator to, maintain in full force and effect a valid
certificate of need (“CON”) or similar certificate, license, or approval issued
by the State Regulator for the requisite number of Senior Housing Units (other
than the independent living units) in the Borrowing Base Assets, and a provider
agreement or other required documentation of approved provider status for each
provider payment or reimbursement program, if applicable. Each Borrower shall,
and shall cause each Operator to, operate the Borrowing Base Assets in a manner
such that the Licenses shall remain in full force and effect. True and complete
copies of the Licenses have been delivered to Lender.
(b)    The Licenses:
(i)    Are not now and will not be (A) transferred to any location other than
the applicable Borrowing Base Asset or (B) pledged as collateral security for
any loan or indebtedness, other than the Loan; and
(ii)    Shall continue in full force and effect throughout the term of the
Credit Facility and will remain free from restrictions or known conflicts, and
shall not be provisional, probationary or restricted in any manner which would
materially impair the use or operation of the applicable Borrowing Base Asset as
a skilled nursing facility, assisted living facility, memory care facility, or
senior independent living facility, as applicable.
(c)    The Borrowers shall not do, and shall not permit any Operator to do (or
suffer to be done), any of the following with respect to the Borrowing Base
Assets:
(i)    Rescind, withdraw, revoke, or amend the number of Senior Housing Units
permitted under the Licenses or otherwise amend the Licenses in such a manner
that results in a Material Adverse Effect on the rates charged or otherwise
diminish or impair the nature, tenor or scope of the Licenses or which could in
any way be reasonably expected to materially impair the use or operation of the
applicable Borrowing Base Asset as a skilled nursing facility, assisted living
facility, memory care facility, or senior independent living facility, as
applicable; or
(ii)    Replace or transfer all or any part of any Borrowing Base Asset’s
licensed beds or CON to another site or location other than another Borrowing
Base Asset.
6.21    Public Company Status.
The Parent shall, at all times during the term hereof, maintain its status as a
publicly traded company whose shares are listed on the New York Stock Exchange
or such other nationally recognized stock exchange.




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 97

--------------------------------------------------------------------------------





6.22    Use and Application of Insurance Proceeds.
(a)    Notice; Repair Obligation. If any Borrowing Base Asset shall be damaged
or destroyed, in whole or in part, by fire or other casualty (a “Casualty”), the
Borrowers shall give prompt notice thereof to the Administrative Agent.
Following the occurrence of a Casualty, the Borrowers, regardless of whether
insurance proceeds are available, shall promptly proceed to restore, repair,
replace or rebuild the same to be of at least equal value and of substantially
the same character as prior to such damage or destruction, all to be effected in
accordance with applicable law.
(b)    Application of Insurance Proceeds. The Administrative Agent shall apply
insurance proceeds to costs of restoring the applicable Borrowing Base Asset or
to the payment of the Loan as follows:
(i)    if the loss is less than or equal to the Restoration Threshold, the
Administrative Agent shall apply the insurance proceeds to restoration provided
(A) no Event of Default exists, and (B) the applicable Borrower who owns the
affected Borrowing Base Asset promptly commences and is diligently pursuing
restoration of the applicable Borrowing Base Asset;
(ii)    if the loss exceeds the Restoration Threshold, the Administrative Agent
shall apply the insurance proceeds to restoration provided that (A) at all times
during such restoration no Event of Default exists; (B) the Administrative Agent
determines throughout the restoration that there are sufficient funds available
to restore and repair the affected Borrowing Base Asset to a condition approved
by the Administrative Agent; (C) the Administrative Agent determines that the
revenues from the affected Borrowing Base Asset and the other Borrowing Base
Assets during restoration, taking into account rent loss or business
interruption insurance, will be sufficient to pay debt service on the Loan;
(D) the Administrative Agent determines that the ratio of the outstanding
principal balance of the Loan to appraised value of the affected Borrowing Base
Asset and other Borrowing Base Assets after restoration will not exceed the
loan-to-value ratio that existed on the Closing Date, or with respect to any
Real Property asset that becomes a Borrowing Base Asset after the Closing Date,
the date such Real Property Asset becomes a Borrowing Base Asset; (E) the
Administrative Agent determines that restoration and repair of the affected
Borrowing Base Asset to a condition approved by the Administrative Agent will be
completed within nine (9) months after the date of loss or casualty and in any
event at least ninety (90) days prior to the Maturity Date; (F) the applicable
Borrower promptly commences and is diligently pursuing restoration of the
Borrowing Base Asset; and (G) the affected Borrowing Base Asset after the
restoration will be in compliance with and permitted under all applicable Laws,
including zoning, building and land use laws, rules, regulations and ordinances;
and
(iii)    if the conditions set forth in (i) and (ii) above are not satisfied, in
the Administrative Agent’s reasonable discretion, the Administrative Agent may
apply any insurance proceeds it may receive to Obligations owing under the
Credit Documents in such order and manner as the Administrative Agent in its
sole discretion determines, or allow all


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 98

--------------------------------------------------------------------------------





or a portion of such proceeds to be used for the restoration of the affected
Borrowing Base Asset.
(c)    Disbursement of Insurance Proceeds. Insurance proceeds applied to
restoration will be disbursed by the Administrative Agent on receipt of
reasonably satisfactory plans and specifications, contracts and subcontracts,
schedules, budgets, lien waivers and architects’ certificates, and otherwise in
accordance with prudent commercial construction lending practices for
construction loan advances (including appropriate retainages to ensure that all
work is completed in a workmanlike manner).
6.23    Condemnation Awards.
The Borrowers shall promptly give the Administrative Agent written notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting any Borrowing Base Asset (a “Condemnation”) and shall
deliver to the Administrative Agent copies of any and all papers served in
connection with such Condemnation. Following the occurrence of a Condemnation,
the Borrower that owns the affected Borrowing Base Asset, regardless of whether
any award or compensation (an “Award”) is available, shall promptly proceed to
restore, repair, replace or rebuild the same to the extent practicable to be of
at least equal value and of substantially the same character as prior to such
Condemnation, all to be effected in accordance with applicable Law. The
Administrative Agent may participate in any such proceeding and the Borrowers
will deliver to the Administrative Agent all instruments necessary or required
by the Administrative Agent to permit such participation. Without the
Administrative Agent’s prior consent, the Borrowers (a) shall not agree to any
Award, and (b) shall not take any action or fail to take any action which would
cause the Award to be determined. All Awards for the taking or purchase in lieu
of condemnation of any Borrowing Base Asset or any part thereof are hereby
assigned to and shall be paid to the Administrative Agent. The Administrative
Agent is hereby irrevocably appointed as each Borrower’s attorney-in-fact,
coupled with an interest, with exclusive power to collect, receive and retain
any Award and to make any compromise or settlement in connection with any such
Condemnation and to give proper receipts and acquittances therefor, and in the
Administrative Agent’s sole discretion to apply the same toward the payment of
the Loan, notwithstanding that the Loan may not then be due and payable, or to
the restoration of the affected Borrowing Base Asset; provided, however, if the
Award is less than or equal to $100,000 and the Borrowers request that such
proceeds be used for non-structural site improvements (such as landscape,
driveway, walkway and parking area repairs) required to be made as a result of
such Condemnation, the Administrative Agent will apply the Award to such
restoration in accordance with disbursement procedures applicable to insurance
proceeds provided there exists no Default or Event of Default. The Borrowers,
upon request by the Administrative Agent, shall execute all instruments
requested to confirm the assignment of the Award to the Administrative Agent,
free and clear of all liens, charges or encumbrances. Anything herein to the
contrary notwithstanding, if a Default or an Event of Default exists, the
Administrative Agent is authorized to adjust such Award without the consent of
the Borrowers and to collect such Award in the name of the Administrative Agent
and the Borrowers.
6.24    Cash Management System.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 99

--------------------------------------------------------------------------------





(a)    Borrowers covenant and agree that all revenue from the operations of the
Borrowing Base Assets will be deposited on a daily basis into either the
Portfolio General Receivables Account or one of the Third Party Payor
Receivables Accounts, all of which accounts will be subject to a Blocked Account
Agreement. Funds in the Third Party Payor Receivables Accounts will be swept on
a daily basis into the Portfolio General Receivables Account, and all funds in
the Portfolio General Receivables Account will then be swept on a daily basis
into the Parent Sweep Account. All expenses of each Borrowing Base Asset will be
paid directly from Parent Sweep Account or other Parent accounts. All cash swept
to the Parent Sweep Account from a Borrowing Base Asset and remaining after
payment of expenses of such Borrowing Base Asset shall be reflected in the
accounting records of Parent and its Subsidiaries with respect to such Borrowing
Base Asset as “due from Parent”, and all amounts by which expenses paid with
respect to a Borrowing Base Asset exceed cash swept to the Parent Sweep Account
from such Borrowing Base Asset shall be reflected in the accounting records of
Parent and its Subsidiaries with respect to such Borrowing Base Asset as “due to
Parent.” Borrowers will not modify the cash management system described in this
Section 6.24 (the “Parent Cash Management System”) without the prior written
consent of Administrative Agent.
(b)    During the existence of an Event of Default, all amounts in the Portfolio
General Receivables Account will be under the sole control and domain of
Administrative Agent and the Deposit Account Bank shall disburse all such funds
to Administrative Agent. Administrative Agent shall disburse such funds to
Borrowers on a daily basis up to the budgeted amount of operating expenses of
the Borrowing Base Assets contained in an operating budget approved by
Administrative Agent, or for such other or additional operating expenses as may
be approved by Administrative Agent. Administrative Agent shall apply the
balance remaining in the Portfolio General Receivables Account as of the end of
each month in accordance with Section 8.03.
6.25    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guaranty in respect of Swap Obligations under
any Secured Rate Contract (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 6.25 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 6.25, or otherwise under the Guaranty and Security Agreement,
voidable under applicable Requirements of Law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 6.25 shall remain in full force and
effect until the guarantees in respect of Swap Obligations under each Secured
Rate Contract have been discharged, or otherwise released or terminated in
accordance with the terms of this Agreement. Each Qualified ECP Guarantor
intends that this Section 6.25 constitute, and this Section 6.25 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 100

--------------------------------------------------------------------------------





6.26    Post-Closing Requirements.
Borrowers shall complete the required repairs set forth on Schedule 6.26 annexed
hereto on or before the date specified therein.
ARTICLE VII
NEGATIVE COVENANTS
The Borrowers hereby covenant and agree (on their own behalf and on behalf of
the Parent, as applicable) that until the Obligations, together with interest,
fees and other obligations hereunder, have been paid in full and the Commitments
hereunder shall have terminated:
7.01    Liens.
No Borrower shall, at any time, create, incur, assume or suffer to exist any
Lien upon any of its assets or revenues, whether now owned or hereafter
acquired, other than Permitted Liens. The Parent shall not create, or permit the
creation of, any Lien upon the Capital Stock of any Borrower, other than
Permitted Liens.
7.02    Indebtedness.
No Borrower shall create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Credit Documents;
(b)    Indebtedness of the Borrowers set forth in Schedule 7.02 (and renewals,
refinancings and extensions thereof in amounts no greater, and on terms and
conditions no less favorable to such Person than such existing Indebtedness);
(c)    unsecured intercompany Indebtedness of any Borrower to any Credit Party;
provided, that such Indebtedness shall be expressly subordinate in all respects
to the Obligations on terms reasonably acceptable to the Administrative Agent;
(d)    Indebtedness of the Borrowers under vehicle leasing or financing
arrangements for use at the Borrowing Base Assets in Borrowers’ Ordinary Course
of Business; and
(e)    Indebtedness of the Borrowers under equipment leasing or financing
arrangements for use at the Borrowing Base Assets, provided such Indebtedness
shall not exceed (i) $100,000 for any Borrowing Base Asset with fewer than 150
Senior Housing Units and (ii) $200,000 for any Borrowing Base Asset with 150 or
more Senior Housing Units.
7.03    Fundamental Changes.
No Borrower shall merge, dissolve, liquidate, consolidate with or into another
Person (including, without limitation, through a Division), provided, that,
notwithstanding the foregoing provisions of this Section 7.03, any Consolidated
Party which is not a Borrower may be merged or


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 101

--------------------------------------------------------------------------------





consolidated with or into any Borrower provided that such Borrower shall be the
continuing or surviving entity and such Borrower must continue to satisfy the
requirements of Section 6.14.
7.04    Dispositions; Acquisitions.
(a)    The Borrowers shall not make any sale, lease, transfer or other
Disposition of (i) any Borrowing Base Asset, except to the extent permitted
pursuant to Section 7.12 hereof; or (ii) any material assets of the Borrowers
unless (A) such sale, lease, transfer or other Disposition is performed in the
ordinary course of the Borrowers’ Businesses or (B) the consideration paid in
connection with such material assets (1) is in cash or Cash Equivalents, (2) is
in an amount not less than the fair market value of the Property disposed of and
(3) does not exceed, in the aggregate during any calendar year (for the all
Borrowers and all such sales, leases, transfers or other Dispositions)
$2,000,000.
(b)    The Borrowers shall not, without the prior written consent of the
Administrative Agent (which consent may be granted or withheld in the sole
discretion of the Administrative Agent), make any Investments or otherwise
acquire any material real or personal property other than: (i) acquisitions of
personal property in the ordinary course of business to the extent required to
continue to operate the Borrowers’ Businesses in the manner in which they are
currently being operated, (ii) investments in cash or Cash Equivalents,
(iii) investments in Borrowing Base Assets and (iv) the amounts reflected as
“due from Parent” on accounting records in connection with the operation of the
Parent Cash Management System.
7.05    Business Activities.
No Borrower shall engage in any business activities other than owning, holding,
leasing, operating, developing, managing, improving and providing secured
financing for real and personal property and similar interests in leasehold
properties which are owned by or net leased to healthcare operators for use as
Healthcare Facilities and activities incidental thereto.
7.06    Transactions with Affiliates and Insiders; Distributions following
Default.
No Borrower shall, at any time, enter into or permit to exist any transaction or
series of transactions with any officer, director or Affiliate of such Borrower
other than (a) advances by such Person of working capital to any such Borrower,
(b) transfer of assets to any Borrower, provided such transfer is made without
obligation on the receiving Borrower to return the assets transferred,
(c) intercompany transactions expressly permitted by Section 7.02, Section 7.03
or Section 7.04, under the Parent Cash Management System and under the Material
Contracts with Affiliates identified on Schedule 5.13, (d) normal compensation
and reimbursement of expenses of officers and directors and (e) except as
otherwise specifically limited in this Credit Agreement, other transactions
which are entered into in the ordinary course of such Borrower’s business on
terms and conditions substantially as favorable to such Borrower as would be
obtainable by it in a comparable arms‑length transaction with a Person other
than an officer, director or Affiliate. During the continuance of an Event of
Default, no distributions of cash or other property, real, personal or mixed,
shall be made from Borrowers to Parent, any Pledgor or any of their Affiliates
without the prior written consent of the Required Lenders.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 102

--------------------------------------------------------------------------------





7.07    Organization Documents; Fiscal Year.
No Credit Party shall (a) amend, modify or change its organization documents in
a manner adverse to the Lenders or (b) change its fiscal year.
7.08    Modifications to Other Documents.
The Borrowers shall not, without the prior written consent of the Required
Lenders, enter into any material amendment or modification or cancel or
terminate any Material Contract (subject to the provisions of this Section 7.08
with respect to Facility Operating Leases) prior to its stated maturity.
Notwithstanding the foregoing, with respect to any Facility Operating Lease, the
Borrowers may amend or modify or permit the amendment or modification of any
Facility Operating Lease without the Required Lenders’ prior written consent,
except to the extent such amendment or modification: (a) decreases the rent or
any other monetary obligations under any Facility Operating Lease (except as set
forth in the proviso to this sentence); (b) shortens the term of any Facility
Operating Lease; (c) releases or limits the liability of any guarantor under any
Facility Operating Lease; (d) releases any security deposits or letters of
credit or any other security or collateral under any Facility Operating Lease or
under any guaranty of or pledge or security agreement in respect of any Facility
Operating Lease; (e) consents to the assignment, delegation or other transfer of
rights and obligations under any Facility Operating Lease; (f) changes the terms
of any purchase option under any Facility Operating Lease, including the
purchase price or the time during which such option may be exercised; or
(g) makes any other material change to the terms and conditions of any Facility
Operating Lease or increases in any material respect the obligations or
liabilities of the applicable Borrower thereunder; provided, however, that to
the extent such amendment, modification or restructuring of a Facility Operating
Lease involves the replacement of an Operating Tenant, (A) the Borrowers shall
have delivered to the Lenders and the Administrative Agent (1) the identity of
such proposed new tenant (the “New Tenant”), (2) the proposed lease with such
New Tenant (the “New Lease”) and (3) such other information as reasonably
requested and (B) provided that (1) such New Tenant is an Eligible Tenant, (2)
the New Lease provides for rent payments in each year which are at least eighty
percent (80%) of the rent payments in each year due under the lease being
amended, modified or replaced (the “Existing Facility Operating Lease”) and (3)
the New Lease is otherwise substantially similar in all material respects to the
Existing Facility Operating Lease, then within twenty (20) Business Days after
receiving the foregoing information from the Borrowers, with a request that the
Required Lenders approve the New Tenant and New Lease and which prominently
states on the face of the request that it will be deemed approved if not
approved or disapproved within twenty (20) Business Days after receipt by
Administrative Agent, if the Required Lenders have not either approved or
disapproved such proposal, the Required Lenders shall be deemed to have approved
such proposal.
7.09    Ownership of Subsidiaries.
Notwithstanding any other provisions of this Credit Agreement to the contrary,
(a) no Borrower shall own any Capital Stock of any other entity; (b) no Person
other than the Parent or its Wholly Owned Subsidiaries shall own any Capital
Stock of any Borrower; and (c) no Borrower shall permit the creation,
incurrence, assumption or existence of any Lien on any Capital Stock of any
Borrower.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 103

--------------------------------------------------------------------------------





7.10    No Further Negative Pledges.
No Borrower will enter into, assume or become subject to any Negative Pledges or
agreement prohibiting or otherwise restricting the existence of any Lien upon
any of its property in favor of the Administrative Agent (for the benefit of the
Lenders) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such property is given as security for the Obligations, except (a) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, and (b) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 7.04, pending the consummation of such
sale.
7.11    Limitation on Restricted Actions.
The Borrowers will not directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any such Borrower to (a) pay dividends or make any other
distributions to the Parent on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Borrower and pledge its assets
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)‑(d) above) for such encumbrances or restrictions
existing under or by reason of (i) this Credit Agreement and the other Credit
Documents, (ii) applicable Law, or (iii) any Lien or any documentation or
instrument governing any Lien permitted under Section 7.01 provided that any
such restriction contained therein relates only to the asset or assets subject
to such Lien.
7.12    Addition/Replacement of Borrowing Base Assets.
(a)    The Borrowers shall not request a release of any Borrowing Base Assets
from the Liens established pursuant to the applicable Mortgage Instrument and
Assignment of Leases with respect thereto or add any Real Property Assets as
Borrowing Base Assets hereunder except in accordance with the following:
(i)    The Borrowers may at any time include additional Real Property Assets
(which satisfy the requirements set forth in the definition of Borrowing Base
Assets, including, without limitation, delivery of each of the Borrowing Base
Asset Deliverables with respect thereto) as Borrowing Base Assets with the
written approval of the Administrative Agent.
(ii)    The Borrowers may obtain releases of Borrowing Base Assets from the
Liens and security interests of the Administrative Agent hereunder and under the
Collateral Documents relating thereto and the termination of the Borrowers who
own such Borrowing Base Assets as Borrowers under this Credit Agreement through
satisfaction of each of the following conditions: (A) the applicable Borrower
shall deliver to the Administrative Agent, not less than thirty (30) days prior
to the date of such requested release (or such later date


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 104

--------------------------------------------------------------------------------





as acceptable to Administrative Agent in its discretion) a written request for
release of the applicable Borrower and Borrowing Base Asset, (B) the applicable
Borrower shall deliver, together with such request for release, a pro forma
Compliance Certificate showing that, on a pro forma basis, after giving effect
to such release, (1) all financial covenants contained herein shall be
satisfied, (2) the outstanding principal amount of Obligations shall not exceed
the lesser of the Aggregate Commitment Amount and the Borrowing Base Amount
(after giving effect to the removal of such Borrowing Base Asset from the
calculation of the Borrowing Base Amount or Borrowers shall pay to
Administrative Agent an amount necessary to make such statement true (the
“Release Price”)), and (3) there shall remain at least ten (10) Borrowing Base
Assets (excluding the Borrowing Base Asset known as Brookdale Woodward Estates
located in Prince George’s County, Maryland, which may not be included in the
minimum ten (10) Borrowing Base Assets for purposes of this Section
7.12(a)(ii)), (C) a Responsible Officer of the Borrowers shall certify in
writing to the Administrative Agent that no Default or Event of Default shall
exist immediately after giving effect to the applicable release, and (D) the
Administrative Agent shall have received evidence, acceptable to it in its
discretion that the matters set forth in such request, Compliance Certificate
and certification are true and correct in all material respects. To the extent
all such conditions to release are satisfied, including the payment of the
Release Price, the Administrative Agent will, at the Borrowers’ expense, deliver
to the applicable Borrower a partial release letter in the form of Exhibit H
attached hereto.
(b)    The Borrowers shall not otherwise actively cause or willfully fail to
take any commercially reasonable action that causes any Borrowing Base Asset to
fail to qualify as such during the term of this Credit Agreement.
(c)    Immediately upon a Responsible Officer of any Borrower obtaining
knowledge that a Borrowing Base Asset fails to qualify as such, Borrowers shall
deliver a pro forma Borrowing Base Certificate (which certificate shall include
an update to the information set forth on Schedule 5.12) demonstrating that,
upon giving effect to the removal of the Collateral Value or Availability Amount
attributable to such former Borrowing Base Asset from the calculation of the
Borrowing Base Amount, the Borrowers shall be in compliance with Section 2.01(a)
hereof.
(d)    The Borrowers shall not include any Real Property Asset as a Borrowing
Base Asset on any schedule, Borrowing Base Certificate or Compliance Certificate
delivered in connection with this Credit Agreement unless (i) such Real Property
Asset meets the definition of Borrowing Base Asset and Borrowers have otherwise
satisfied the requirements set forth in this Agreement and (ii) such Real
Property Asset continues to qualify as a Borrowing Base Asset as of the date of
such inclusion.
7.13    Limitation of Borrowing Base Assets in Metropolitan Statistical Area.
Anything herein to the contrary notwithstanding, at no time shall the Collateral
Value of the Borrowing Base Assets in any Metropolitan Statistical Area exceed
twenty percent (20%) of the total Collateral Value of all Borrowing Base Assets,
except those that exist as of the Closing Date and any that may be otherwise
approved by the Required Lenders. As used herein, “Metropolitan Statistical
Area” refers to the geographic entities delineated by the Office of Management
and


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 105

--------------------------------------------------------------------------------





Budget for use by federal statistical agencies in collecting, tabulating, and
publishing federal statistics.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default.
The occurrence and continuation of any of the following shall constitute an
Event of Default:
(a)    Non‑Payment. The Borrowers or any other Credit Party fails to pay when
and as required to be paid herein (i) any amount of principal of the Loan when
due, (ii) within five (5) days after the same becomes due, any interest on the
Loan or any Unused Fee, (iii) within ten (10) Business Days after the earlier of
(A) a Responsible Officer of the Parent or any Borrower becoming aware that the
same has become due or (B) written notice from the Administrative Agent to the
Borrowers, any other fee payable herein or any other amount payable herein or
under any other Credit Document becomes due, or (iv) the Obligations at the
Maturity Date, whether by acceleration or otherwise; or
(b)    Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in (i) any of Sections 6.01 6.02 or 6.10 within
ten (10) Business Days after the same becomes due or required or (ii) any of
Sections 6.07, 6.11, 6.12, 6.14, 6.15 or Sections 7.02, 7.03, 7.05, 7.07, 7.09
through 7.12; or
(c)    Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Credit Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) a Responsible Officer of
the Parent or any Borrower becoming aware of such default or (ii) written notice
thereof by the Administrative Agent to the Borrowers (or, if such failure cannot
be reasonably cured within such period, sixty (60) days, so long as the
applicable Credit Party has diligently commenced such cure and is diligently
pursuing completion thereof); or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by the Borrowers on
behalf of the Borrowers, the Parent or any other Credit Party and contained in
this Credit Agreement, in any other Credit Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e)    Cross‑Default. (i) Any Borrower (A) fails to perform or observe (beyond
the applicable grace or cure period with respect thereto, if any) any
Contractual Obligation, or (B) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise and
beyond the applicable grace or cure period with respect thereto, if any) in
respect of any Indebtedness (other than Indebtedness hereunder) or otherwise
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
event of default is to cause, or to permit the holder or holders of such
Indebtedness


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 106

--------------------------------------------------------------------------------





(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or cash collateral in
respect thereof to be demanded, in each case to the extent such Contractual
Obligation or Indebtedness or other obligation is in an amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount or (ii) there occurs a “default” or an “event of default” (as
such terms are defined in the Facility Operating Leases) under any Facility
Operating Lease; or
(f)    Insolvency Proceedings, Etc. The Parent, any Borrower or any Operator
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its properties; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of the Parent, such Borrower or such Operator and the
appointment continues undischarged or unstayed for sixty (60) days (or, if such
appointment or proceeding cannot be reasonably discharged or stayed within such
period, ninety (90) days, so long as the applicable party has diligently
commenced the actions necessary to obtain such discharge or stay and is
diligently pursuing completion thereof); or any proceeding under any Debtor
Relief Law relating to the Parent, any Borrower or any Operator or to all or any
material part of its property is instituted without the consent of the Parent,
such Borrower or such Operator, as the case may be, and continues undismissed or
unstayed for sixty (60) days (or, if such proceeding cannot be reasonably
dismissed or stayed within such period, ninety (90) days, so long as the
applicable party has diligently commenced the actions necessary to obtain such
dismissal or stay and is diligently pursuing completion thereof), or an order
for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Parent or any Borrower
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process in an amount in excess of the Threshold Amount is issued or
levied against all or any material part of the properties of the Parent or any
Borrower and is not released, vacated or fully bonded within sixty (60) days
after its issue or levy; or
(h)    Judgments. There is entered against the Parent or any Borrower (i) any
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third‑party insurance as to which the insurer does not dispute coverage or not
otherwise paid in full), or (ii) any one or more non‑monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 107

--------------------------------------------------------------------------------





(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Credit Documents; Guaranty. (i) Any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or as a result of satisfaction in full of all the
Obligations or as a result of the Administrative Agent’s failure to record
and/or file where and/or when appropriate any Collateral Documents or any
continuation statements, ceases to be in full force and effect; or any Credit
Party contests in any manner the validity or enforceability of any Credit
Document; or any Credit Party denies that it has any or further liability or
obligation under any Credit Document, or purports to revoke, terminate or
rescind any Credit Document; (ii) the Guaranty or the Hazardous Materials
Indemnity Agreement shall cease to be in full force and effect, or the Guarantor
shall deny or disaffirm its obligations under such Guaranty or Hazardous
Materials Indemnity Agreement, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty or Hazardous Materials Indemnity
Agreement; or (iii) any Facility Operating Lease shall cease to be in full force
and effect, or the Operating Tenant shall deny or disaffirm such Operating
Tenant’s obligations under such Facility Operating Lease; or (iv) any of the
Eligible Ground Leases shall be terminated by the ground lessor thereunder or
otherwise cease to be in full force and effect by action of the ground lessor
thereunder; or
(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrowers in any instance, take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Advances to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of the Loan, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Credit Document to be immediately due and payable, without presentment,
demand, protest or additional notice of any kind, all of which are hereby
expressly waived by the Borrowers; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents or applicable law;
provided, however, that upon the occurrence of an Event of Acceleration, the
obligation of each Lender to make Advances shall automatically terminate, the
unpaid principal amount of the Loan


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 108

--------------------------------------------------------------------------------





and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of the Administrative Agent or any Lender.
8.03    Application of Funds.
(a)    After the exercise of remedies in accordance with the provisions of
Section 8.02 (or after the Loan has automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such or incurred by Administrative Agent in the exercise of its rights and
remedies under this Agreement;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loan, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loan, ratably among such parties in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to the payment of Cash Management Obligations;
Sixth, to the payment of any obligations to a counterparty with respect to any
Secured Rate Contract;
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
(b)    Excluded Rate Contract Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to the Obligations otherwise set forth above
in Section 8.03(a).
8.04    Administrative Agent’s Right to Perform the Obligations.
Upon the occurrence of an Event of Default and during continuation thereof,
then, without waiving or releasing any other right, remedy or recourse the
Administrative Agent or Lenders may


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 109

--------------------------------------------------------------------------------





have because of such Event of Default, the Administrative Agent may (but shall
not be obligated to) make such payment or perform any act required of the
Borrowers under this Agreement for the account of and at the expense of the
Borrowers, and shall have the right to enter upon the Borrowing Base Assets for
such purpose and to take all such action thereon and with respect to the
Borrowing Base Assets as it may deem necessary or appropriate. The Borrowers
shall indemnify, defend and hold the Administrative Agent and Lenders harmless
from and against any and all losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs, or disbursements of
any kind or nature whatsoever, including reasonable attorneys’ fees, incurred or
accruing by reason of any acts performed by the Administrative Agent pursuant to
the provisions of this Section  8.04, including those arising from the joint,
concurrent, or comparative negligence of the Administrative Agent, except as a
result of the Administrative Agent’s and/or Lenders’ gross negligence or willful
misconduct. All sums paid by the Administrative Agent pursuant to this Section
8.04, and all other sums expended by the Administrative Agent to which it shall
be entitled to be indemnified pursuant to this Section 8.04, together with
interest thereon at the Default Rate from the date of such payment or
expenditure until paid, shall constitute additions to the Obligations, shall be
secured by the Credit Documents and shall be paid by the Borrowers to the
Administrative Agent upon demand.
8.05    Special Cure Right.
Notwithstanding anything contained in this Article 8 to the contrary, if there
occurs an Event of Default with respect to a particular Borrowing Base Asset
(the “Defaulting Asset”) or the Borrower which owns such Defaulting Asset (the
“Defaulting Borrower”), then absent any other continuing Event of Default
hereunder, such Event of Default with respect to the Defaulting Asset shall not
constitute an “Event of Default” hereunder subject to satisfaction of each of
the following:
(a)    Borrowers shall within five (5) days following such Event of Default
deliver to Administrative Agent a pro forma Compliance Certificate showing, on a
pro forma basis (after giving effect to the removal of the Defaulting Asset(s)
from such calculation) (i) the Borrowing Base Amount, and (ii) the Debt Yield.
(b)    If the calculation of the Debt Yield is below 10%, Borrowers shall (i)
within ten (10) days following the occurrence of such Event of Default, pay to
the Administrative Agent a prepayment of principal in an amount necessary to
achieve a Debt Yield of not less than 10.0% and (ii) within thirty (30) days
following the occurrence of such Event of Default, cure the Event of Default to
the satisfaction of Administrative Agent or pay to the Administrative Agent a
prepayment of principal in an amount necessary to reduce the Principal
Obligations to an amount that does not exceed the Borrowing Base Amount
(excluding for purposes of such calculation, the Defaulting Asset(s)).
(c)    If the calculation of the Debt Yield is above 10%, Borrowers shall within
thirty (30) days following the occurrence of such Event of Default, cure the
Event of Default to the satisfaction of Administrative Agent or pay to the
Administrative Agent a prepayment of principal in an amount necessary to reduce
the Principal Obligations to amount that does not exceed the Borrowing Base
Amount (excluding for purposes of such calculation, the Defaulting Asset(s)).


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 110

--------------------------------------------------------------------------------





ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authorization of Administrative Agent.
Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
9.02    Delegation of Duties.
The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys‑in‑fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney‑in‑fact that it selects in the absence of gross
negligence or willful misconduct.
9.03    Liability of Administrative Agent.
No Agent‑Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent‑Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 111

--------------------------------------------------------------------------------





9.04    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Credit Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Credit Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
9.05    Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or any Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be directed by the requisite Lenders in accordance herewith; provided, however,
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
9.06    Credit Decision; Disclosure of Confidential Information by
Administrative Agent.
Each Lender acknowledges that no Agent‑Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent‑Related Person


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 112

--------------------------------------------------------------------------------





to any Lender as to any matter, including whether Agent‑Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date). Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent‑Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrowers and the other Credit
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent‑Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent‑Related Person.
9.07    Indemnification of Administrative Agent.
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent‑Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent‑Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent‑Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent‑Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out‑of‑pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.
9.08    Administrative Agent in its Individual Capacity.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 113

--------------------------------------------------------------------------------





CONA and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Credit Parties and their respective Affiliates as
though CONA were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, CONA or its Affiliates may receive information regarding any Credit
Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Extension of Credit, CONA
shall have the same rights and powers under this Credit Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include CONA in its
individual capacity.
9.09    Successor Administrative Agent.
The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders. If the Administrative Agent resigns under this
Credit Agreement, the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrower Representative at all times other
than during the existence of an Event of Default (which consent of the Borrower
Representative shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower Representative, a successor
administrative agent from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
thereafter shall mean such successor administrative agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated without any other or further act or deed on the part of such
retiring Administrative Agent or any other Lender. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Credit Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date thirty (30)
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.
9.10    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of the Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 114

--------------------------------------------------------------------------------





the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.07 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.11    Removal of Administrative Agent.
If the Administrative Agent becomes a Defaulting Lender, the Required Lenders
may elect to remove the Administrative Agent. If the Administrative Agent is
removed under this Credit Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by the Borrower
Representative at all times other than during the existence of an Event of
Default (which consent of the Borrower Representative shall not be unreasonably
withheld or delayed).




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 115

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc.
No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrowers, the Guarantor (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:
(a)    unless also signed by each Lender directly affected thereby, no such
amendment, waiver or consent shall:
(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,
(ii)    waive non‑payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document,
(iii)    reduce the principal of, or the rate of interest specified herein on
the Loan, or any fees or other amounts payable hereunder or under any other
Credit Document; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest at the Default Rate or (B)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
the Loan or to reduce any fee payable hereunder,
(iv)    change any provision of this Credit Agreement regarding pro rata sharing
or pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, or (C) the manner of reduction of commitments and
the amounts of the Commitments,
(v)    change any provision of this Section 10.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,
(vi)    release the Guarantor or any Borrower from its obligations hereunder or
under any other Credit Document (other than as expressly provided herein or in
any other Credit Document);


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 116

--------------------------------------------------------------------------------





(vii)    amend or modify the definitions of Borrowing Base Amount, Borrowing
Base Asset, Mortgaged Assets Collateral Value, Mortgaged Assets Borrowing Base
Amount, Pledged Assets Borrowing Base Amount or Pledged Asset Collateral Value
or any other provision or definition, in a manner which would increase the
availability of credit under the Revolving Loan; or
(viii)    amend or modify the definition of Super Majority Required Lenders;
(b)    unless also signed by the Administrative Agent, no such amendment, waiver
or consent shall affect the rights or duties of the Administrative Agent under
this Credit Agreement or any other Credit Document;
(c)    unless signed by Administrative Agent and the Super Majority Required
Lenders (or by Administrative Agent with the consent of the Super Majority
Required Lenders, no amendment or waiver shall amend or waive this subsection
(c) or the definitions of the terms used in this subsection (c) insofar as the
definitions affect the substance of this subsection.
provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender, (ii)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy or
insolvency reorganization plan that affects the Loan (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, and (iv) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.
10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to any Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to any Borrower and the
Administrative Agent.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 117

--------------------------------------------------------------------------------





Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower Representative may, in its respective discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Effectiveness of Facsimile Documents and Signatures. Credit Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually‑signed originals and shall be binding on all Credit
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually‑signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Borrowing Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Agent‑Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
(e)    Change of Address, Etc. Each of the Borrowers and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowers and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 118

--------------------------------------------------------------------------------





10.03    No Waiver; Cumulative Remedies.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Attorney Costs, Expenses and Taxes.
The Borrowers agree (a) to pay directly to the provider thereof or to pay or
reimburse the Administrative Agent for all reasonable and documented costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Credit Agreement and the other Credit Documents, the
preservation of any rights or remedies under this Credit Agreement and the other
Credit Documents, and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs;
(b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable costs and expenses incurred following an Event of Default in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Credit Agreement or the other Credit Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs; (c) to pay all reasonable and documented appraisal costs and expenses
incurred by the Administrative Agent in connection with the Administrative
Agent’s procurement of FIRREA‑compliant MAI appraisals with respect to any
Borrowing Base Asset or any other Real Property Asset owned by


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 119

--------------------------------------------------------------------------------





any Borrower, as and to the extent required by Section 6.17 herein; and (d) to
pay directly to the provider thereof or to pay or reimburse the Administrative
Agent for all reasonable and documented costs and expenses incurred in
connection with any re‑appraisals requested by any Borrower. The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and the
reasonable and documented cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 10.04 shall be payable within twenty (20) Business Days
after written invoice therefor is received by the Borrowers. The agreements in
this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.
10.05    Indemnification by the Borrowers.
The Borrowers shall indemnify and hold harmless each Agent‑Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, trustees, advisors and attorneys‑in‑fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, litigation, investigation, proceeding, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (subject to the provisions of
Section 3.01 with respect to Taxes and Other Taxes) that may at any time be
imposed on, incurred by or asserted against any such Indemnitee (whether by a
Credit Party or any other party) in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, or, in the case of
the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents, (b)
any Commitment, Loan or the use or proposed use of the proceeds therefrom,
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of any Real Property Asset or any part thereof, (d)
violation by any Person of any Healthcare Laws, (e) the Facility Operating
Leases, (f) the failure of any Person to file timely with the Internal Revenue
Service an accurate Form 1099-B, Statement for Recipients of Proceeds from Real
Estate, Broker and Barter Exchange Transactions, which may be required in
connection with this Agreement, or to supply a copy thereof in a timely fashion
to the recipient of the proceeds of the transaction in connection with which
this Agreement is made, or (g) any actual or threatened claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, that such
indemnification shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, litigation,
investigation, proceeding, demands, actions, judgments, suits, costs, expenses
or disbursements (x) are determined by a court of competent jurisdiction in a
final non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 120

--------------------------------------------------------------------------------





a court of competent jurisdiction. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, and no Indemnitee shall have any
liability for any special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) relating to this Credit Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts that may
become due under this Section 10.05 shall be payable within twenty (20) Business
Days after written invoice therefor is received by the Borrowers. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the assignment by any Lender of any of its interests hereunder, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
10.06    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set‑off, and such payment or the proceeds of such set‑off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set‑off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
10.07    Successors and Assigns.
(a)    The provisions of this Credit Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) or (i) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.
(b)    Each Lender may sell, transfer, negotiate or assign all or a portion of
its rights and obligations hereunder to (i) any Eligible Assignee or (ii) any
other Person (other than a natural person) approved by the Administrative Agent
(such approval not to be unreasonably withheld or


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 121

--------------------------------------------------------------------------------





delayed), and, as long as no Event of Default is continuing, Borrower
Representative (which approval shall be deemed given unless an objection is
delivered to Administrative Agent within five (5) Business Days after notice of
a proposed assignment is delivered to Borrower Representative); provided, in no
event will any Lender be permitted to sell, transfer, negotiate or assign all or
a portion of its rights and obligations to a Disqualified Assignee at any time;
and provided further that (A) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and Extension of Credit at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes the Extension of Credit
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower Representative otherwise consents (each
such consent not to be unreasonably withheld or delayed) provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Extension of Credit or the Commitment
assigned; (C) any assignment of a Commitment must be approved by the
Administrative Agent (such approval to not be unreasonably withheld or delayed),
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender and, if the assignor Lender
retains a portion of the Loan, a Note to the assignor Lender. Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 122

--------------------------------------------------------------------------------





delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Extension of
Credit owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower Representative at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Credit Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or a Disqualified Assignee) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Extension of
Credit owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Credit Agreement
and to approve any amendment, modification or waiver of any provision of this
Credit Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that extends the time for, reduces the
amount or alters the application of proceeds with respect to such obligations
and payments required therein that directly affects such Participant. Subject to
subsection (f) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.11 as though
it were a Lender.
(e)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loan or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 123

--------------------------------------------------------------------------------





notice to the contrary. For the avoidance of doubt, Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Representative is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 10.15 as though
it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Credit Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may (without notice to or the consent of any of the parties
hereto) create a security interest in all or any portion of the Extension of
Credit owing to it and the Note evidencing such Extension of Credit, if any,
held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities, provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Credit Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender
under the Credit Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.
10.08    Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable Law or regulations or by any subpoena or similar legal process; (d)
to any other party to this Credit Agreement; (e) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Credit Agreement or the enforcement of rights hereunder (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential); (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Credit Parties; (g) with the consent of the Borrower


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 124

--------------------------------------------------------------------------------





Representative; (h) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrowers; (i) to the
National Association of Insurance Commissioners or any other similar
organization (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential);
or (j) to any nationally recognized rating agency that requires access to a
Lender’s or an Affiliate’s investment portfolio in connection with ratings
issued with respect to such Lender or Affiliate. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Credit Agreement and
information about this Credit Agreement to market data collectors, similar
service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Credit Agreement, the other Credit Documents, the
Commitments, and any Extension of Credit. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information. For the purposes of this Section, “Confidential Information” means
all information received from any Credit Party relating to any Credit Party, any
of the other Consolidated Parties, or its or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Credit Party; provided, that,
in the case of information received from a Credit Party after the date hereof,
such information is clearly identified in writing at the time of delivery as
confidential.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Confidential Information may include material non‑public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non‑public information and
(c) it will handle such material non‑public information in accordance with
applicable Law, including federal and state securities Laws.
10.09    Set‑off.
Each Lender and each of its Affiliates waives any right to set off any deposits
held by such Lender or Affiliate to or for the credit or the account of the
respective Credit Parties against any Obligations owing hereunder or under any
other Credit Document now or hereafter existing, except that in addition to any
rights and remedies of the Lenders provided by law, upon the occurrence and
during the continuance of any Event of Default, each Lender and each of its
Affiliates are authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits at any time
held subject to a Cash Management Agreement to or for the credit or the account
of the respective Credit Parties against any and all such Obligations owing to
such Lender hereunder or under any other Credit Document (subject to Section
2.11), now or hereafter existing.
10.10    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 125

--------------------------------------------------------------------------------





non‑usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loan or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.11    Counterparts.
This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
10.12    Integration.
This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement. Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
10.13    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as the Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
10.14    Severability.
If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 126

--------------------------------------------------------------------------------





a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
10.15    Tax Forms.
(a)    (i) Each Lender that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Internal Revenue Code (or upon accepting an assignment of
an interest herein), two duly signed completed copies of either IRS Form W‑8BEN
or any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrowers pursuant to this Credit Agreement) or IRS
Form W‑8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrowers pursuant to this Credit Agreement) or such
other evidence satisfactory to the Borrowers and the Administrative Agent that
such Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the
Internal Revenue Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrowers and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrowers pursuant to this Credit Agreement, (B) promptly notify
the Administrative Agent of any change in circumstances that would modify or
render invalid any claimed exemption or reduction, and (C) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re‑designation of
its Lending Office) to avoid any requirement of applicable Law that the
Borrowers make any deduction or withholding for taxes from amounts payable to
such Foreign Lender.
(ii)    Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Credit Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W‑8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 127

--------------------------------------------------------------------------------





(iii)    The Borrowers shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W‑8IMY pursuant to this
Section 10.15(a), or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Credit Documents, nothing in this Section 10.15(a)
shall relieve the Borrowers of their obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Credit
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
(iv)    The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Credit
Documents with respect to which the Borrowers are not required to pay additional
amounts under this Section 10.15(a).
(b)    Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W‑9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back‑up withholding tax imposed by the
Internal Revenue Code, without reduction.
(c)    If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
10.16    Replacement of Lenders.
Within forty-five days after: (i) receipt by the Borrower Representative of
written notice and demand from any Lender that is not Administrative Agent (an
“Affected Lender”) for payment of additional costs as provided in Sections 3.01
and/or 3.04; or (ii) any failure by any Lender (other than Administrative Agent
or an Affiliate of Administrative Agent) to consent to a requested amendment,
waiver or modification to any Credit Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto; or (iii) a Lender


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 128

--------------------------------------------------------------------------------





becoming a Defaulting Lender, the Borrowers may, at their option, notify
Administrative Agent and such Affected Lender (or such non-consenting Lender) of
the Borrowers’ intention to obtain, at the Borrowers’ expense, a replacement
Lender (“Replacement Lender”) for such Affected Lender (or such non-consenting
Lender), which Replacement Lender shall be reasonably satisfactory to
Administrative Agent. In the event the Borrowers obtain a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) shall sell and assign its Loans
and Commitments (and all rights and obligations related thereto) to such
Replacement Lender, at par, provided that the Borrowers have reimbursed such
Affected Lender for its increased costs for which it is entitled to
reimbursement under this Agreement through the date of such sale and assignment
and all other amounts then owing to such Affected Lender (or non-consenting
Lender) shall be paid in full by the Borrowers on such date. In the event that a
replaced Lender does not execute an Assignment and Assumption pursuant to
Section 10.07 within five (5) Business Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 10.16 (unless such
replaced Lender is legally prohibited under applicable Law from executing such
Assignment and Assumption), and presentation to such replaced Lender of an
Assignment and Assumption evidencing an assignment pursuant to this Section
10.16, the Borrowers shall be entitled (but not obligated) to execute such an
Assignment and Assumption on behalf of such replaced Lender, and any such
Assignment and Assumption so executed by the Borrowers, the Replacement Lender
and Administrative Agent, shall be effective for purposes of this Section 10.16
and Section 10.07. Notwithstanding the foregoing, with respect to a Lender that
is a Defaulting Lender, Administrative Agent may, but shall not be obligated to,
obtain a Replacement Lender and execute an Assignment and Assumption on behalf
of such Defaulting Lender at any time with three (3) Business Days’ prior notice
to such Lender (unless notice is not practicable under the circumstances) and
cause such Lender’s Loans and Commitments (and all rights and obligations
related thereto) to be sold and assigned, in whole or in part, at par and all
other amounts then owing to such replaced Lender shall be paid in full by the
Borrowers on such date. Upon any such assignment and payment and compliance with
the other provisions of Section 10.07, such replaced Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such replaced
Lender to indemnification hereunder shall survive.
10.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby, the
Borrowers each acknowledge and agree, and acknowledge their respective
Affiliates’ understanding, that: (a) the credit facility provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, and each Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the
Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Administrative Agent nor any
Lender has assumed or will assume an advisory,


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 129

--------------------------------------------------------------------------------





agency or fiduciary responsibility in favor of the Borrowers with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent
or any Lender has advised or is currently advising the Borrowers or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
any Lender has any obligation to the Borrowers or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; (d)
the Administrative Agent, each Lender and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their respective Affiliates, and neither the
Administrative Agent nor any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(e) neither the Administrative Agent nor any Lender has provided or will provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and each Lender with respect to any breach or alleged
breach of agency or fiduciary duty.
10.18    Source of Funds.
Each of the Lenders hereby represents and warrants to the Borrowers that at
least one of the following statements is an accurate representation as to the
source of funds to be used by such Lender in connection with the financing
hereunder:
(a)    no part of such funds constitutes assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest;
(b)    to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such Lender, such Lender has disclosed to the
Borrowers the name of each employee benefit plan whose assets in such account
exceed ten percent (10%) of the total assets of such account as of the date of
such purchase (and, for purposes of this subsection (b), all employee benefit
plans maintained by the same employer or employee organization are deemed to be
a single plan);
(c)    to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or
(d)    such funds constitute assets of one or more specific benefit plans that
such Lender has identified in writing to the Borrowers.
As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 130

--------------------------------------------------------------------------------





10.19    GOVERNING LAW.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF ILLINOIS APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS
SITTING IN CHICAGO OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON‑EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE. NOTHING IN
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
10.20    WAIVER OF RIGHT TO TRIAL BY JURY.
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 131

--------------------------------------------------------------------------------





10.21    No Conflict.
To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.
10.22    USA Patriot Act Notice.
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrowers (and to the extent applicable, the Parent), which
information includes the name and address of the respective Borrowers (and to
the extent applicable, the Parent) and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers
(and to the extent applicable, the Parent) in accordance with the Patriot Act.
The Borrowers shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
10.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 132

--------------------------------------------------------------------------------





10.24    Entire Agreement.
THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.25    California Real Property Assets.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT ANY TIME THAT ANY
OF THE OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY ASSETS LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY CREDIT DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY,
PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT
PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT
OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID.
THIS SECTION 10.25 SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.
10.26    Amendment, Restatement and Consolidation.
This Agreement amends and restates in its entirety the terms and provisions of
the 2014 Credit Agreement and the terms and conditions contained in this
Agreement shall supersede and control the terms, covenants, agreements, rights,
obligations and conditions of the 2014 Credit Agreement. The Borrowers, Lenders
and Administrative Agent further acknowledge and agree that all of the Credit
Documents executed concurrently with this Agreement shall be deemed in full
replacement of the corresponding documents under the loan governed by the 2014
Credit Agreement (the “2014 Credit Facility”) and the terms and conditions
contained in the Credit Documents shall supersede and control the terms,
covenants, agreements, rights, obligations and conditions of the documents
executed in connection with the 2014 Credit Facility (the “2014 Credit
Documents”). Borrowers agree that the consolidation, amendment and replacement
of the 2014 Credit Agreement and the 2014 Credit Documents shall not impair the
debt evidenced by the 2014 Credit Documents and does not constitute a novation
of the 2014 Credit Agreement or 2014 Credit Documents, but evidences the same
indebtedness evidenced thereby, as extended and modified pursuant to this Credit
Agreement and the Credit Documents.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 133

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.
BORROWERS:
BLC WELLINGTON-COLONIAL HEIGHTS, LLC,

BKD STERLING HOUSE OF WAXAHACHIE, LLC,
BKD STERLING HOUSE OF BOWLING GREEN, LLC,
BROOKDALE PLACE AT KENWOOD, LLC,
BREA RENO LLC,
BREA SUN CITY WEST LLC,
BREA PALMER RANCH LLC,
EMERIHRT CREEKVIEW LLC,
AH NORTH CAROLINA OWNER, LLC,
SUMMERVILLE I LLC,
BKD WEST MELBOURNE PROPCO, LLC,
BKD PATRIOT HEIGHTS, LLC,
BKD SHORELINE, LLC,
AH OHIO-COLUMBUS OWNER, LLC,
AH ILLINOIS OWNER, LLC,
BKD CLARE BRIDGE OF BROOKFIELD, LLC,
each a Delaware limited liability company




By: /s/ George T. Hicks    
Name:    George T. Hicks
Title:    Executive Vice President




    


[Signatures Continued on Next Page]




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent





By: /s/ Carleen Malfettone    
Name: Carleen Malfettone
Title:     Duly Authorized Signatory




[Signatures Continued on Next Page]




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------





LENDERS:                    CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender and Swingline Lender




By: /s/ Carleen Malfettone    
Name: Carleen Malfettone
Title:     Duly Authorized Signatory


[Signatures Continued on Next Page]


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
By: /s/ Joseph L. Corah    
Name: Joseph L. Corah
Title:     Director


[Signatures Continued on Next Page]


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------







FIRST TENNESSEE BANK, NA


By: /s/ Camy Wind
Name: Camy Wind
Title: SVP


[Signatures Continued on Next Page]


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA


By: /s/ Annie Carr    
Name: Annie Carr
Title: Authorized Signatory


[Signatures Continued on Next Page]


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.




By: /s/ Paul Choi    
Name: Paul Choi
Title:    Authorized Signer


[Signatures Continued on Next Page]


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC.
By: /s/ Michael King    
Name: Michael King
Title: Vice President


[Signatures Continued on Next Page]




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION            
By: /s/ Margarita V. Muzzall    
Name: Margarita V. Muzzall
Title:     Senior Vice President






FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A.
By: /s/ Darin Mullis    
Name: Dain Mullis
Title: Managing Director




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------






JOINDER OF GUARANTOR
Guarantor joins in the execution of this Agreement to evidence its agreement to
be bound by the terms of Section 6.25.
GUARANTOR:
BROOKDALE SENIOR LIVING INC.,
a Delaware corporation




By: /s/ George T. Hicks            
Name: George T. Hicks
Title:     Executive Vice President








FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------






Exhibit A-1


FORM OF LOAN BORROWING NOTICE


Date: __________, 201_


To:    Capital One, National Association, as Administrative Agent


Re:
Fifth Amended and Restated Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”), dated as of December 5,
2018, by and among the Borrowers listed on Schedule I attached hereto, and the
borrowers who become a party thereto by execution of a Borrower Joinder
Agreement (collectively, the “Borrowers”), the Lenders identified therein, and
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned hereby requests a Borrowing:


1.    On: _______________, 201_ (which is a Business Day).


2.
In the amount of: ___________________.



3.
To be sent by wire transfer to the following account:



Bank:        _______________
ABA No.:     _______________
Account Number: _______________
Account Name: _______________
Reference:     ________________


With respect to any Borrowing requested herein, the undersigned Borrower
Representative hereby represents and warrants that (i) such request complies
with the requirements of Section 2.01(a) of the Credit Agreement and (ii) each
of the conditions set forth in Section 4.02 of the Credit Agreement has been
satisfied on and as of the date of such Borrowing.


BROOKDALE SENIOR LIVING INC.,
a Delaware corporation




By:                            
Name:                            
Title:                            






FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit A-1 – Page 1



--------------------------------------------------------------------------------





Schedule I to Loan Borrowing Notice


Borrower
State of
Organization
BLC Wellington-Colonial Heights, LLC
DE
BKD Sterling House of Waxahachie, LLC
DE
BKD Sterling House of Bowling Green, LLC
DE
Brookdale Place at Kenwood, LLC
DE
BREA Reno LLC
DE
BREA Sun City West LLC
DE
BREA Palmer Ranch LLC
DE
Emerihrt Creekview LLC
DE
AH North Carolina Owner, LLC
DE
Summerville I LLC
DE
BKD West Melbourne PropCo, LLC
DE
BKD Patriot Heights, LLC
DE
BKD Shoreline, LLC
DE
AH Ohio-Columbus Owner, LLC
DE
AH Illinois Owner, LLC
DE
BKD Clare Bridge of Brookfield, LLC
DE








Exhibit A-2


FORM OF SWING LOAN REQUEST




Date: __________, 201_


To:    Capital One, National Association, as Administrative Agent


Re:
Fifth Amended and Restated Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”), dated as of December 5,
2018, by and among the Borrowers listed on Schedule I attached hereto, and the
borrowers who become a party thereto by execution of a Borrower Joinder
Agreement (collectively, the “Borrowers”), the Lenders identified therein, and
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned hereby requests a Swing Loan:


1.    On: _______________, 201_ (which is a Business Day).


2.
In the amount of: ___________________.



3.
To be sent by wire transfer to the following account:



Bank:        _______________
ABA No.:     _______________
Account Number: _______________
Account Name: _______________
Reference:     ________________


With respect to any Swing Loan requested herein, the undersigned Borrower
Representative hereby represents and warrants that (i) such request complies
with the requirements of Section 2.04 of the Credit Agreement and (ii) each of
the conditions set forth in Section 4.02 of the Credit Agreement has been
satisfied on and as of the date of such Swingline Loan.


BROOKDALE SENIOR LIVING INC.,
a Delaware corporation




By:                            
Name:                            
Title:                            




Schedule I to Swing Loan Request


Borrower
State of
Organization
BLC Wellington-Colonial Heights, LLC
DE
BKD Sterling House of Waxahachie, LLC
DE
BKD Sterling House of Bowling Green, LLC
DE
Brookdale Place at Kenwood, LLC
DE
BREA Reno LLC
DE
BREA Sun City West LLC
DE
BREA Palmer Ranch LLC
DE
Emerihrt Creekview LLC
DE
AH North Carolina Owner, LLC
DE
Summerville I LLC
DE
BKD West Melbourne PropCo, LLC
DE
BKD Patriot Heights, LLC
DE
BKD Shoreline, LLC
DE
AH Ohio-Columbus Owner, LLC
DE
AH Illinois Owner, LLC
DE
BKD Clare Bridge of Brookfield, LLC
DE




Exhibit B-1


FORM OF REVOLVING NOTE


$__________.00    ____________, 201_


FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
promise to pay to [INSERT LENDER] or its registered assigns (the “Lender”), in
accordance with the terms and conditions of the Credit Agreement (as hereinafter
defined), the principal sum of ____________________ and No/100 dollars
($___________.00), or so much of such principal sum as may be advanced or
readvanced by Lender as Advances under the Loan established pursuant to that
certain Fifth Amended and Restated Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), dated as
of December 5, 2018, by and among the Borrowers, the Lenders identified therein
and Capital One, National Association as Administrative Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.


The Borrowers promise to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note, upon written notice to the
Borrowers, may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Advances made by the Lender may be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Advances and payments with respect thereto.


Except as otherwise provided for in the Credit Agreement, each Borrower, for
itself, its respective successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.


[This Note replaces and restates, in part, that certain Revolving Note dated
[December 19, 2014] in the principal amount of [$______________], executed by
the Borrowers and payable to the order of
[                                                                        ],
which in turn replaced and restated, in part, that certain Revolving Note dated
[______________] in the principal amount of [$______________], executed by the
Borrowers and payable to the order of
[                                                                        ]
(collectively, the “Prior Notes”). The indebtedness evidenced by the Prior Notes
is not satisfied or extinguished by this Note, but is continued under the terms
of this Note as to the stated principal amount hereof.]
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


BORROWERS:
BLC WELLINGTON-COLONIAL HEIGHTS, LLC,

BKD STERLING HOUSE OF WAXAHACHIE, LLC,
BKD STERLING HOUSE OF BOWLING GREEN, LLC,
BROOKDALE PLACE AT KENWOOD, LLC,
BREA RENO LLC,
BREA SUN CITY WEST LLC,
BREA PALMER RANCH LLC,
EMERIHRT CREEKVIEW LLC,
AH NORTH CAROLINA OWNER, LLC,
SUMMERVILLE I LLC,
BKD WEST MELBOURNE PROPCO, LLC,
BKD PATRIOT HEIGHTS, LLC,
BKD SHORELINE, LLC,
AH OHIO-COLUMBUS OWNER, LLC,
AH ILLINOIS OWNER, LLC,
BKD CLARE BRIDGE OF BROOKFIELD, LLC,
each a Delaware limited liability company




By:    
Name:    George T. Hicks
Title:    Executive Vice President




    















Exhibit B-2


FORM OF SWINGLINE NOTE




$_________________    ______________, 201_


FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
promise to pay to CAPITAL ONE, NATIONAL ASSOCIATION or its registered assigns
(the “Swingline Lender”), in accordance with the terms and conditions of the
Credit Agreement (as hereinafter defined), the principal sum of
____________________ and No/100 dollars ($_____________), this Note evidencing a
Swing Loan made pursuant to that certain Fifth Amended and Restated Credit
Agreement (as amended, modified, supplemented and extended from time to time,
the “Credit Agreement”), dated as of December 5, 2018, by and among the
Borrowers, Swingline Lender and the other Lenders identified therein and Capital
One, National Association, as Administrative Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.


The Borrowers promise to pay interest on the unpaid principal amount of this
Note from the date of such Note until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Swingline Lender in Dollars in immediately available funds at
the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Note is one of the Swingline Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note, upon written notice
to the Borrowers, may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The Swing Loan made by the Swingline Lender
may be evidenced by one or more loan accounts or records maintained by the
Swingline Lender in the ordinary course of business. The Swingline Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Swing Loan and payments with respect thereto.


Except as otherwise provided for in the Credit Agreement, each Borrower, for
itself, its respective successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


BORROWERS:
BLC WELLINGTON-COLONIAL HEIGHTS, LLC,

BKD STERLING HOUSE OF WAXAHACHIE, LLC,
BKD STERLING HOUSE OF BOWLING GREEN, LLC,
BROOKDALE PLACE AT KENWOOD, LLC,
BREA RENO LLC,
BREA SUN CITY WEST LLC,
BREA PALMER RANCH LLC,
EMERIHRT CREEKVIEW LLC,
AH NORTH CAROLINA OWNER, LLC,
SUMMERVILLE I LLC,
BKD WEST MELBOURNE PROPCO, LLC,
BKD PATRIOT HEIGHTS, LLC,
BKD SHORELINE, LLC,
AH OHIO-COLUMBUS OWNER, LLC,
AH ILLINOIS OWNER, LLC,
BKD CLARE BRIDGE OF BROOKFIELD, LLC,
each a Delaware limited liability company




By:    
Name:    George T. Hicks
Title:    Executive Vice President




    




 









Exhibit C-1


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: __________, 201__


To:    Capital One, National Association, as Administrative Agent


Re:
Fifth Amended and Restated Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”), dated as of December 5,
2018, by and among the Borrowers listed on Exhibit A attached hereto, and the
borrowers who become a party thereto by execution of a Borrower Joinder
Agreement (collectively, the “Borrowers”), the Lenders identified therein, and
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer of the Parent hereby certifies as of the
date hereof that [he/she] is the _______________ of the Parent, and that, in
[his/her] capacity as such, [he/she] is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrowers, and that:


[Use following paragraph 1 for fiscal year‑end financial statements:]


[1.    Attached hereto as Schedule 1 is the Form 10-K of the Parent as required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date.]


[Use following paragraph 1 for fiscal quarter‑end financial statements:]


[1.    Attached hereto as Schedule 1 is the Form 10-Q of the Parent, as required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year‑end audit adjustments and the absence of
footnotes.]


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a review of the transactions
and condition (financial or otherwise) of each Borrower and the Parent during
the accounting period covered by the attached financial statements.


3.    A review of the activities of each member of the Credit Parties during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Credit Parties have
performed and observed in all material respects all their respective Obligations
under the Credit Documents, and


[select one:]


[to the best knowledge of the undersigned Responsible Officer during such fiscal
period, each of the Credit Parties has performed and observed in all material
respects each covenant and condition of the Credit Documents applicable to it.]


[or:]


[the following covenants or conditions of the Credit Documents have not been
performed or observed in all material respects and the following is a list of
any Default and its nature and status:]


4.    The representations and warranties of the Credit Parties contained in the
Credit Agreement, any other Credit Document or any other certificate or document
furnished at any time under or in connection with the Credit Documents, are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date.


5.    The financial covenant analyses and information set forth on Schedule 2
hereto are true and accurate in all material respects on and as of the date of
this Compliance Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 201_.


BROOKDALE SENIOR LIVING INC.,
a Delaware corporation




By:                            
Name:                            
Title:                            
Exhibit A to Compliance Certificate


Borrower
State of
Organization
BLC Wellington-Colonial Heights, LLC
DE
BKD Sterling House of Waxahachie, LLC
DE
BKD Sterling House of Bowling Green, LLC
DE
Brookdale Place at Kenwood, LLC
DE
BREA Reno LLC
DE
BREA Sun City West LLC
DE
BREA Palmer Ranch LLC
DE
Emerihrt Creekview LLC
DE
AH North Carolina Owner, LLC
DE
Summerville I LLC
DE
BKD West Melbourne PropCo, LLC
DE
BKD Patriot Heights, LLC
DE
BKD Shoreline, LLC
DE
AH Ohio-Columbus Owner, LLC
DE
AH Illinois Owner, LLC
DE
BKD Clare Bridge of Brookfield, LLC
DE







Schedule 2


Financial Covenant Analysis


Consolidated Fixed Charge Coverage Ratio


1.    Consolidated EBITDA


(a)     Consolidated Net Income of the Consolidated Parties, excluding any
non‑recurring or extraordinary gains and losses                $        


(b)     an amount which, in the determination of net income for such
period pursuant to Line (a) above, has been deducted for
or in connection with:


(i) Consolidated Interest Expense (plus, amortization of deferred
financing costs, to the extent included in the determination of
Consolidated Interest Expense per GAAP)                $        


(ii) income taxes                            $        


(iii) depreciation and amortization                     $        


(vi) net entrance fees received                        $        


(v) non-cash compensation expenses                    $        


(vi) amortization of intangibles                        $        


(vii) non-cash charges (i.e. loss on extinguishment of debt,
equity in loss of unconsolidated ventures, change in
fair value of derivatives, straight line rent, etc.)            $        


(viii) share of distributions from Unconsolidated Joint
Ventures        $        


Sum of Lines (b)(i) through (b)(viii)                    $        


(c)    any other non-cash income                        $        


(d)    any cash payments made in respect to Line (b)(v) above
subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were reflected                $        


(e)    Line (a) plus Line (b)(vii) minus Line (c) minus Line
(d):        $        


2.    Consolidated EBITDAR


(a)    Cash Lease Expense                            $        


(b)    Line 1(e)                                $        


(c)    Sum of Lines (a) and (b)                        $        


3.    Consolidated Fixed Charges:


(a)     Consolidated Interest Expense                         $        


(b)    cash income taxes actually paid    by Parent or Subsidiaries
on a consolidated basis during such period                $        


(c)     current scheduled principal payments of Indebtedness of
Parent and Subsidiaries                            $        
    
(d)     dividends and distributions accrued on preferred
stock            $        


(e)    maintenance and capital expenditures ($575 per Senior
Housing Unit per annum)                        $        


(f)    Sum of Lines (a) through (e)                        $        


4.    Consolidated Fixed Charge Coverage Ratio
equals Line 2(c) divided by Line 3(f)                    $        


Consolidated Tangible Net Worth
 
1.    Stockholders’ Equity on a consolidated basis determined in
accordance with GAAP, but with no upward adjustments due
to any revaluation of assets                        $        


2.     Minority Interests                            $        


3.    Accumulated Depreciation and Amortization Expense            $        


4.    Non-cash deferred gains from sale-leaseback transactions and
deferred entrance fee revenue                        $        


5.    Intangible Assets (Includes Goodwill, Capitalized Loan Fees,
Resident and Operating Lease Intangibles, and other
Intangibles)        $        


6.    Consolidated Tangible Net Worth equals
Line 1 plus Line 2 plus Line 3 plus Line 4 minus Line 5            $        


7.    Required Consolidated Tangible Net Worth per Credit
Agreement    $1,000,000,000






FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit A-1 – Page 2



--------------------------------------------------------------------------------






Exhibit C-2
FORM OF BORROWING BASE CERTIFICATE


Capital One, National Association
                    
                    
                    
Attn:                     


The undersigned [_______________], Responsible Officer of the Parent, hereby
refers to the Fifth Amended and Restated Credit Agreement dated as of December
5, 2018 (as it may be amended, modified, extended or restated from time to time,
the “Credit Agreement”), by and among the Borrowers listed on Exhibit A attached
hereto (collectively, the “Borrowers”), the Guarantor (as defined therein), the
Lenders (as defined therein) and Capital One, National Association, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.


The undersigned, on behalf of the Borrowers, hereby represents, warrants and
certifies that, for the fiscal quarter ended _______________, 201_:


(a)    Each Real Property Asset used in the calculation of the Borrowing Base
Amount set forth on Schedule I hereto is a Borrowing Base Asset;


(b)    Schedule I hereto accurately sets forth the Collateral Value of each of
the Borrowing Base Assets with respect thereto;


(c)    Schedule I hereto accurately sets forth the Availability Amount as of the
end of the fiscal quarter referred to above; and


(d)    Schedule I hereto accurately sets forth the calculation of the Borrowing
Base Amount as of the end of the fiscal quarter referred to above.    


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit C-2 – Page 1



--------------------------------------------------------------------------------





The undersigned [___________] Responsible Officer of the Parent hereby
represents and warrants that he/she has the necessary power and authority to
execute this Borrowing Base Certificate on behalf of the Borrowers and that such
action has been duly authorized by all necessary action of the Borrowers prior
to or on the date hereof.


BROOKDALE SENIOR LIVING INC.,
a Delaware corporation


                        
By:                             
Name:                             
Title:                             


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit C-2 – Page 2



--------------------------------------------------------------------------------





Exhibit A to Borrowing Base Certificate


Borrower
State of
Organization
BLC Wellington-Colonial Heights, LLC
DE
BKD Sterling House of Waxahachie, LLC
DE
BKD Sterling House of Bowling Green, LLC
DE
Brookdale Place at Kenwood, LLC
DE
BREA Reno LLC
DE
BREA Sun City West LLC
DE
BREA Palmer Ranch LLC
DE
Emerihrt Creekview LLC
DE
AH North Carolina Owner, LLC
DE
Summerville I LLC
DE
BKD West Melbourne PropCo, LLC
DE
BKD Patriot Heights, LLC
DE
BKD Shoreline, LLC
DE
AH Ohio-Columbus Owner, LLC
DE
AH Illinois Owner, LLC
DE
BKD Clare Bridge of Brookfield, LLC
DE



FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit C-2 – Page 3



--------------------------------------------------------------------------------





Schedule 1 to Borrowing Base Certificate


BORROWING BASE AMOUNT CALCULATIONS


Total Collateral Value – Borrowing Base Assets


* Pledged Assets
 
 
Borrowing Base Assets
Collateral Value
 
1
 
 
 
 
2
 
 
 
 
3
 
 
 
 
4
 
 
 
 
5
 
 
 
 
6
 
 
 
 
7
 
 
 
 
8
 
 
 
 
9
 
 
 
 
10
 
 
 
 
11
 
 
 
 
12
 
 
 
 
13
 
 
 
 
14
 
 
 
 
15
 
 
 
 
16
 
 
 
 
17
 
 
 
 
18
 
 
 
 
 
 
Total
$ -
 
 
 
Pledged Assets
-
 
 
 
Mortgaged Assets
$ -
 
 
 
 
 
 
x
[47/53/60]%
From Pledged Assets
-
 
x
[55/62/70]%
From Mortgaged Assets
-
 
 
TOTAL COLLATERAL VALUE
(Before Adjustment)
$ -
 
 
 
 
 
 
Pledged Asset Adjustment >10% of Mortgaged Assets Borrowing Base Amount
$
 
 
 
 
 
 
A)
TOTAL COLLATERAL VALUE
$___________







FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit C-2 – Page 4



--------------------------------------------------------------------------------







Availability Amount Calculation – Trailing six (6) months as of
__________________:


 
 
 
 
 
 
 
 
 
 
 
 
 
*
Pledged Asset
 
Borrowing Base Assets
Revenue
Operating
Expenses
5% Mgmt
Fee
Replacement
Reserve
Adjustments
ANOI
 
Ave.
Occupancy
 
Units
 
1
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
 
 
4
 
 
 
 
 
 
 
 
 
 
 
 
5
 
 
 
 
 
 
 
 
 
 
 
 
6
 
 
 
 
 
 
 
 
 
 
 
 
7
 
 
 
 
 
 
 
 
 
 
 
 
8
 
 
 
 
 
 
 
 
 
 
 
 
9
 
 
 
 
 
 
 
 
 
 
 
 
10
 
 
 
 
 
 
 
 
 
 
 
 
11
 
 
 
 
 
 
 
 
 
 
 
 
12
 
 
 
 
 
 
 
 
 
 
 
 
13
 
 
 
 
 
 
 
 
 
 
 
 
14
 
 
 
 
 
 
 
 
 
 
 
 
15
 
 
 
 
 
 
 
 
 
 
 
 
16
 
 
 
 
 
 
 
 
 
 
 
 
17
 
 
 
 
 
 
 
 
 
 
 
 
18
 
 
 
 
 
 
 
 
 
 
 
0
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
Annualized
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B)
Divided by 10%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base Assets - Skilled Nursing Facilities
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
-
-
-
-
-
$ -
 
 
 
 
 
 
Annualized
-
-
-
-
-
$ -
 
 
 
 
 
C)
Divided by 14%
 
 
 
 
 
$ -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D)
AVAILABILITY AMOUNT (Before Adjustment)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pledged Assets
 
 
 
 
 
 
 
 
 
 
 
 
Mortgaged Assets
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pledged Asset Adjustment >10% of Mortgaged Assets Borrowing Base Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E)
AVAILABILITY AMOUNT (Adjusted)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F)
COMMITTED AMOUNT
 
 
 
 
 
$250,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BORROWING BASE AMOUNT (LESSER OF A, E AND F)
 
 
$_____________
 
 
 
 











FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit C-2 – Page 5



--------------------------------------------------------------------------------






Exhibit D


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guaranty included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”); provided, however, the Assignor shall
remain entitled to the indemnities set forth in Section 10.05 of the Credit
Agreement pursuant to the terms thereof. Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:                            


2.    Assignee:                             [and is an
Affiliate/Approved Fund of [identify Lender]]


3.    Borrowers:    [Insert Names of all Borrowers] (collectively, the
“Borrowers”)    


4.    Administrative Agent:    Capital One, National Association


5.    Credit Agreement:    Fifth Amended and Restated Credit Agreement dated as
of     
December 5, 2018, by and among the Borrowers, the
                            Lenders party thereto and the Administrative Agent


6.    Assigned Interest:









FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit D – Page 1



--------------------------------------------------------------------------------






Aggregate Amount of
Commitment
for all Lenders
Amount of
Commitment
Assigned*
Percentage Assigned of Commitment*
 
 
 
 
 
 
 
 
 

    
7.    Trade Date:        __________________** 


8.    Effective Date:        __________________*** 




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit D – Page 2



--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:    [NAME OF ASSIGNOR]


By:                        

Name:                        

Title:                        


ASSIGNEE:
[NAME OF ASSIGNEE]

By:                        
Name:                        
Title:                        





[Consented to and]* Accepted:


CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent


By:                        

Name:                        

Title:                        




[Consented to:]** 


BROOKDALE SENIOR LIVING INC.
a Delaware corporation


By:                        

Name:                        
Title:                        




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit D – Page 3



--------------------------------------------------------------------------------





Annex 1 to Assignment and Assumption


STANDARD TERMS AND CONDITIONS


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrower or any Guarantors, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois, without
regard to conflict of laws principles.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit D – Page 4



--------------------------------------------------------------------------------






Exhibit E


FORM OF BORROWER JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of _____________, 201_, is
by and between [INSERT NEW BORROWERS], each a _____________________
(individually, each an “Additional Borrower” and collectively, the “Additional
Borrowers”, as the context may require), and CAPITAL ONE, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent under that certain Fifth Amended and
Restated Credit Agreement dated as of December 5, 2018, by and among the
Borrowers listed on Exhibit A attached hereto, and the borrowers who become a
party thereto by execution of a Borrower Joinder Agreement (collectively, the
“Original Borrowers”), Administrative Agent and the initial Lenders thereto (as
may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”). [ADD RECITATION OF PRIOR JOINDER AGREEMENTS IF APPLICABLE.]
Original Borrowers and the Additional Borrowers who become a party to the Credit
Agreement by execution of this Joinder Agreement are referred to collectively
herein as the “Borrowers”. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


The Credit Parties are required under the provisions of Section 6.15 of the
Credit Agreement to cause each Additional Borrower to become a “Borrower”.


Accordingly, each Additional Borrower hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:


1.    Each Additional Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Additional Borrower will be deemed to be a
party to the Credit Agreement and Notes and a “Borrower” for all purposes of the
Credit Agreement and Notes, and shall have all of the obligations of a Borrower
thereunder as if it had executed the Credit Agreement and Notes. Each Additional
Borrower hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions applicable to the Borrowers contained in
the Credit Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, each Additional Borrower hereby jointly and severally together
with the other Borrowers, promises to pay and guarantees to each Lender and the
Administrative Agent, the prompt payment and performance of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.


2.    The Additional Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, each Additional Borrower will be deemed to be a
party to the Security Agreement, and shall have all the obligations of an
“Obligor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. Each Additional Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Each of the
Properties listed on Schedule 2 hereto is hereby added to Schedule 1 of the
Security Agreement (Properties). Without limiting the generality of the
foregoing terms of this paragraph 2, each Additional Borrower hereby grants to
the Administrative Agent, for the benefit of the Lenders, a continuing security
interest in, and, subject to the terms and conditions of the Security Agreement,
a right of set off against any and all right, title and interest of the
Additional Borrower in and to the Collateral (as such term is defined in Section
2 of the Security Agreement) of such Additional Borrower. Each Additional
Borrower hereby represents and warrants to the Administrative Agent that:




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 1



--------------------------------------------------------------------------------





(i)     Each Additional Borrower's chief executive office and chief place of
business are (and for the prior four (4) months have been) located at the
locations set forth on Schedule 1 hereto and each Additional Borrower keeps its
books and records at such locations.


(ii)     The type of Collateral owned by each Additional Borrower and the
location of all Collateral owned by each Additional Borrower is as shown on
Schedule 2 hereto.


(iii)     Each Additional Borrower's legal name is as shown in this Agreement
and no Additional Borrower has in the past four (4) months changed its name,
been party to a merger, consolidation or other change in structure or used any
tradename other than the name of the Borrowing Base Asset owned by such
Additional Borrower and except as set forth on Schedule 3 hereto.


4.    Each Additional Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, each Additional Borrower will be deemed to be a
party to the Hazardous Materials Indemnity Agreement and an “Indemnitor” for all
purposes of the Hazardous Materials Indemnity Agreement, and shall have all of
the obligations of an Indemnitor thereunder as if it had executed the Hazardous
Materials Indemnity Agreement. Each Additional Borrower hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Indemnitor contained in the Hazardous Materials
Indemnity Agreement. Without limiting the generality of the foregoing terms of
this paragraph 4, each Additional Borrower hereby jointly and severally together
with the other Indemnitors, guarantees to each Lender and the Administrative
Agent, the prompt payment and performance of the indemnification obligations and
other covenants under the Hazardous Materials Indemnity Agreement strictly in
accordance with the terms thereof.


5.    Each Additional Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, each Additional Borrower will be deemed to be a
party to the Business Associate Agreement and a “Covered Entity” for all
purposes of the Business Associate Agreement, and shall have all of the
obligations of a Covered Entity thereunder as if it had executed the Business
Associate Agreement. Each Additional Borrower hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Covered Entity contained in the Business Associate Agreement.
Without limiting the generality of the foregoing terms of this paragraph 5, each
Additional Borrower hereby jointly and severally together with the other Covered
Entities, guarantees to each Lender and the Administrative Agent, the prompt
performance of the obligations and covenants under the Business Associate
Agreement strictly in accordance with the terms thereof.


6.    Each Additional Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, each Additional Borrower will be deemed to be a
party to all of the other Credit Documents not specifically enumerated herein,
other than any Mortgage Instrument or Assignment of Leases covering property not
owned by such Additional Borrower (collectively, the “Other Credit Documents”)
for all purposes of the Other Credit Documents, and shall have all of the
obligations of a Borrower thereunder as if it had executed the Other Credit
Documents. Each Additional Borrower hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the Borrowers contained in the Other Credit Documents. Without limiting the
generality of the foregoing terms of this paragraph 6, each Additional Borrower
hereby jointly and severally together with the other Borrowers, guarantees to
each Lender and the Administrative Agent, the prompt performance of the
obligations and covenants under the Other Credit Documents strictly in
accordance with the terms thereof.


7.    The address of each Additional Borrower for purposes of all notices and
other communications is described on Schedule 10.02 of the Credit Agreement.


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 2



--------------------------------------------------------------------------------







8.    The following changes are hereby deemed made to the Schedules attached to
the Credit Agreement: (a) the information set forth for each Additional Borrower
on Schedule 1 hereto is added to Schedule 1.01, (b) the Allocable Amount for
each Additional Borrower on Schedule 2.12 is as set forth on Schedule 4 hereto,
(c) the corporate structure of each Additional Borrower on Schedule 5.11 is as
set forth on Schedule 5 hereto, (d) the real property asset matters on Schedule
5.12 are as set forth on Schedule 6 hereto, (e) the material contracts listed on
Schedule 7 hereto are added to Schedule 5.13[A][B], [(f) [each] Additional
Borrower is added to the listing of Borrowers subject to the Assignment of
Claims Act on Schedule 5.13D, and (g) the Additional Borrower is added to
Schedule 5.19.]


9.    [Each] Additional Borrower agrees that it shall complete the matters set
forth on Schedule 8 hereto (collectively, the “Post-Closing Matters”) within the
time periods set forth on such Schedule 8. All documentation to fulfill the
requirements of this Section 9 shall be in form and substance reasonably
satisfactory to Administrative Agent and its counsel. Borrowers shall pay
promptly all of Administrative Agent’s costs and expenses in connection with
reviewing and approving the Post-Closing Matters, including, without implied
limitation, reasonable attorneys' fees and disbursements. All such costs and
expenses, if not paid promptly by the Borrowers, may at Administrative Agent’s
option be added to the indebtedness due under the Notes and secured by the
Security Instruments.


10.    This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


11.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Illinois, without regard to conflict of
laws principles.


[Signatures begin on following page]




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Additional Borrower has caused this Joinder Agreement
to be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
    
[INSERT NEW BORROWERS]




By:                            
Name:                            
Title:                            






[Signatures continue on following page]




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 4



--------------------------------------------------------------------------------





In acknowledgment and confirmation of the grant of a security interest in the
Collateral (as such term is defined in Section 2 of the Security Agreement)
located on, used in connection with or arising from the properties listed on
Schedule 2 hereto, each of the below entities has caused this Joinder Agreement
to be duly executed by its authorized officer, as of the day and year first
above written.


[REVISE ENTITIES AS APPLICABLE]


BROOKDALE SENIOR LIVING COMMUNITIES, INC., a Delaware corporation




By:    
Name: George T. Hicks
Title: Executive Vice President




BROOKDALE LIVING COMMUNITIES, INC., a Delaware corporation




By:    
Name: George T. Hicks
Title: Executive Vice President




[signatures continue on following page]


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 5



--------------------------------------------------------------------------------







Acknowledged and accepted:        
    
CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent




By:                            
Name:                            
Title:                            




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 6



--------------------------------------------------------------------------------





Exhibit A


TO FORM OF JOINDER AGREEMENT


Borrower
State of
Organization
BLC Wellington-Colonial Heights, LLC
DE
BKD Sterling House of Waxahachie, LLC
DE
BKD Sterling House of Bowling Green, LLC
DE
Brookdale Place at Kenwood, LLC
DE
BREA Reno LLC
DE
BREA Sun City West LLC
DE
BREA Palmer Ranch LLC
DE
Emerihrt Creekview LLC
DE
AH North Carolina Owner, LLC
DE
Summerville I LLC
DE
BKD West Melbourne PropCo, LLC
DE
BKD Patriot Heights, LLC
DE
BKD Shoreline, LLC
DE
AH Ohio-Columbus Owner, LLC
DE
AH Illinois Owner, LLC
DE
BKD Clare Bridge of Brookfield, LLC
DE









FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 7



--------------------------------------------------------------------------------





Schedule 1


TO FORM OF JOINDER AGREEMENT


LEGAL NAME
STATE OF INCORPORATION/
FORMATION


PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE


 
 
See Below.
 
 
See Below.



Principal Place of Business/Chief Executive Office:


c/o Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Attention: General Counsel


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 8



--------------------------------------------------------------------------------





Schedule 2


TO FORM OF JOINDER AGREEMENT


PROPERTY
ADDRESS


 
 
 
 
 
 
 
 
 
 
 
 





FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 9



--------------------------------------------------------------------------------





Schedule 3


TO FORM OF JOINDER AGREEMENT


Trade Names/Name Changes




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 10



--------------------------------------------------------------------------------





Schedule 4


TO FORM OF JOINDER AGREEMENT


Borrower
Borrowing Base Asset
Allocable Amount
 
 
 
 
 
 





FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 11



--------------------------------------------------------------------------------





Schedule 5


TO FORM OF JOINDER AGREEMENT
[add corporate structure information for each Additional Borrower]








FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 12



--------------------------------------------------------------------------------





Schedule 6


TO FORM OF JOINDER AGREEMENT


Property Name
Property Location
(include county)
Facility Type
Senior Housing Units
Fee Owner
 
 
 
 
 
 
 
 
 
 







FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 13



--------------------------------------------------------------------------------





Schedule 7


TO FORM OF JOINDER AGREEMENT


[Describe material contracts/leases]


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 14



--------------------------------------------------------------------------------







Schedule 8


TO FORM OF JOINDER AGREEMENT


Post-Closing Items


Property Name
Property Location
Post-Closing Item
Completion Date
 
 
 
 











FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit E – Page 15



--------------------------------------------------------------------------------






Exhibit F


FORM OF LENDER JOINDER AGREEMENT


THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of __________, 201__
to the Credit Agreement referenced below is by and among [INSERT NEW LENDER]
(the “New Lender”), [INSERT NAMES OF BORROWERS] (the “Borrowers”), certain
Lenders identified therein, and Capital One, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. All of the defined terms of the Credit Agreement are incorporated
herein by reference.


W I T N E S S E T H


WHEREAS, pursuant to that Fifth Amended and Restated Credit Agreement dated as
of December 5, 2018 (as amended and modified from time to time, the “Credit
Agreement”), by and among the Borrowers, the Lenders and the Administrative
Agent, the Lenders have agreed to provide the Borrowers with a revolving credit
facility;


WHEREAS, pursuant to Section 2.01(a) of the Credit Agreement, the Borrowers have
requested that the New Lender provide an additional Commitment under the Credit
Agreement; and


WHEREAS, the New Lender has agreed to provide the additional Commitment on the
terms and conditions set forth herein and to become a “Lender” under the Credit
Agreement in connection therewith;


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    The New Lender hereby agrees to provide Commitments to the Borrowers in
the amounts set forth on Schedule 2.01(a) to the Credit Agreement as attached
hereto. The Commitment Percentage of the New Lender shall be as set forth on
Schedule 2.01(a).


2.    The New Lender (a) represents and warrants that it is a commercial lender,
other financial institution or other “accredited” investor (as defined in SEC
Regulation D) that makes or acquires loans in the ordinary course of business
and that it will make or acquire its Extension of Credit for its own account in
the ordinary course of business, (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 6.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; and (e) agrees
that, as of the date hereof, the New Lender shall (i) be a party to the Credit
Agreement and the other Credit Documents, (ii) be a “Lender” for all purposes of
the Credit Agreement and the other Credit Documents, (iii) perform all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a “Lender” under the Credit Agreement and (iv) shall have the
rights and obligations of a Lender under the Credit Agreement and the other
Credit Documents.




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit F – Page 1



--------------------------------------------------------------------------------





3.    Each of the Borrowers and the Guarantor agree that, as of the date hereof,
the New Lender shall (i) be a party to the Credit Agreement and the other Credit
Documents, (ii) be a “Lender” for all purposes of the Credit Agreement and the
other Credit Documents, and (iii) have the rights and obligations of a Lender
under the Credit Agreement and the other Credit Documents.


4.    The address of the New Lender for purposes of all notices and other
communications is __________________, __________________________, Attention:
______________ (Facsimile No. _______________).


5.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.


6.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Illinois, without regard to conflict of
laws principles.


[Signatures appear on following page]


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit F – Page 2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Lender Joinder
Agreement to be executed by a duly authorized officer as of the date first above
written.


NEW LENDER:    [INSERT NEW LENDER],
as New Lender




By:                    
Name:                    
Title:                    


BORROWERS:        [Insert Borrowers’ Signature Blocks]






Accepted and Agreed:


CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent
                
By:                        
Name:                        
Title:                        



Exhibit G


FORM OF GUARANTY


THIS GUARANTY (this “Guaranty”), dated as of ______________, 20__, is given by
BROOKDALE SENIOR LIVING INC., a Delaware corporation (the “Guarantor”), in favor
of CAPITAL ONE, NATIONAL ASSOCIATION, in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders under the Fifth
Amended and Restated Credit Agreement, dated as of December 5, 2018 (as amended
and modified, the “Credit Agreement”) among [INSERT NAMES OF BORROWERS OR
REFERENCE SCHEDULE], and the borrowers who become a party thereto by execution
of a Borrower Joinder Agreement (collectively, the “Borrowers”), the Lenders
identified therein and the Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


RECITALS:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed, subject to
the terms and conditions contained therein, to make available a revolving loan
to the Borrowers; and


WHEREAS, in connection with the Credit Agreement, the Lenders have required,
among other things, the Guarantor to guarantee all of the Borrowers’ obligations
arising under the Credit Agreement and the other Credit Documents referred to
therein;


NOW, THEREFORE, for and in consideration of the execution and delivery by the
Lenders of the Credit Agreement, and other good and valuable consideration,
receipt whereof is hereby acknowledged, Guarantor hereby agrees as follows:


1.    Guaranty of Payment. The Guarantor hereby irrevocably and unconditionally
guarantees to the Administrative Agent and the Lenders as primary obligor and
not as surety, the prompt payment, when due, by acceleration or otherwise, of
the Indebtedness. For the purposes hereof, “Indebtedness” shall mean, without
duplication, all Obligations of the Borrowers (including, without limitation,
interest accruing after an event of bankruptcy or insolvency, regardless of
whether such interest is allowed as a claim under any Debtor Relief Laws and all
related Attorney Costs) to the Lenders and the Administrative Agent, whenever
arising, under the Credit Agreement, the Notes or the other Credit Documents,
whether such Indebtedness is now existing or hereafter arising, due or to become
due, direct or indirect, absolute or contingent, and howsoever evidenced, held
or acquired, as such Indebtedness may be modified, extended, renewed or replaced
from time to time. The guaranty of the Guarantor as set forth in this section is
a guaranty of payment and not of collection.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, the obligations of the Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.


2.    Release of Collateral, Parties Liable, etc. The Guarantor agrees that the
whole or any part of the security now or hereafter held for the Indebtedness may
be exchanged, compromised, released or surrendered from time to time; that
neither the Administrative Agent nor the Lenders shall have any obligation to
protect, perfect, secure or insure any Liens now or hereafter held for the
Indebtedness or the properties subject thereto; that the time or place of
payment of the Indebtedness may be changed or extended, in whole or in part, to
a time certain or otherwise, and may be renewed or accelerated, in whole or in
part; that the Borrowers may be granted indulgences generally; that any
provisions of the Credit Documents or any other documents executed in connection
with this transaction, may be modified, amended or waived; that any party liable
for the payment of the Indebtedness may be granted indulgences or released; and
that any deposit balance for the credit of the Borrowers or any other party
liable for the payment of the Indebtedness or liable upon any security therefor
may be released, in whole or in part, at, before and/or after the stated,
extended or accelerated maturity of the Indebtedness, all without notice to or
further assent by the Guarantor, who shall remain bound thereon, notwithstanding
any such exchange, compromise, surrender, extension, renewal, acceleration,
modification, indulgence or release.


3.    Waiver of Rights. The Guarantor expressly waives: (a) notice of acceptance
of this Guaranty by the Administrative Agent and the Lenders and of all
extensions of credit to the Borrowers by the Administrative Agent or any Lender;
(b) presentment and demand for payment of any of the Indebtedness; (c) protest
and notice of dishonor or of default to the Guarantor or to any other party with
respect to the Indebtedness or with respect to any security therefor; (d) notice
of the Administrative Agent or any Lender obtaining, amending, substituting for,
releasing, waiving or modifying the Indebtedness, any security interest, liens,
or the encumbrances now or hereafter securing the Indebtedness, or the
Administrative Agent’s or any Lender’s subordinating, compromising, discharging
or releasing such security interests, liens or encumbrances; (e) all other
notices to which the Guarantor might otherwise be entitled; (f) demand for
payment under this Guaranty; (g) rights under any law or regulation of any
jurisdiction or any event affecting any term of a guaranteed obligation and (h)
any right to assert against the Administrative Agent or any Lender, as a
defense, counterclaim, set-off, or cross-claim any defense (legal or equitable),
set-off, counterclaim or claim which the Guarantor may now or hereafter have
against the Administrative Agent or any Lender or any Borrower, but such waiver
shall not prevent the Guaranty from asserting against the Administrative Agent
or any Lender in a separate action, any claim, action, cause of action, or
demand that the Guarantor might have, whether or not arising out of this
Guaranty.


4.    Primary Liability of the Guarantor. The Guarantor agrees that this
Guaranty may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the Notes
or any collateral now or hereafter securing the Indebtedness or otherwise, and
the Guarantor hereby waives the right to require the Administrative Agent and
the Lenders to proceed against the Borrowers or any other person or to require
the Administrative Agent and the Lenders to pursue any other remedy or enforce
any other right. In addition, the Guarantor hereby waives and renounces any and
all rights it has or may have for subrogation, indemnity, reimbursement or
contribution against the Borrowers for amounts paid under this Guaranty. This
waiver is expressly intended to prevent the existence of any claim in respect of
such subrogation, indemnity, reimbursement or contribution by the Guarantor
against the estate of any Borrower within the meaning of Section 101 of the
United States Bankruptcy Code, and to prevent the Guarantor from being deemed a
“creditor” of such Borrower in respect of such subrogation, indemnity,
reimbursement or contribution within the meaning of Section 547(b) of the United
States Bankruptcy Code in the event of a subsequent case involving any Borrower.
The Guarantor further agrees that nothing contained herein shall prevent the
Administrative Agent or the Lenders from suing on the Notes or foreclosing its
security interest in or lien on any collateral now or hereafter securing the
Indebtedness or from exercising any other rights available to the Administrative
Agent or the Lenders under the Notes, or any other instrument of security if
neither the Borrowers nor the Guarantor timely performs the obligations of the
Borrowers thereunder, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
the Guarantor’s obligations hereunder; it being the purpose and intent of the
Guarantor that the Guarantor’s obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances. Neither the
Guarantor’s obligations under this Guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrowers, by reason of any Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Indebtedness. The Guarantor acknowledges that the term “Indebtedness” as used
herein includes any payments made by the Borrowers to the Administrative Agent
or any Lender and subsequently recovered by the Borrowers or a trustee for the
Borrowers pursuant to the Borrowers’ bankruptcy or insolvency and that the
guaranty of the Guarantor hereunder shall be reinstated to the extent of such
recovery.


5.    Reserved.
    
6.    Term of this Guaranty; Warranties. This Guaranty shall continue in full
force and effect until the Indebtedness is fully and indefeasibly paid,
performed and discharged and all Commitments under the Credit Agreement shall
have been terminated. This Guaranty covers the Indebtedness whether presently
outstanding or arising subsequent to the date hereof including all amounts
advanced by the Administrative Agent or any Lender in stages or installments.
The Guarantor warrants and represents to the Administrative Agent (a) that the
Guarantor is a corporation or limited liability company, duly incorporated or
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, (b) that the Guarantor has all
corporate or organizational powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, (c) that the execution and delivery by the Guarantor of this Guaranty
and the other Credit Documents to which it is a party and the performance by the
Guarantor of its obligations hereunder and thereunder are within the corporate
or organizational power of the Guarantor, have been duly authorized by all
necessary corporate or other action, require no action by or in respect of, or
filing with, any governmental body, agency or official (except for any such
action or filing that has been taken and is in full force and effect) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or bylaws or operating
agreement (or other constitutional documents) of the Guarantor or of any
material agreement, judgment, injunction, order, decree, or other material
instrument binding upon the Guarantor or result in the creation or imposition
(other than pursuant to the Credit Documents) of any Lien on any asset of the
Guarantor, (d) that this Guaranty and the other Credit Documents to which the
Guarantor may be a party constitute valid and binding agreements of the
Guarantor and, when executed and delivered, will constitute valid and binding
obligations of the Guarantor enforceable in accordance with their terms and (e)
all representations and warranties set forth in this Section 6 and all
representations, warranties and covenants of the Guarantor contained in any
certificate, or any of the Credit Documents (including, but not limited to, any
such representation, warranty or covenant made in or in connection with any
amendment thereto) shall constitute representations, warranties and covenants
under this Guaranty to the same extent and with the same force as if fully set
forth herein.


7.    Further Representations and Warranties. The Guarantor agrees that the
Administrative Agent and the Lenders will have no obligation to investigate the
financial condition or affairs of the Borrowers for the benefit of the Guarantor
nor to advise the Guarantor of any fact respecting, or any change in, the
financial condition or affairs of the Borrowers which might come to the
knowledge of the Administrative Agent or any Lender at any time, whether or not
the Administrative Agent or any Lender knows or believes or has reason to know
or believe that any such fact or change is unknown to the Guarantor or might (or
does) materially increase the risk of the Guarantor as guarantor or might (or
would) affect the willingness of the Guarantor to continue as guarantor with
respect to the Indebtedness.


8.    Additional Liability of Guarantor. The provisions of Section 3.01 of the
Credit Agreement are hereby incorporated by reference and shall have the same
force and effect as if set forth fully herein. If the Guarantor is or becomes
liable for any indebtedness owing by the Borrowers to the Administrative Agent
or any Lender by endorsement or otherwise other than under this Guaranty, such
liability shall not be in any manner impaired or reduced hereby but shall have
all and the same force and effect it would have had if this Guaranty had not
existed and the Guarantor’s liability hereunder shall not be in any manner
impaired or reduced thereby.


9.    Cumulative Rights. All rights of the Administrative Agent and the Lenders
hereunder or otherwise arising under any documents executed in connection with
or as security for the Indebtedness are separate and cumulative and may be
pursued separately, successively or concurrently, or not pursued, without
affecting or limiting any other right of the Administrative Agent or any Lender
and without affecting or impairing the liability of the Guarantor.


10.    Usury. Notwithstanding any other provisions herein contained, no
provision of this Guaranty shall require or permit the collection from the
Guarantor of interest in excess of the maximum rate or amount that the Guarantor
may be required or permitted to pay pursuant to any applicable law. In the event
any such interest is collected, it shall be applied in reduction of the
Guarantor’s obligations hereunder, and the remainder of such excess collected
shall be returned to the Guarantor once such obligations have been fully
satisfied.


11.    The Administrative Agent. In acting under or by virtue of this Guaranty,
the Administrative Agent shall be entitled to all the rights, authority,
privileges and immunities provided in Article IX of the Credit Agreement, all of
which provisions are incorporated by reference herein with the same force and
effect as if set forth herein. The Guarantor hereby releases the Administrative
Agent from any liability for any act or omission relating to this Guaranty,
except such as may result from the Administrative Agent’s gross negligence or
willful misconduct.


12.    Successors and Assigns. This Guaranty shall be binding on and enforceable
against the Guarantor and its successors and assigns. This Guaranty is intended
for and shall inure to the benefit of the Administrative Agent and each Lender
and each Eligible Assignee who shall from time to time be or become the owner or
holder of any of the Indebtedness, and each and every reference herein to
“Administrative Agent” or “Lender” shall include and refer to each and every
successor or Eligible Assignee of the Administrative Agent or any Lender at any
time holding or owning any part of or interest in any part of the Indebtedness.
This Guaranty shall be transferable and negotiable with the same force and
effect, and to the same extent, that the Indebtedness is transferable and
negotiable, it being understood and stipulated that upon assignment or transfer
by the Administrative Agent or any Lender of any of the Indebtedness the legal
holder or owner of the Indebtedness (or a part thereof or interest therein thus
transferred or assigned by the Administrative Agent or any Lender) shall (except
as otherwise stipulated by the Administrative Agent or any such Lender in its
assignment) have and may exercise all of the rights granted to the
Administrative Agent or such Lender under this Guaranty to the extent of that
part of or interest in the Indebtedness thus assigned or transferred to said
person. The Guarantor expressly waives notice of transfer or assignment of the
Indebtedness, or any part thereof, or of the rights of the Administrative Agent
or any Lender hereunder. Failure to give notice will not affect the liabilities
of the Guarantors hereunder.


13.    Application of Payments. The Administrative Agent and each Lender shall
apply any payments received pursuant to this Guaranty as follows: first, to all
costs and expenses of the Administrative Agent (including without limitation
reasonable and documented attorneys’ fees and expenses) incurred in connection
with the implementation and/or enforcement of this Guaranty and/or any of the
other Credit Documents; second, to all reasonable and documented costs and
expenses of the Lenders (including without limitation reasonable attorneys’ fees
and expenses) incurred in connection with the enforcement of this Guaranty
and/or any of the other Credit Documents; third, to the principal amount of the
Indebtedness; fourth, to such of the Indebtedness consisting of accrued but
unpaid interest and fees; fifth, to all other amounts payable with respect to
the Indebtedness; and sixth, to the surplus, if any, to the Guarantor or as
otherwise required by Law.


14.    Modifications. This Guaranty and the provisions hereof may be changed,
discharged or terminated only by an instrument in writing signed by the
Guarantor and the Administrative Agent.


15.    Discharge and Release. In the event that the Indebtedness shall have been
paid in full and the obligations of the Lenders to extend credit to the Borrower
under the Credit Agreement shall have terminated, the Administrative Agent, on
behalf of the Lenders, shall discharge and release the Guarantor from all of its
obligations under this Guaranty. Upon any such release and discharge, the
Administrative Agent, on behalf of the Lenders, will execute and deliver to the
Guarantor such documents as their guarantors shall reasonably request to
evidence such discharge and release.


16.    Notices. All communications provided for herein shall be in writing
(including bank wire, telex, facsimile transmission or similar writing) and
shall be given to such party (a) at its address, facsimile number or telex
number shown below or (b) at such other address, facsimile number or telex
number as such party may hereafter specify for the purpose by notice to the
other party hereto:


if to the Guarantor:


Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Attention:    General Counsel
Telephone:    615-564-8232
Facsimile:    615-564-8204
E-mail:        cwhite@Brookdaleliving.com


with a copy to:
Rogers & Hardin
2700 International Tower
229 Peachtree Street
Atlanta, Georgia 30303
Attention:    Carolyn Dobbins
Telephone:    404-420-4644
Facsimile:    404-230-0937
E-mail:        cdobbins@RH-law.com


if to the Administrative Agent:
Credit Contact
77 W. Wacker Drive, 10th Floor
Chicago, Illinois 60601
Attention:    Dan Eppley
Telephone:    (312) 739-4724
Facsimile:    (855) 544-4044
Electronic Mail:     Daniel.Eppley@capitalone.com
Reference: AH Illinois Owner, LLC


Operations Contact
Capital One, National Association
77 W. Wacker Drive, 10th Floor
Chicago, Illinois 60601
Attention:    Carleen Malfettone
Telephone:    (312) 739-4758
Electronic Mail:     Carleen.Malfettone@capitalone.com
Reference: AH Illinois Owner, LLC


with a copy to:


5804 Trailridge Drive
Austin, Texas 78731
Attention:     Diana Pennington –
Senior Director, Associate General Counsel
Telephone:    (512) 458-8526
Facsimile:     (855) 438-1132
Electronic Mail:     Diana.Pennington@capitalone.com
Reference: AH Illinois Owner, LLC


Each such notice, request or other communication shall be effective (i) if given
by telex, when such telex is transmitted to the telex number specified in or
pursuant to this Section and the appropriate answerback is received, (ii) if
given by mail, three (3) business days after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid or (iii) if
given by any other means, when delivered at the address specified in or pursuant
to this Section.


17.    Severability. In the event that any provision hereof shall be deemed to
be invalid by reason of the operation of any law or by reason of the
interpretation placed thereon by any court, this Guaranty shall be construed as
not containing such provision, but only as to such jurisdictions where such law
or interpretation is operative, and the invalidity of such provision shall not
affect the validity of any remaining provision hereof, and any and all other
provisions hereof which are otherwise lawful and valid shall remain in full
force and effect.


18.    Applicable Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial.
THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS AND ALL MATTERS RELATING THERETO
SHALL, EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY APPLICABLE LAW, BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES. THE GUARANTOR HEREBY
SUBMITS TO THE JURISDICTION AND VENUE OF THE STATE AND FEDERAL COURTS OF
ILLINOIS AND AGREES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS MAY, AT THEIR
OPTION, ENFORCE THEIR RESPECTIVE RIGHTS HEREUNDER AND UNDER THE OTHER CREDIT
DOCUMENTS IN SUCH COURTS. THE GUARANTOR HEREBY IRREVOCABLY WAIVES THE DEFENSE OF
AN INCONVENIENT FORUM FOR MAINTENANCE OF ANY ACTION OR PROCEEDING BY THE
ADMINISTRATIVE AGENT OR THE LENDERS IN SUCH COURTS. THE GUARANTOR AND THE
ADMINISTRATIVE AGENT, (ON BEHALF OF ITSELF AND THE LENDERS) HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER OF THE CREDIT DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


19.    Headings. The headings in this instrument are for convenience of
reference only and shall not limit or otherwise affect the meaning of any
provisions hereof.


20.    Counterparts. This Guaranty may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each constituting an
original, but all together one and the same instrument.


21.    Rights of the Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.


[SIGNATURE PAGE FOLLOWS]







IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the date first above written.


GUARANTOR:
BROOKDALE SENIOR LIVING INC., 
a Delaware corporation


 
By:      
 
Name:      
 
Title:      
 
 








EXHIBIT H


FORM OF PARTIAL RELEASE LETTER




[______________], 201__




VIA EMAIL


The parties listed on Schedule I attached hereto
c/o Brookdale Senior Living, Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Attention: General Counsel
Brookdale Senior Living, Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Attention: General Counsel



Re:
Loan to the parties listed on Schedule I attached hereto by Capital One,
National Association, a national banking association (in its individual
capacity, “CONA” and in its capacity as agent for the Lenders, together with its
successors, “Administrative Agent”), and the financial institutions other than
CONA who are or hereafter become parties to the Credit Agreement (hereinafter
defined) (together with CONA collectively, or individually, as the context may
require, “Lender”), under Loan Reference: AH Illinois Owner, LLC (Brookdale)
(the “Loan”)



Ladies and Gentlemen:
We are writing to provide you with a paydown amount with respect to a portion of
the above referenced Loan allocated to the [Insert Names of Borrower(s)
requesting pay off and partial release] (collectively, the “Paydown Borrowers”),
which Loan was made pursuant to that certain Fifth Amended and Restated Credit
Agreement dated December 5, 2018 (as renewed, amended, increased, extended and
restated from time to time, the “Credit Agreement”) by and among the Paydown
Borrowers, the parties other than Paydown Borrowers listed on Schedule I
attached hereto (collectively, the “Remaining Borrowers” and together with the
Paydown Borrowers and any other borrower from time to time party thereto,
collectively, the “Borrowers”), Brookdale Senior Living, Inc., as guarantor
(“Guarantor”) and Lender. The aggregate release price in the Loan allocated to
the Paydown Borrowers is $         (hereinafter referred to as the “Paydown
Amount”).
As soon as practicable after (a) the satisfaction in Administrative Agent’s sole
discretion of the conditions set forth in Section 7.12 of the Credit Agreement
(the “Paydown Conditions”), (b) receipt by Administrative Agent of the
Borrowers’ and Guarantor’s facsimile of its countersignature to this letter, and
(c) Administrative Agent’s receipt of the Paydown Amount on behalf of Lender
(satisfaction of clauses (a), (b) and (c) collectively, the “Paydown
Satisfaction”), Administrative Agent will conduct an audit of the Tax Impound
deposit and the Replacement Escrow Fund allocated to the Paydown Borrowers and
held by Administrative Agent (collectively the “Escrow Deposit”). If
Administrative Agent determines that there is a surplus in the Escrow Deposit,
Administrative Agent will release such surplus to the Paydown Borrowers.
Upon the Paydown Satisfaction, (a) all of Administrative Agent and Lender’s
commitments to extend further credit to the Paydown Borrowers under the Credit
Agreement and other loan documents evidencing and securing the Loan
(collectively, the “Credit Documents”) shall terminate, (b) the obligations of
the Paydown Borrowers under the Credit Agreement and Credit Documents shall
terminate (other than any provision of any of the Credit Documents which
survives repayment of the indebtedness and termination of the Credit Documents),
(c) all liens and security interests securing the assets of the Paydown
Borrowers shall be satisfied, released and discharged and (d) Administrative
Agent will execute such documentation as is necessary to provide for the release
of any accounts in the name of the Paydown Borrowers that are subject to a
blocked account agreement or other similar agreement that restricts such
accounts.
Following the Paydown Satisfaction, the Borrowers (or their designee) and/or
Administrative Agent (or its designee) is authorized to take such other action
and make such filings necessary to document or effectuate the termination and
release of the security interests and liens described therein, including filing
Uniform Commercial Code (“UCC”) termination statements and releases of liens
with the appropriate filing offices with respect to the Paydown Borrowers and
the respective assets of the Paydown Borrowers (the “Release Documentation”) at
the Paydown Borrowers’ sole cost and expense. The release of the liens and
security interests described herein is limited strictly as written to the
Paydown Borrowers, and does not and shall not be deemed to constitute a release
of the security interest, liens or other rights of Administrative Agent or
Lender with respect to the Remaining Borrowers or any real or personal property,
improvements, or other assets of the Remaining Borrowers.
Payment of the Paydown Amount and any other amount owing pursuant to the Paydown
Conditions should be made by wire transfer in accordance with the following
instructions:
Bank Name:
Capital One
___________________
ABA #:
___________________
Account #:
___________________
Reference:
___________________



Administrative Agent on behalf of Lender hereby reserves the right to adjust the
Paydown Amount and any other amount owing pursuant to the Paydown Conditions in
the event that a mathematical, typographical, bookkeeping or clerical error is
discovered.
The Paydown Satisfaction does not affect any rights of Administrative Agent or
Lender, or obligations of the Remaining Borrowers or any other borrowers named
in the Credit Documents, the Guarantor, the addressee of this letter or its
affiliates and/or subsidiaries, or any other obligor, in connection with the
Loan or any other outstanding credit facility (other than the Paydown
Borrowers), all of which survive the Paydown Satisfaction.
Pursuant to Section 7.12(a)(ii)(C) of the Credit Agreement, Borrowers further
certify to Administrative Agent and Lenders that no Default or Event of Default
shall exist immediately after giving effect to the release of the Paydown
Borrower contemplated herein.
For and in consideration of Administrative Agent and Lender’s agreements set
forth herein, the Borrowers and Guarantor forever release and discharge the
Administrative Agent and Lender, their officers, directors, employees, agents,
representatives, successors and assigns (collectively, the “Released Parties”)
from any and all claims, causes of action, damages and liabilities of any nature
whatsoever, known or unknown, which such person ever had, now has or might
hereafter have against the Administrative Agent and Lender which relates,
directly or indirectly, to any of the Credit Documents or the Loan; provided,
however, that the release of claims arising after the date hereof shall only be
made by the Paydown Borrowers.
For and in consideration of the Administrative Agent’s and Lender’s agreements
contained herein, (a) Borrowers jointly and severally agree to reimburse and
pay, within three days of demand therefore, in immediately available funds, all
losses, liabilities, charges, expenses and fees which Administrative Agent or
Lender may incur as a result of any non-payment, claim, refund or charge back of
any checks or other items which have been credited to the Paydown Borrowers’
loan account with Administrative Agent, together with all expenses and other
charges incident thereto, and (b) Borrowers jointly and severally agree to
reimburse and pay, within three days of demand therefore, in immediately
available funds, all losses, liabilities, charges, expenses and fees (i) which
Administrative Agent or Lender may have incurred or may now or hereafter incur
(including without limitation, any fees of Administrative Agent or Lender or its
counsel associated with the filing any UCC termination statements or other
releases of liens) in connection with the transactions contemplated hereby which
have not as yet been reflected in the Paydown Borrowers’ loan account which the
Paydown Borrowers are or may be required to bear pursuant to the Credit
Documents and (ii) which Administrative Agent or Lender may incur as a result of
errors in calculation of any amounts due to Administrative Agent or Lender by
Paydown Borrowers.
This letter shall become binding upon Administrative Agent and Lender only upon
the Paydown Satisfaction. Delivery of a photocopy or telecopy of an executed
counterpart of this letter shall be effective as delivery of a manually executed
original counterpart of this letter.
[Signature Pages Follow]



 
Very Truly Yours,
CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for Lender
By:   
 
Name:   
 
Title:   



[Signatures Continued on Following Pages]


PAYDOWN BORROWERS:
[INSERT SIGNATURE BLOCKS OF PAYDOWN BORROWERS]









REMAINING BORROWERS:
[INSERT SIGNATURE BLOCKS OF REMAINING BORROWERS]







GUARANTOR:
BROOKDALE SENIOR LIVING INC., 
a Delaware corporation


 
By:      
 
Name:      
 
Title:      

SCHEDULE I TO FORM OF PARTIAL RELEASE LETTER
Borrowers
Borrower
State of
Organization
BLC Wellington-Colonial Heights, LLC
DE
BKD Sterling House of Waxahachie, LLC
DE
BKD Sterling House of Bowling Green, LLC
DE
Brookdale Place at Kenwood, LLC
DE
BREA Reno LLC
DE
BREA Sun City West LLC
DE
BREA Palmer Ranch LLC
DE
Emerihrt Creekview LLC
DE
AH North Carolina Owner, LLC
DE
Summerville I LLC
DE
BKD West Melbourne PropCo, LLC
DE
BKD Patriot Heights, LLC
DE
BKD Shoreline, LLC
DE
AH Ohio-Columbus Owner, LLC
DE
AH Illinois Owner, LLC
DE
BKD Clare Bridge of Brookfield, LLC
DE






Exhibit I


FORM OF NEGATIVE PLEDGE INSTRUMENT















--------------------------------------------------------------------------------



NEGATIVE PLEDGE AGREEMENT



--------------------------------------------------------------------------------





Date: As of             , 201[ ]
_____________________




Prepared by and
upon recordation, return to:
Janis H. Loegering, Esq.
Locke Lord LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit F – Page 3



--------------------------------------------------------------------------------






NEGATIVE PLEDGE AGREEMENT


This NEGATIVE PLEDGE AGREEMENT (this “Agreement”), dated as of          ,
201[    ], is executed by                 , a                  (“Pledgor”) for
the benefit of CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association
(“Agent”) with reference to the following:


A.Pledgor, certain affiliates of Pledgor (the “Other Borrower Parties”), Agent
and the Lenders (as defined in the Credit Agreement, as hereinafter defined)
have executed that certain Fifth Amended and Restated Credit Agreement dated [of
even date herewith] [December 5, 2018] (as amended, modified, supplemented,
extended, renewed or replaced from time to time, the “Credit Agreement”),
pursuant to which Lenders have agreed to make a revolving credit facility to
Pledgor and the Other Borrower Parties in the maximum principal amount of up to
$350,000,000 (as amended, modified, supplemented, extended, renewed or replaced
from time to time, the “Loan”). All capitalized terms herein shall have the
meanings ascribed to them in the Credit Agreement unless otherwise defined in
this Agreement.
B.Agent and the Lenders have required that Pledgor agree to not encumber the
property located at                 , as more fully described on Exhibit A
attached hereto and commonly known as “                “ (the “Property”).
NOW, THEREFORE, in consideration of Agent's and Lenders’ execution of the Credit
Agreement and agreement to make Advances thereunder, and for other
consideration, the receipt and sufficiency of which is hereby acknowledged,
Pledgor agrees as follows:
1.Negative Pledge. So long as any amounts remain outstanding pursuant to the
terms of the Notes and Credit Agreement and until payment and performance in
full of all obligations due and owing or otherwise to be performed thereunder,
the Pledgor covenants and agrees Pledgor shall not pledge, sell, assign,
mortgage, encumber, hypothecate, create, assume, incur or suffer to exist any
Lien in, of or on the Property. Pledgor acknowledges that failure to comply with
the terms of this Agreement, unless waived by Agent in writing, shall constitute
an Event of Default under the Credit Agreement and that Agent shall have all
rights and remedies thereunder. As used herein, “Lien” means any lien (statutory
or other), mortgage, pledge, hypothecation, filed financing statement,
assignment, security interest, pledge, charge or encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, capitalized lease or other title retention
agreement), but does not include Permitted Encumbrances. As used herein
“Permitted Encumbrances” shall mean: .
(a)    easements, licenses, access agreement, restrictions, and other matters of
a similar nature (as opposed to a lien or other matter than may be exercised to
divorce Pledgor from title to the Property) of record from time to time;
(c)    such other matters as may be expressly consented to in writing by Agent;
(d)    real estate taxes on the Property not yet delinquent;
(e)    leases and the rights of tenants under leases in effect from time to
time;
(f)    inchoate liens for labor or materials; and
(g)    Liens securing indebtedness permitted under Section 7.02(d) of the Credit
Agreement.
Notwithstanding the foregoing, if any mechanic’s or other Lien is filed against
the Property purporting to be for labor or material furnished or to be furnished
on behalf of Pledgor, or for any other reason relating to


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit I – Page 1



--------------------------------------------------------------------------------







the acts or omissions of Pledgor, then Pledgor will at its expense, cause such
Lien to be discharged of record by payment, bond or otherwise within twenty (20)
days after the filing thereof; and provided if such lien is so removed or bonded
it shall not constitute a default hereunder. Pledgor represents and warrants to
Agent that there are currently no Liens affecting the Property.
2.Negative Pledge to Others Prohibited. So long as any amounts remain
outstanding pursuant to the terms of the Notes and Credit Agreement and until
payment and performance in full of all obligations due and owing or otherwise to
be performed thereunder, the Pledgor will not agree, covenant, warrant,
represent or otherwise commit with or to any entity, other than the Agent, to
not incur, create, assume or permit to exist any mortgage, pledge, lien, charge
or other encumbrance of any nature whatsoever on all or any of the Property.
3.Binding Agreement. This Agreement shall be binding upon Pledgor and its
successors and assigns and inure to the benefit of Agent, any Lender and their
successors and assigns.
4.Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Pledgor and the Agent and supersedes all prior
agreements and understandings between the Pledgor and the Agent relating to the
subject matter hereof.
5.Benefits of this Agreement. This Agreement shall not be construed so as to
confer any right or benefit upon any person or entity other than the parties to
this Agreement and their respective successors and assigns.
6.Expenses; Indemnification. The Pledgor agrees to reimburse the Agent for any
costs, internal charges and out‑of‑pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys for the Agent) paid or incurred by
the Agent in connection with the enforcement of this Agreement.
7.Severability of Provisions. Any provision in this Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.
8.GOVERNING LAW; JURISDICTION; ETC. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY ARE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ITS CONFLICT OF LAWS
PRINCIPLES.
9.GOVERNING LAW; JURISDICTION; ETC. GOVERNING LA JURISDICTION. ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF ILLINOIS SITTING IN CHICAGO OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, PLEDGOR
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON‑EXCLUSIVE
JURISDICTION OF THOSE COURTS. PLEDGOR IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR OTHER
DOCUMENT RELATED THERETO. PLEDGOR WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.




FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit I – Page 2



--------------------------------------------------------------------------------







10.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). PLEDGOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON COULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date and year first above written.


PLEDGOR:


,
a                     




By:         
Name: George T. Hicks
Title: Executive Vice President




STATE OF             
COUNTY OF             
The foregoing instrument was acknowledged before me this ____ day of
            , 201     by George T. Hicks, Executive Vice President of
                            , a                         , on behalf of such
                    .
WITNESS my hand and official seal.
 
Notary Public
 
(SEAL)
 
 








Exhibit A to Negative Pledge Agreement


LEGAL DESCRIPTION







Exhibit J


FORM OF PLEDGE AGREEMENT


OWNERSHIP PLEDGE, ASSIGNMENT OF MEMBERSHIP INTERESTS AND
SECURITY AGREEMENT
THIS OWNERSHIP PLEDGE, ASSIGNMENT OF MEMBERSHIP INTERESTS AND SECURITY AGREEMENT
(this “Assignment”) is made as of __________________, 201_ by
__________________________________, a ________________________ (“Grantor”), to
and in favor of CAPITAL ONE, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders under the hereinafter
described Credit Agreement (together with its successors and assigns in such
capacity, “Administrative Agent”), for the benefit of the Lenders (as defined in
the Credit Agreement, as hereinafter defined).
RECITALS
A.    Grantor is the sole [member][owner][partner] of [the entity or entities
listed on Schedule I attached hereto (collectively, whether one or more, the
“Company”)] [                , a __________________________ (the “Company”)].
B.    The Company, certain affiliates of the Company (the “Other Borrower
Parties”), Administrative Agent and the Lenders have executed that certain Fifth
Amended and Restated Credit Agreement dated [of even date herewith] [December 5,
2018] (as amended, modified, supplemented, extended, renewed or replaced from
time to time, the “Credit Agreement”), pursuant to which Lenders have agreed to
make a revolving credit facility to the Company and the Other Borrower Parties
in the maximum principal amount of up to $350,000,000.00 (as amended, modified,
supplemented, extended, renewed or replaced from time to time, the “Loan”). All
capitalized terms herein shall have the meanings ascribed to them in the Credit
Agreement unless otherwise defined in this Assignment.
C.    To evidence the Loan, the Company and the Other Borrower Parties
(collectively, the “Borrowers”) have executed one or more promissory notes dated
of even date with the Credit Agreement payable to the order of Lenders in the
stated aggregate principal amount of up to $350,000,000.00 (as renewed, amended,
increased, restated and extended from time to time, and together with all notes
executed in renewal, extension, replacement and substitution therefor,
collectively the “Note”).
D.    Grantor will benefit from the Loan made to the Company under the terms of
the Credit Agreement.
E.    As a condition precedent to Lenders’ and Administrative Agent’s entering
into the Credit Agreement and making advances under the Loan, Lenders have
required that Grantor execute and deliver this Assignment to Administrative
Agent for the benefit of Lenders to secure the prompt payment of the
Indebtedness (as defined in the Credit Agreement) and the prompt payment
performance and observance of all of the other obligations of the Company under
the Credit Documents, whether now existing or hereafter arising or incurred, due
or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired (the “Secured Obligations”).
NOW, THEREFORE, in consideration of the making of the Loan, the covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    Defined Terms.
As used in this Assignment, the following terms shall have the following
meanings:
“Assignment” shall mean this Ownership Pledge, Assignment of Membership
Interests and Security Agreement, as the same may from time to time be amended
or supplemented.
“Code” shall mean the Uniform Commercial Code as the same may from time to time
be in effect in the State of Illinois.
“Formation Agreement” or “Formation Agreements” shall mean, collectively, the
[operating agreements][bylaws][partnership agreements] of the Company, as
described on Exhibit B attached hereto, pursuant to which the Company was
formed, as such agreement may be hereafter amended from time to time in
accordance with the terms of this Assignment.
“Proceeds” shall mean “proceeds”, as such term is defined in the Code and, in
any event, shall include, but not be limited to, (i) any and all payments (in
any form whatsoever) made or due and payable to Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Pledged Collateral (as hereinafter defined)
by any governmental body, authority, bureau or agency (or any person acting
under color of governmental authority), (ii) any and all amounts paid or payable
to Grantor for or in connection with any sale or other disposition of Grantor’s
interests in the Company and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Pledged Collateral.
2.    Grant of Security Interest.
As security for the prompt and complete payment and performance when due of the
Secured Obligations, Grantor hereby grants to Administrative Agent for the
benefit of Lenders a security interest in and pledges to Administrative Agent
for the benefit of Lenders all of the following (all of which being herein
collectively called the “Pledged Collateral”):
(a)    all of Grantor’s right, title and interest as a [member][owner][partner]
in the Company, including without limitation, all distributions with respect to
the Pledged Collateral and all of Grantor’s right to receive distributions at
any time or from time to time of cash and other property, real, personal or
mixed, from the Company upon complete or partial liquidation or otherwise;
(b)    all of Grantor’s right, title and interest, if any, to participate in the
management and voting of the Company;
(c)    all of Grantor’s right, title and interest in and to:
(i)    all rights, privileges, authority and power of Grantor as owner and
holder of the items specified in (a) and (b) above, including but not limited
to, all contract rights related thereto;
(ii)    all options and other agreements for the purchase or acquisition of any
interests in the Company; and
(iii)    any document or certificate representing or evidencing Grantor’s rights
and interests in the Company; and
(d)    to the extent not otherwise included, all Proceeds and products of any of
the foregoing.
3.    Representations and Warranties.
Grantor represents and warrants to Administrative Agent and Lenders that:
(a)    Grantor is the sole owner of each item of the Pledged Collateral, free
and clear of any and all liens and claims whatsoever except for the security
interest granted to Administrative Agent for the benefit of Lenders pursuant to
this Assignment. No other person has control of any of the Pledged Collateral.
(b)    No security agreement, financing statement, assignment, or equivalent
security or lien instrument or continuation statement covering all or any part
of the Pledged Collateral is on file or of record in any public office or at the
records of the Company, except financing statements with respect to the Pledged
Collateral filed by Administrative Agent for the benefit of Lenders pursuant to
this Assignment.
(c)    Upon the filing of all appropriate financing statements under the Code,
all steps necessary to create and perfect the security interest created by this
Assignment as a valid and continuing first lien on and first perfected security
interest in the Pledged Collateral in favor of Lender, prior to all other liens,
security interests and other claims of any sort whatsoever will have been taken.
(d)    This Assignment has been duly authorized, properly executed and delivered
and constitutes the valid and legally binding obligation of Grantor and both
this Assignment and the security interest created by this Assignment are fully
enforceable, in accordance with its terms against Grantor and creditors of and
purchasers from Grantor, except, with respect to liens or other interests
accorded a superior priority as a matter of law and subject to bankruptcy,
insolvency, fraudulent conveyance, and similar laws affecting the rights of
creditors generally.
(e)    Grantor has not changed its name, or used, adopted or discontinued the
use of any trade name, fictitious name or other trade name or trade style.
(f)    Grantor’s interests in the Company consist of the percentage interests as
set forth in Exhibit A, attached hereto and incorporated herein by reference,
including the same percentage interests in all distributions by the Company to
its [members][owners][partners] of cash or other property, whether in complete
or partial liquidation or otherwise.
(g)    Grantor has all requisite power, statutory and otherwise, to execute and
deliver this Assignment, to perform Grantor’s obligations hereunder and to
subject the Pledged Collateral to the security interest created hereby, all of
which has been duly authorized by all necessary action.
(h)    No amendments or supplements have been made to the Formation Agreements
except as described on Exhibit B attached hereto, each Formation Agreement
remains in effect, and no party to the Formation Agreement is presently in
default thereunder.
(i)    Grantor has the right (subject, however, to the Securities Act of 1933,
as amended and/or other applicable laws regulating the sale generally of such
interests) to transfer all or any part of the Pledged Collateral free of any
lien or encumbrance.
(j)    No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body (except for filing of
financing statements) is required to be obtained or made by Grantor either (i)
for Grantor’s granting of a security interest in the Pledged Collateral pursuant
to this Assignment, or the execution, delivery or performance of this Assignment
by Grantor, (iii) the perfection of the security interest granted hereby, or
(iv) the exercise by Administrative Agent on behalf of Lenders of the rights or
remedies with respect to the Pledged Collateral granted in this Assignment
(except as may be required in connection with such disposition by securities
laws).
(k)    Grantor is a ____________________, with its principal place of business
at ____________________________________, and is in good standing in the State of
_____________. Grantor’s organizational identification number is set forth on
Exhibit A. [delete if Grantor is not an entity]
(l)    Upon the transfer of the Pledged Collateral, or any part thereof, to any
party pursuant to Section 10 below, the Company shall continue in existence.
(m)    As of the date hereof, there are no certificates, instruments or other
documents (except the Formation Agreement) evidencing any of the Pledged
Collateral.
(n)    The Company is a [limited liability company][limited
partnership][corporation] duly formed, validly existing and in good standing
under the laws of the state of its formation as set forth on Exhibit B, with its
principal place of business as set forth on Exhibit B.
4.    Covenants. Grantor covenants and agrees that from and after the date of
this Assignment and until the Secured Obligations are fully satisfied:
(a)    Further Documentation; Pledge of Instruments. At any time and from time
to time, upon the written request of Administrative Agent, and at the sole
expense of Grantor, Grantor will promptly and duly execute and deliver any and
all such further instruments and documents and take such further actions as
Administrative Agent may reasonably deem necessary or desirable to obtain the
full benefits of this Assignment and of the rights and powers granted herein,
including without limitation the execution and filing of any financing or
continuation statements under the Code in effect in any jurisdiction with
respect to the security interest granted hereby and, if otherwise required
hereunder, transferring Pledged Collateral to the possession of Administrative
Agent for the benefit of Lenders (if a security interest in such Pledged
Collateral can be perfected only by possession). Grantor also hereby authorizes
Administrative Agent to file any such financing or continuation statements
without the signature of Grantor to the extent otherwise permitted by the Code
or other applicable law. If any amount payable under or in connection with any
of the Pledged Collateral shall be or become evidenced by any promissory note,
certificate, or other instrument (other than an instrument which constitutes
chattel paper under the Code), such note or instrument shall be immediately
pledged hereunder and a security interest therein hereby granted to
Administrative Agent for the benefit of Lenders and shall be duly endorsed in a
manner satisfactory to Administrative Agent and delivered to Administrative
Agent. If at any time Grantor’s right or interest in any of the Pledged
Collateral becomes an interest in real property, Grantor immediately shall
execute, acknowledge and deliver to Administrative Agent such further documents
as Administrative Agent deems necessary or advisable to create a first priority
perfected mortgage lien in favor of Administrative Agent for the benefit of
Lenders in such real property interest.
(b)    Priority of Liens. Grantor will defend the right, title and interest
hereunder of Administrative Agent for the benefit of Lenders as a first priority
security interest in the Pledged Collateral against the claims and demands of
all persons whomsoever.
(c)    Notices. Grantor will advise Administrative Agent promptly, in reasonable
detail, (i) of any lien, security interest, encumbrance or claim made or
asserted against any of the Pledged Collateral, (ii) of any distribution of cash
or other property by the Company that is not in the ordinary course of business,
whether in complete or partial liquidation or otherwise, and of any other change
in the composition of the Pledged Collateral, Grantor or the Company, and (iii)
of the occurrence of any other event which would have a material adverse effect
on the aggregate value of the Pledged Collateral or on the security interest
created hereunder.
(d)    Continuous Perfection. Grantor will not change Grantor’s name in any
manner which might make any financing or continuation statement filed hereunder
seriously misleading within the meaning of Section 9‑506(b) of the Code (or any
other then‑applicable provision of the Code) unless Grantor shall have given
Administrative Agent at least thirty (30) days prior written notice thereof and
shall have taken all action (or made arrangements to take such action
substantially simultaneously with such change if it is impossible to take such
action in advance) necessary or reasonably requested by Administrative Agent to
amend such financing statement or continuation statement so that it is not
seriously misleading. Grantor will not sign or authorize the signing on
Grantor’s behalf of any financing statement naming Grantor as debtor covering
all or any portion of the Pledged Collateral, except financing statements naming
Administrative Agent (for the benefit of Lenders) as secured party.
(e)    Place of Business. Grantor will (a) not change Grantor’s state of
formation, principal place of business or office where Grantor keeps its books
and records relating to the Pledged Collateral from the location(s) set forth on
Exhibit A without giving Administrative Agent prior notice thereof and (b) take
such action as is necessary or reasonably requested by Administrative Agent to
cause the security interest of Lenders in the Pledged Collateral to continue to
be perfected.
(f)    Transfer of Assets. Grantor will not directly or indirectly sell, pledge,
mortgage, assign, transfer, or otherwise dispose of or create or suffer to be
created any lien, security interest, charging order, or encumbrance on any of
the Pledged Collateral other than as contemplated by this Assignment.
(g)    Performance of Obligations. Grantor will perform all of Grantor’s
obligations under the Formation Agreement prior to the time that any interest or
penalty would attach against Grantor or any of the Pledged Collateral as a
result of Grantor’s failure to perform any of such obligations, and Grantor will
do all things necessary to maintain the Company as a limited liability company
under the laws of the jurisdiction of its organization and to maintain Grantor’s
interest in the Company in full force and effect without diminution.
(h)    Formation Agreement. Grantor will not (i) suffer or permit any amendment
or modification of any Formation Agreement without the prior written consent of
Administrative Agent, (ii) withdraw as a [member][owner][partner] of the
Company, or (iii) waive, release, or compromise any rights or claims Grantor may
have against any other party which arise under any Formation Agreement. Grantor
will not vote under any Formation Agreement to cause the Company to dissolve,
liquidate, merge or consolidate with any other entity or take any other action
under any Formation Agreement that would adversely affect the security interest
created by this Assignment, including without limitation the value or priority
thereof or an election by the Company to have the
[membership][ownership][partnership] interests conferred under its Formation
Agreement be governed under Article 8 of the Code. Grantor will not permit,
suffer or otherwise consent to the modification or redemption of existing
interests in the Company or the issuance of any new or additional interests in
the Company or options or other agreements granting any right to receive
interests in the Company.
(i)    Stay or Extension Laws. Grantor will not at any time claim, take, insist
upon or invoke the benefit or advantage of or from any law now or hereafter in
force providing for the valuation or appraisement of the Pledged Collateral
prior to any sale or sales thereof to be made pursuant to the provisions hereof
or pursuant to the decree, judgment, or order of any court of competent
jurisdiction; nor, after such sale or sales, claim or exercise any right under
any statute now or hereafter made or enacted by any state to redeem the property
so sold or any part thereof, and Grantor hereby expressly waives, on behalf of
Grantor and each and every person claiming by, through and under Grantor, all
benefit and advantage of any such law or laws, and covenants that Grantor will
not invoke or utilize any such law or laws or otherwise hinder, delay, or impede
the execution of any power, right or remedy herein or hereby granted and
delegated to Administrative Agent for the benefit of Lenders, but will
authorize, allow, and permit the execution of every such power, right or remedy
as though no such law or laws had been made or enacted.
(j)    Delivery of Certificates. Grantor agrees (i) immediately to deliver to
Administrative Agent, all certificates, instruments or other documents
evidencing any of the Pledged Collateral which may at any time come into
Grantor’s possession and (ii) upon request of Administrative Agent to execute
and deliver a notice of the security interest in the Pledged Collateral granted
hereby (which notice shall be satisfactory to Administrative Agent in form and
substance and which may request acknowledgment from the addressee) to any third
party which either has possession of the Pledged Collateral or any certificates
evidencing any of the Pledged Collateral, or otherwise has the ability under
applicable law or the terms of any agreement to record transfers or transfer
ownership of any of the Pledged Collateral (whether at the direction of Grantor
or otherwise). Grantor hereby appoints Administrative Agent as Grantor’s
attorney‑in‑fact with authority at any time or times to take any of the
foregoing actions on behalf of Grantor. Grantor agrees that this Assignment or a
photocopy of this Assignment shall be sufficient as a financing statement.
Grantor further authorizes Administrative Agent to file any financing statements
in connection with the Pledged Collateral.
(k)    The Company’s Records. Grantor shall cause the Company to make a notation
on the records of the Company indicating the pledge and security interest
granted hereby.
(l)    Uncertificated Securities. If at any time the Pledged Collateral
constitutes a “security” as defined in Article 8 of the Code, Grantor shall, or
shall permit Administrative Agent to, promptly take all action necessary or
appropriate to cause Administrative Agent for the benefit of Lenders to have
sole and exclusive “control” over the Pledged Collateral, as such term is
defined in Article 9 of the Code (or any other then-applicable provision of the
Code).
5.    Grantor’s Powers. Grantor hereby covenants and agrees as follows:
(a)    So long as an Event of Default shall not then exist, Grantor shall be the
sole party entitled (i) to exercise for any purpose any and all voting rights
and powers, and (ii) to receive any and all distributions, in each case arising
from or relating to the Pledged Collateral; provided, however, that Grantor
shall not exercise such rights or powers, or consent to any action of the
Company that would be in contravention of the provisions of, or constitute an
Event of Default under, this Assignment or any of the other Credit Documents.
(b)    Upon the occurrence of an Event of Default, unless Lender designates in
writing to Grantor to the contrary, all rights of Grantor provided in Section
5(a) hereof shall cease, and all voting rights and powers and rights to
distributions included in the Pledged Collateral or otherwise described in
Section 5(a) shall thereupon become vested in Administrative Agent for the
benefit of Lenders, and thereafter Administrative Agent shall have the sole and
exclusive right and authority to exercise such voting rights and powers
thereafter. Grantor shall execute such documents and instruments, including but
not limited to statements that Grantor no longer has the right to act as a
[member][owner][partner] or otherwise relating to such change as Administrative
Agent may request. Grantor agrees that the Company and any
[member][owner][partner] in the Company may rely conclusively upon any notice
from Administrative Agent that Administrative Agent has the right and authority
to exercise all rights and powers of Grantor as a [member][owner][partner] under
the Formation Agreement. Grantor irrevocably waives any claim or cause of action
against the Company or any [member][owner][partner] in the Company who deals
directly with Administrative Agent following receipt of such notice from
Administrative Agent.
(c)    Grantor hereby agrees that the Administrative Agent, on behalf of
Lenders, or its designee shall be deemed a [member][owner][partner]and shall
have all of the rights of a [member][owner][partner]under the Formation
Agreement upon a foreclosure or transfer in lieu thereof of the security
interest granted herein.
6.    Lender’s Appointment as Attorney‑in‑Fact.
(a)    Grantor hereby irrevocably constitutes and appoints Administrative Agent
with full power of substitution as Grantor’s true and lawful attorney‑in‑fact
with full irrevocable power and authority in the place and stead of Grantor and
in the name of Grantor or in such attorney‑in‑fact’s own name, from time to time
in the discretion of each such attorney‑in‑fact during the existence of an Event
of Default, for the purpose of carrying out the terms of this Assignment, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Assignment and, without limiting the generality of the foregoing, hereby
gives each such attorney‑in‑fact the power and right, during the existence of an
Event of Default, without additional notice to or assent by Grantor to do the
following on behalf of Grantor:
(i)    to collect and otherwise take possession of and title to any and all
distributions of cash or other property due or distributable at any time after
the date hereof to Grantor as a [member][owner][partner] of the Company, whether
in complete or partial liquidation or otherwise, and to prosecute or defend any
action or proceeding in any court of law or equity, or otherwise deemed
appropriate by such attorney-in-fact for the purpose thereof;
(ii)    to ask, demand, collect, receive and give acceptances and receipts for
any and all moneys due and to become due under any Pledged Collateral and, in
the name of Grantor or such attorney‑in‑fact’s own name or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Pledged Collateral,
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by such attorney‑in‑fact for the
purpose of collecting any and all such moneys due under any Pledged Collateral
whenever payable;
(iii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;
and
(iv)    (A) to direct any party liable for any payment under any of the Pledged
Collateral to make payment of any and all moneys due and to become due
thereunder directly to Administrative Agent or as such attorney‑in‑fact shall
direct; (B) to receive payment of and receipt for any and all moneys, claims and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral; (C) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Pledged Collateral or any portion thereof and to enforce any other
right in respect of any Pledged Collateral; (D) to defend any suit, action or
proceeding brought against Grantor with respect to any Pledged Collateral; (E)
to settle, compromise or adjust any suit, action or proceeding described above
and, in connection therewith, to give such discharges or releases as such
attorney‑in‑fact may deem appropriate; and (F) generally to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Pledged Collateral as fully and completely as though such attorney‑in-fact were
the absolute owner thereof for all purposes, and to do, at the option of such
attorney‑in‑fact at Grantor’s expense, at any time, or from time to time, all
acts and things which such attorney‑in‑fact reasonably deems necessary to
protect, preserve or realize upon the Pledged Collateral and the security
interest granted therein, in order to effect the intent of this Assignment, all
as fully and effectively as Grantor might do.
Grantor hereby ratifies, to the extent permitted by law, all that said
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is a power coupled with an interest and shall be irrevocable.
(b)    The powers conferred on Administrative Agent as attorney‑in‑fact
hereunder are solely to protect the interest in the Pledged Collateral of
Administrative Agent for the benefit of Lenders and shall not impose any duty
upon Administrative Agent to exercise any such powers. Administrative Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to Grantor for any act or failure to
act unless such action or failure to act constitutes gross negligence or willful
misconduct on the part of Administrative Agent.
(c)    Grantor also authorizes Administrative Agent and each officer or agent of
Administrative Agent at any time and from time to time during the existence of
any Event of Default, to execute, in connection with the sale provided for in
Section 10 of this Assignment, any endorsements, assignments or other
instruments of conveyance or transfer with respect to any of the Pledged
Collateral.
7.    Distributions. Following an Event of Default, Grantor hereby grants
Administrative Agent full irrevocable power and authority to receive and hold at
any such time cash and noncash distributions by the Company on account of any of
the Pledged Collateral (together with all interest, if any, earned thereon),
which may be held free and clear of the liens created hereby, and to convert any
such noncash distributions to cash, and to apply any such cash distributions,
interest or proceeds of conversion in the manner specified in Section 10(c) of
this Assignment.
8.    Performance by Lender of Grantor’s Obligations. If Grantor fails to
perform or comply with any of Grantor’s agreements contained herein and
Administrative Agent (on behalf of Lenders) as provided for by the terms of this
Assignment shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the expenses of Administrative Agent and
Lenders incurred in connection with such performance or compliance, together
with interest thereon at the rate following a default specified in the Note in
effect from time to time shall be payable by Grantor to Administrative Agent on
demand and shall constitute Secured Obligations secured hereby.
9.    Default. Any of the following shall constitute an “Event of Default”
hereunder:
(a)    A failure by Grantor to observe or perform any obligation, covenant,
condition, or agreement hereof to be performed by Grantor under this Assignment
which involves the payment of money within five (5) days of the due date;
(b)    A failure by Grantor to observe or perform any non-monetary obligation,
covenant, condition, or agreement hereof to be performed by Grantor under this
Assignment (which is not otherwise included in Section 9(a), (c), or (d)), which
is not cured within thirty (30) days after written notice thereof from Lender to
Grantor; provided, however, if such breach cannot by its nature be cured within
thirty (30) days, and Grantor diligently pursues the curing thereof (and then in
all events cures such failure within sixty (60) days after the original notice
thereof), Grantor shall not be in default hereunder;
(c)    Any representation or warranty made by Grantor in this Assignment is not
true and correct in any material respect when made;
(d)    The occurrence of any “Event of Default” as defined in the Credit
Agreement; and
(e)    Lender shall receive, at any time following the date hereof, an official
report indicating that the security interest in the Pledged Collateral granted
to Lender is not prior to all other security interests reflected in such report.
10.    Remedies, Rights Upon Default.
(a)    Upon the occurrence of any Event of Default, Administrative Agent or
Administrative Agent’s designee may, at Administrative Agent’s option, elect to
become a substituted [member][owner][partner] in the Company with respect to the
Pledged Collateral and Grantor shall execute or cause to be executed all
documents necessary to evidence Administrative Agent (on behalf of Lenders) so
becoming a substituted [member][owner][partner]. If any Event of Default shall
occur, Administrative Agent or Administrative Agent’s designee may exercise in
addition to all other rights and remedies granted to them in this Assignment and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the Code.
Without limiting the generality of the foregoing, Grantor expressly agrees that
in any such event Administrative Agent, without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale) to or upon Grantor or any other
person (all and each of which demands, advertisements and/or notices are hereby
expressly waived), may forthwith collect, receive, appropriate and realize upon
the Pledged Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or sell or otherwise dispose of and
deliver said Pledged Collateral (or contract to do so), or any part thereof, at
public or private sale or sales, at any exchange or broker’s board or at any of
Administrative Agent’s offices or elsewhere at such prices as it may deem best,
for cash or on credit or for future delivery without the assumption of any
credit risk. Grantor expressly acknowledges that private sales may be less
favorable to a seller than public sales but that private sales shall
nevertheless be deemed commercially reasonable and otherwise permitted
hereunder. In view of the fact that federal and state securities laws and/or
other applicable laws may impose certain restrictions on the method by which a
sale of the Pledged Collateral may be effected, Grantor agrees that upon the
occurrence of an Event of Default, Administrative Agent may, from time to time,
attempt to sell all or any part of the Pledged Collateral by means of a private
placement, restricting the prospective purchasers to those who will represent
and agree that they are purchasing for investment only and not for distribution
and who otherwise satisfy all of the requirements of applicable federal and
state securities laws. In so doing, Administrative Agent may solicit offers to
buy the Pledged Collateral, or any part thereof, for cash, from a limited number
of investors deemed by Administrative Agent in its judgment, to be financially
responsible parties who might be interested in purchasing the Pledged
Collateral, and if Administrative Agent solicits such offers, then the
acceptance by Administrative Agent of the highest offer obtained therefrom shall
be deemed to be a commercially reasonable method of disposing of the Pledged
Collateral.
Administrative Agent or Administrative Agent’s designee shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of said
Pledged Collateral so sold, free of any right or equity of redemption, which
equity of redemption Grantor hereby releases. Grantor further agrees, at the
request of Administrative Agent, to assemble the Pledged Collateral and make it
available to Administrative Agent at places which Administrative Agent shall
reasonably select, whether at Grantor’s premises or elsewhere. Lender shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale as provided in Section 10(c) of this Assignment. Only after
so paying over such net proceeds and after the payment by Administrative Agent
of any other amount required by any provision of law, including Section
9‑615(a)(3) of the Code (or any other then‑applicable provision of the Code),
need Administrative Agent account for the surplus, if any, to Grantor. To the
extent permitted by applicable law, Grantor waives all claims, damages, and
demands against Administrative Agent and Lenders arising out of the disposition,
repossession, retention or sale of the Pledged Collateral except in each case
such as arise out of the gross negligence or willful misconduct of
Administrative Agent or Lenders. Grantor agrees that Administrative Agent need
not give more than ten (10) days’ notice (which notification shall be deemed
given when mailed or delivered on an overnight basis, postage prepaid, addressed
to Grantor at Grantor’s address referred to in Section 12 hereof) of the time
and place of any public sale or of the time after which a private sale may take
place and that such notice is reasonable notification of such matters. Grantor
also agrees to pay all costs of Administrative Agent and Lenders, including
reasonable attorneys’ fees and expenses, incurred with respect to the
enforcement, retaking, holding, preparing for disposition, processing and
disposing of the Pledged Collateral, the collection of any of the Secured
Obligations or the enforcement of any of Administrative Agent’s and Lenders’
rights hereunder.
(b)    Grantor hereby waives presentment, demand, or protest (to the extent
permitted by applicable law) of any kind in connection with this Assignment or
any Pledged Collateral. Except for notices provided for herein, Grantor hereby
waives notice (to the extent permitted by applicable law) of any kind in
connection with this Assignment.
(c)    The proceeds of any sale, disposition or other realization upon all or
any part of the Pledged Collateral shall be distributed by Lender in accordance
with Section 8.03 of the Credit Agreement.
Grantor agrees to indemnify and hold harmless Administrative Agent and Lenders,
their respective affiliates, shareholders, partners, members, directors,
officers, employees, agents, successors and assigns, and each of them, from and
against any and all liabilities, obligations, claims, causes of action, losses,
damages, costs and expenses (including reasonable attorneys’ fees and expenses)
incurred by any of them arising out of or by reason of (i) Administrative
Agent’s exercise (on behalf of Lenders) of remedies under this Assignment and
the Code in a manner consistent with this Assignment and applicable law, or (ii)
claims against Administrative Agent or Lenders by third parties arising out of
or by reason of the Collateral or Lender’s interest therein (but only until
foreclosure hereunder except in each case resulting from the gross negligence of
willful misconduct of Administrative Agent or Lenders). Administrative Agent
will promptly give Grantor written notice of the assertion of any claim which it
believes is subject to the indemnity set forth in this Section 10 and will upon
the request of Grantor promptly furnish Grantor with all material in its
possession relating to such claim or the defense thereof to the extent
Administrative Agent may do so without breach of duty to others and will
cooperate with Grantor in the defense of the claim. Any amounts properly due
under this Section 10 shall be payable to Administrative Agent immediately upon
demand.
11.    Limitation on Lender’s Duty in Respect of Pledged Collateral. Except as
expressly provided in the Code, neither Administrative Agent nor Lenders shall
have any duty as to any Pledged Collateral in their possession or control, or in
the possession or control of any agent or nominee of Administrative Agent or
Lenders, as to any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.
12.    Notices.
(a)    Notices. Any notice or other communication required or permitted to be
given under this Assignment shall be (i) in writing, (ii) effective in
accordance with the terms of the Credit Agreement, and (iii) sent in the manner
set forth in the Credit Agreement and dressed as follows:
Notices to Grantor:    c/o Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Attention: General Counsel
Facsimile: 615-564-8204


With a copy to:    Rogers & Hardin
700 International Tower
29 Peachtree Street
Atlanta, Georgia 30303
Attention: Carolyn B. Dobbins
Facsimile: 404-230-0937
    
Notices to Administrative
Agent:
Capital One, National Association
77 W. Wacker Drive, 10th Floor
Chicago, Illinois  60601
Attention: Dan Eppley, Senior Vice President
Facsimile: (855) 544-4044
Email: Daniel.Eppley@capitalone.com
Reference: AH Illinois Owner, LLC

with a copy to:
Capital One, National Association
77 W. Wacker Drive, 10th Floor
Chicago, Illinois  60601
Attention: Jeffrey M. Muchmore, Credit Executive
Facsimile: (855) 332-1699
Email: Jeffrey.muchmore@capitalone.com
Reference: AH Illinois Owner, LLC



with a copy to:
Capital One, National Association
5804 Trailridge Drive
Austin, Texas 78731
Attention: Diana Pennington,

Senior Director, Associate General Counsel
Facsimile: (855) 438-1132
Email: diana.pennington@capitalone.com
Reference: AH Illinois Owner, LLC


(b)    Change of Address, Etc. Any party hereto may change its address,
electronic mail address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.
13.    Severability. Any provision of this Assignment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
14.    No Waiver: Cumulative Remedies. Administrative Agent shall not, by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder. No waiver hereunder shall be valid unless in writing signed
by the party to be charged with such waiver and then only to the extent therein
set forth. A waiver of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which Administrative Agent or
Lenders would otherwise have had on any future occasion. No failure to exercise
nor any delay in exercising on the part of Administrative Agent any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or future exercise thereof or the exercise of any other right, power or
privilege. Except to the extent that Administrative Agent has specifically and
expressly waived such remedies in this Assignment or otherwise, the rights and
remedies hereunder and under the other Credit Documents provided are cumulative
and may be exercised singly or concurrently, and are not exclusive of any rights
and remedies provided by law. Administrative Agent may resort to and realize on
the Pledged Collateral simultaneously with any acts or proceedings initiated by
Administrative Agent in its sole and conclusive discretion to resort to or
realize upon any other sources of repayment of the Secured Obligations,
including, but not limited to, collateral granted by other security agreements
and the personal liability of Grantor and any person or corporation which has
guaranteed repayment of the Secured Obligations. None of the terms or provisions
of this Assignment may be waived, altered, modified or amended except by an
instrument in writing, duly executed by Grantor and Administrative Agent.
15.    GOVERNING LAW: SUCCESSORS AND ASSIGNS. THIS ASSIGNMENT SHALL BE GOVERNED
BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. This Assignment and
all obligations of Grantor hereunder shall be binding upon the successors and
assigns of Grantor, except that Grantor, shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of
Administrative Agent. This Assignment, together with the rights and remedies
hereunder, shall inure to the benefit of Administrative Agent, Lenders and their
respective successors and assigns. Neither this Assignment nor anything set
forth herein is intended to, nor shall it, confer any rights on any person or
entity other than the parties hereto and all third party rights are expressly
negated.
16.    Termination. This Assignment, and the assignments, pledges and security
interests created or granted hereby, shall terminate when the Secured
Obligations shall have been fully paid and satisfied, at which time
Administrative Agent shall release, reassign (without recourse upon, or any
warranty whatsoever by, Administrative Agent), and deliver to Grantor all
Pledged Collateral and related documents then in the custody or possession of
Administrative Agent or Lenders, including termination statements under the
Code, all without recourse upon, or warranty whatsoever, by Administrative Agent
or Lenders and at the cost and expense of Grantor.
17.    Injunctive Relief. Grantor recognizes that in the event Grantor fails to
perform, observe or discharge any of Grantor’s obligations hereunder, remedies
of law may not provide adequate relief to Lenders, and agrees that Lenders shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
18.    Waiver of Subrogation. Grantor shall have no rights of subrogation as to
any of the Pledged Collateral until full and complete performance and payment of
the Secured Obligations.
19.    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
GRANTOR AND ADMINISTRATIVE AGENT (ON BEHALF OF LENDERS) EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
ASSIGNMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF
THEIR RESPECTIVE RIGHTS UNDER THIS ASSIGNMENT (INCLUDING, WITHOUT LIMITATION,
ANY ACTION TO RESCIND OR CANCEL THIS ASSIGNMENT, AND ANY CLAIM OR DEFENSE
ASSERTING THAT THIS ASSIGNMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR
VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND
EACH LENDER TO ENTER INTO THE CREDIT AGREEMENT.
20.    CONSENT TO JURISDICTION. GRANTOR HEREBY CONSENTS AND AGREES TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK,
STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
ASSIGNMENT SHALL BE LITIGATED IN SUCH COURTS. GRANTOR EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. GRANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAYBE MADE UPON GRANTOR BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO GRANTOR, AT
THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
21.    Subordination and Release. All indebtedness now or hereafter owing by the
Company to Grantor for borrowed money or otherwise is hereby subordinated to the
payment in full of the Secured Obligations, and following a Potential Default or
Event of Default, Grantor shall not accept payment of all or any portion of such
subordinated indebtedness, and if any such payment is made to Grantor, Grantor
shall receive such payment in trust for the benefit of Administrative Agent, on
behalf of Lenders, and shall promptly pay over such payment to Administrative
Agent. Except as otherwise provided in the Credit Documents, if Administrative
Agent, on behalf of Lenders, succeeds to the interest(s) of Grantor in the
Company, any and all obligations of the Company to Grantor, whether in its
capacity as a [member][owner][partner] of the Company or otherwise (including
without limitation any indebtedness of the Company to Grantor and any obligation
of the Company under the Formation Agreements or applicable law to indemnify
Grantor) and whether arising before, on or after the date Administrative Agent,
on behalf of Lenders, succeeds to the interest of Grantor, shall be immediately
released and discharged and the Company shall have no further obligations or
liabilities whatsoever to Grantor.
22.    Reinstatement. This Assignment shall remain in full force and effect and
continue to be effective should any petition be filed by or against Grantor or
the Company for liquidation or reorganization, should Grantor or the Company
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s or
the Company’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference”, “fraudulent
conveyance”, or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.
23.    Exculpation. Grantor shall have no personal liability with respect to the
performance of the Note or the obligations under this Assignment or the other
Credit Documents.
[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, Grantor has executed this Assignment as of the date first
above written.
GRANTOR:



            ,
a             





By:            

Name:            

Title:            



[Signatures Continue on the Following Page]





[The][Each] Company hereby acknowledges and consents to this Ownership Pledge,
Assignment and Security Agreement, to be effective as of the date first above
written.
,
a            


By:
        ,


a
,


its         




By:        

Name:        

Title:        










SCHEDULE I TO OWNERSHIP PLEDGE


LIST OF COMPANIES


EXHIBIT A TO OWNERSHIP PLEDGE


GRANTOR INFORMATION


Name
Address
Percentage Ownership of [each] Company
State of
Formation
Organizational
Identification
Number
 
 




 




























 
 
 
 






EXHIBIT B TO OWNERSHIP PLEDGE


DESCRIPTION OF FORMATION DOCUMENTS


Name of Company
State of Formation
Principal Place of Business
Description of [LLC Agreement][Bylaws] and all Amendments
Organizational
Identification
Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









FIFTH AMENDED AND RESTATED CREDIT AGREEMENT – Exhibit I – Page 3

